EXECUTION VERSION
EXHIBIT 10.2




SECOND AMENDMENT TO CREDIT AGREEMENT
This Second Amendment to Credit Agreement (this “Second Amendment”) is entered
into as of July 16, 2019, and effective in accordance with Section 2 below, by
and among COBANK, ACB (“CoBank”) for its own benefit as a Syndication Party, and
as the Administrative Agent for the benefit of the present and future
Syndication Parties (in that capacity, “Administrative Agent”), the Syndication
Parties party hereto, and CHS INC., a cooperative corporation formed under the
laws of the State of Minnesota, whose address is 5500 Cenex Drive, Inver Grove
Heights, Minnesota 55077 (“Borrower”).
Recitals:
A.    CoBank, in its capacity as Administrative Agent (“Administrative Agent”)
and as a Syndication Party, the Syndication Parties signatory thereto
(collectively with any Persons who have become or who become Syndication
Parties, “Syndication Parties”), and Borrower have entered into that certain
2015 Credit Agreement (10-Year Term Loan) dated as of September 4, 2015 (as
amended, modified, or supplemented from time to time, the “Credit Agreement”),
pursuant to which the Syndication Parties have extended certain credit
facilities to Borrower under the terms and conditions set forth in the Credit
Agreement.
B.    Borrower has requested that the Administrative Agent and the Syndication
Parties amend certain terms of the Credit Agreement, which the Administrative
Agent and the Syndication Parties are willing to do under the terms and
conditions as set forth in this Second Amendment.
Agreement:
Now, therefore, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:
1.
Amendment to Credit Agreement. Subject to the terms and conditions set forth
herein and the effectiveness of this Second Amendment in accordance with its
terms, the parties hereto agree that the Credit Agreement (including certain
exhibits and schedules attached thereto) is amended to delete the stricken text
(indicated textually in the same manner as the following example:) and to add
the double-underlined text (indicated textually in the same manner as the
following example:) as set forth in the Credit Agreement attached as Exhibit A.
For the avoidance of doubt, exhibits and schedules to the Credit Agreement not
included in Exhibit A shall not be modified and remain in full force and effect;
provided, that, notwithstanding the foregoing, Schedule 3 (Conditional
Amendments) is hereby deleted.



2.Condition to Effectiveness of this Second Amendment. The effectiveness of this
Second Amendment is subject to satisfaction, in the Administrative Agent’s sole
discretion, of each of the following conditions precedent (the date on which all
such conditions precedent are so satisfied (except those that may be satisfied
at a later date) shall be the “Effective Date”):


2.1Delivery of Executed Loan Documents. Borrower and Syndication Parties
(including any Replacement Lender) shall have delivered to the Administrative
Agent this Second Amendment (or their approval thereof, in the case of Voting
Participants), duly executed.


2.2Representations and Warranties. The representations and warranties of
Borrower in the Credit Agreement shall be true and correct in all material
respects on and as of the Effective Date as though made on and as of such date.


2.3No Potential Default or Event of Default. No Potential Default or Event of
Default shall have occurred and be continuing under the Credit Agreement as of
the Effective Date of this Second Amendment.






--------------------------------------------------------------------------------




2.4Payment of Fees and Expenses. Borrower shall have paid the Administrative
Agent, by wire transfer of immediately available funds all fees and expenses
presently due under the Credit Agreement (as amended by this Second Amendment).


2.5Amendment and Restatement to Revolving Loan Credit Agreement. Borrower shall
have entered into an amendment and restatement of the Revolving Loan Credit
Agreement which shall be in form and substance satisfactory to the
Administrative Agent.


2.6Appointment of Agent for Service. The Administrative Agent shall have
received evidence satisfactory to the Administrative Agent that Borrower has
appoint Corporation Service Company to serve as its agent for service of process
at the New York, New York office, and that Corporation Service Company has
accepted such appointment by Borrower.


2.7Documentation Required by Regulatory Authorities. The Syndication Parties
shall have received, to the extent requested on or prior to five Banking Days
before the Amendment’s Effective Date, (a) all documentation and other
information required by regulatory authorities under applicable “Know Your
Customer” and anti-money laundering rules and regulations, including, without
limitation, the USA Patriot Act and (b) a Beneficial Ownership Certification in
relation to Borrower.


3.General Provisions.


3.1No Other Modifications. The Credit Agreement, as expressly modified herein,
shall continue in full force and effect and be binding upon the parties thereto.


3.2Successors and Assigns. This Second Amendment shall be binding upon and inure
to the benefit of Borrower, Administrative Agent, and the Syndication Parties,
and their respective successors and assigns, except that Borrower may not assign
or transfer its rights or obligations hereunder without the prior written
consent of all the Syndication Parties.


3.3Definitions. Capitalized terms used, but not defined, in this Second
Amendment shall have the meaning set forth in the Credit Agreement.


3.4Severability. Should any provision of this Second Amendment be deemed
unlawful or unenforceable, said provision shall be deemed several and apart from
all other provisions of this Second Amendment and all remaining provision of
this Second Amendment shall be fully enforceable.


3.5Governing Law. To the extent not governed by federal law, this Second
Amendment and the rights and obligations of the parties hereto shall be governed
by, interpreted and enforced in accordance with the laws of the State of New
York.


3.6Loan Document. This First Amendment shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.


3.7Headings. The captions or headings in this Second Amendment are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Second Amendment.


3.8Counterparts. This Second Amendment may be executed by the parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
an original, but all such counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all of the parties hereto.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
e-mail transmission of a PDF document shall, in each such instance, be deemed to
be, and shall constitute and be treated as, an original signed document or
counterpart, as applicable. Any party delivering an executed counterpart of this
First


2

--------------------------------------------------------------------------------




Amendment by telefax, facsimile, or e-mail transmission of an Adobe ® file
format document also shall deliver an original executed counterpart of this
Second Amendment, but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this Second
Amendment.


IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the Effective Date.
[Signature Pages Follow]




3

--------------------------------------------------------------------------------





BORROWER:
CHS INC., a cooperative corporation formed under the laws of the State of
Minnesota
By:    
Name:    Timothy N. Skidmore
Title:    Executive Vice President and CFO
ADMINISTRATIVE AGENT:
COBANK, ACB
By:
Name:
Title:




--------------------------------------------------------------------------------




SYNDICATION PARTY:
COBANK, ACB
By:    
Name:    
Title:    




--------------------------------------------------------------------------------




SYNDICATION PARTY:
[ ]
By:    
Name:    
Title:




--------------------------------------------------------------------------------




VOTING PARTICIPANT:
[ ]
By:    
Name:    
Title:




--------------------------------------------------------------------------------




Exhibit A
Amended Credit Agreement
[See Attached]






--------------------------------------------------------------------------------





2015 Credit Agreement
(10-Year Term Loan)
by and between
CoBank, ACB,
as Lead Arranger, Bookrunner and Administrative Agent,
the Syndication Parties party hereto from time to time,
and
CHS INC.
dated as of September 4, 2015
(as amended by the First Amendment to Credit Agreement dated as of June 30, 2016
and the Second Amendment to Credit Agreement dated as of July 16, 2019)






--------------------------------------------------------------------------------


TABLE OF CONTENTS




 
 
Page
Article 1.
DEFINED TERMS
1
Article 2.
TERM and revolving facilities
14
2.1.
Facilities
14
2.1.1.
Term Facility Loans
14
2.1.2.
Revolving Facility Loans
14
2.1.3.
Converted Existing Loans
14
2.1.4.
Expiration of Revolving Commitments; Term-Out
15
2.2.
Commitment
15
2.3.
Borrowing Notice
15
2.4.
Promise to Pay; Promissory Notes
15
2.5.
Syndication Party Records
15
2.6.
Use of Proceeds
15
2.7.
Syndication Party Funding Failure
15
2.8.
Termination of Unfunded Commitment; Prepayment
16
2.9.
Increase in Commitments
16
2.9.1.
Borrower Request
16
2.9.2.
Conditions
16
2.9.3.
Terms
16
2.9.4.
Making of Incremental Loans
17
2.9.5.
Amendments
17
Article 3.
INTEREST; FEES; AND MARGINS
17
3.1.
Interest
17
3.1.1.
Base Rate Option
17
3.1.2.
LIBO Rate Option
17
3.1.3.
Quoted Rate Option
17
3.2.
Additional Provisions for LIBO Rate Loans
17
3.2.1.
Limitation on LIBO Rate Loans
17
3.2.2.
LIBO Rate Loan Unlawful
18
3.2.3.
Treatment of Affected Loans
18
3.3.
Default Interest Rate
19
3.4.
Interest Calculation
19
3.5.
Term Facility Commitment Fees
19
3.6.
Revolving Facility Commitment Fees
19
Article 4.
PAYMENTS; FUNDING LOSSES
20
4.1.
Principal Payments
20
4.2.
Interest Payments
20
4.3.
Application of Principal Payments
20
4.4.
Manner of Payment
20
4.5.
Voluntary Prepayments
21
4.6.
Distribution of Principal and Interest Payments
21
4.7.
Funding Losses
21
Article 5.
BANK EQUITY INTERESTS
22
Article 6.
SECURITY
22
Article 7.
REPRESENTATIONS AND WARRANTIES
22
7.1.
Organization, Good Standing, etc
22





--------------------------------------------------------------------------------

TABLE OF CONTENTS




 
 
Page
7.2.
Corporate Authority, Due Authorization; Consents
23
7.3.
Litigation
23
7.4.
No Violations
23
7.5.
Binding Agreement
23
7.6.
Compliance with Laws
23
7.7.
Principal Place of Business; Place of Organization
23
7.8.
Payment of Taxes
23
7.9.
Licenses and Approvals
23
7.10.
Employee Benefit Plans
24
7.11.
Equity Investments
24
7.12.
Title to Real and Personal Property
24
7.13.
Financial Statements
24
7.14.
Environmental Compliance
24
7.15.
Fiscal Year
24
7.16.
Material Agreements
24
7.17.
Regulations U and X
25
7.18.
Trademarks, Tradenames, etc
25
7.19.
No Default on Outstanding Judgments or Orders
25
7.20.
No Default in Other Agreements
25
7.21.
Acts of God
25
7.22.
Governmental Regulation
25
7.23.
Labor Matters and Labor Agreements
25
7.24.
Sanctions Laws and Regulations
25
7.25.
Compliance with Anti-Corruption Laws
26
7.26.
Disclosure
26
7.27
No EEA Financial Institution
26
7.28
No Covered Entity
26
Article 8.
CONDITIONS TO CLOSING AND FUNDING OF LOANS
26
8.1.
Conditions to Closing
26
8.1.1.
Loan Documents
26
8.1.2.
Approvals
26
8.1.3.
Organizational Documents
26
8.1.4.
Evidence of Corporate Action
26
8.1.5.
Evidence of Insurance
26
8.1.6.
Appointment of Agent for Service
27
8.1.7.
No Material Change
27
8.1.8.
Fees and Expenses
27
8.1.9.
Bank Equity Interest Purchase Obligation
27
8.1.10.
Opinion of Counsel
27
8.1.11.
Further Assurances
27
8.1.12.
Amendment to Existing Term Loan Credit Agreement
27
8.1.13.
Revolving Loan Credit Agreement
27
8.1.14.
Amendment to Existing Private Placement Debt Offerings
27
8.1.15.
No Default
27
8.1.16.
Accuracy of Representations and Warranties
27





--------------------------------------------------------------------------------

TABLE OF CONTENTS




 
 
Page
8.1.17.
Documentation Required by Regulatory Authorities
27
8.2.
Conditions to Loans and Incremental Commitments
27
8.2.1.
Default
27
8.2.2.
Representations and Warranties
27
Article 9.
AFFIRMATIVE COVENANTS
28
9.1.
Books and Records
28
9.2.
Reports and Notices
28
9.2.1.
Annual Financial Statements
28
9.2.2.
Quarterly Financial Statements
28
9.2.3.
Notice of Default
28
9.2.4.
ERISA Reports
28
9.2.5.
Notice of Litigation
29
9.2.6.
Notice of Material Adverse Effect
29
9.2.7.
Notice of Environmental Proceedings
29
9.2.8.
Regulatory and Other Notices
29
9.2.9.
Adverse Action Regarding Required Licenses
29
9.2.10.
Budget
29
9.2.11.
Additional Information
29
9.3.
Maintenance of Existence and Qualification
29
9.4.
Compliance with Legal Requirements and Agreements
30
9.5.
Compliance with Environmental Laws
30
9.6.
Taxes
30
9.7.
Insurance
30
9.8.
Maintenance of Properties
30
9.9.
Payment of Liabilities
30
9.10.
Inspection
30
9.11.
Required Licenses; Permits; Intellectual Property; etc
31
9.12.
ERISA
31
9.13.
Maintenance of Commodity Position
31
9.14.
Financial Covenants
31
9.14.1.
Minimum Consolidated Net Worth
31
9.14.2.
Consolidated Funded Debt to Consolidated Cash Flow
31
9.14.3.
Adjusted Consolidated Funded Debt to Consolidated Net Worth
31
Article 10.
NEGATIVE COVENANTS
31
10.1.
Borrowing
31
10.2.
No Other Businesses
31
10.3.
Liens
31
10.4.
Sale of Assets
33
10.5.
Liabilities of Others
33
10.6.
Loans
33
10.7.
Merger; Acquisitions; Business Form; etc
34
10.8.
Investments
34
10.9.
Transactions With Related Parties
35
10.10.
Patronage Refunds, etc
35
10.11.
Change in Fiscal Year
35





--------------------------------------------------------------------------------

TABLE OF CONTENTS




 
 
Page
10.12.
ERISA
35
10.13.
Sanctions Laws and Regulations
35
Article 11.
INDEMNIFICATION
36
11.1.
General
36
11.2.
Indemnification Relating to Hazardous Substances
36
Article 12.
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
37
12.1.
Events of Default
37
12.2.
No Loan
38
12.3.
Rights and Remedies
38
12.4.
Allocation of Proceeds
38
Article 13.
AGENCY AGREEMENT
38
13.1.
Funding of Syndication Interest
38
13.2.
Syndication Parties’ Obligations to Remit Funds
38
13.3.
[Reserved]
39
13.4.
Syndication Party’s Failure to Remit Funds
39
13.5.
Agency Appointment
39
13.6.
Power and Authority of the Administrative Agent
40
13.6.1.
Advice
40
13.6.2.
Documents
40
13.6.3.
Proceedings
40
13.6.4.
Retain Professionals
40
13.6.5.
Incidental Powers
40
13.7.
Duties of the Administrative Agent
40
13.7.1.
Possession of Documents
40
13.7.2.
Distribute Payments
40
13.7.3.
Loan Administration
40
13.7.4.
Determination of Individual Lending Capacity and Applicable Percentage
41
13.7.5.
Forwarding of Information
41
13.8.
Action Upon Default
41
13.8.1.
Indemnification as Condition to Action
41
13.9.
[Reserved]
41
13.10.
Consent Required for Certain Actions
41
13.10.1.
Unanimous
41
13.10.2.
Required Lenders
42
13.10.3.
Action Without Vote
42
13.10.4.
Voting Participants
42
13.11.
Distribution of Principal and Interest
42
13.12.
Distribution of Certain Amounts
42
13.12.1.
Funding Losses
42
13.12.2.
Fees
42
13.13.
Sharing; Collateral Application
42
13.14.
Amounts Required to be Returned
43
13.15.
Information to Syndication Parties; Confidentiality
43
13.16.
Reliance; No Other Duties
43
13.17.
No Trust or Fiduciary Relationship
43





--------------------------------------------------------------------------------

TABLE OF CONTENTS




 
 
Page
13.18.
Sharing of Costs and Expenses
44
13.19.
Syndication Parties’ Indemnification of the Administrative Agent
44
13.20.
Books and Records
44
13.21.
Administrative Agent Fee
44
13.22.
The Administrative Agent’s Resignation or Removal
44
13.23.
[Reserved]
45
13.24.
Representations and Warranties of CoBank
45
13.25.
Syndication Parties’ Independent Credit Analysis
45
13.26.
No Joint Venture or Partnership
45
13.27.
Restrictions on Transfer; Participations
45
13.28.
Certain Participants’ Voting Rights
48
13.29.
Method of Making Payments
48
13.30.
Defaulting Syndication Parties
49
13.30.1.
Syndication Party Default
49
13.30.2.
Defaulting Syndication Party Cure
49
13.31.
Status of Syndication Parties
49
13.32.
Replacement of Holdout Lender or Defaulting Syndication Party
51
13.33.
Amendments Concerning Agency Function
52
13.34.
Agent Duties and Liabilities
52
13.35.
The Administrative Agent May File Proofs of Claim
52
13.36.
Setoff
52
13.37.
Further Assurances
52
Article 14.
 MISCELLANEOUS
53
14.1.
Costs and Expenses
53
14.2.
Service of Process and Consent to Jurisdiction
53
14.3.
Jury Waiver
53
14.4.
Notices
53
14.4.1.
Borrower:
54
14.4.2.
Administrative Agent:
54
14.4.3.
Syndication Parties:
54
14.5.
Liability of Administrative Agent
54
14.6.
Successors and Assigns
54
14.7.
Severability
54
14.8.
Entire Agreement
54
14.9.
Applicable Law
55
14.10.
Captions
55
14.11.
Complete Agreement; Amendments
55
14.12.
Additional Costs of Maintaining Loan
55
14.13.
Capital Requirements
55
14.14.
Replacement Notes
56
14.15.
Patronage Payments
56
14.16.
Direct Website Communications; Electronic Transmission Communications
56
14.16.1.
Delivery
56
14.16.2.
Posting
57
14.16.3.
Additional Communications
57





--------------------------------------------------------------------------------

TABLE OF CONTENTS




 
 
Page
14.16.4.
Disclaimer
57
14.16.5.
Termination
57
14.17.
Accounting Terms
57
14.18
Acknowledgement Regarding Any Supported QFCs
58
14.19.
Mutual Release
58
14.20.
Liberal Construction
58
14.21.
Counterparts
58
14.22.
Confidentiality
58
14.23.
USA PATRIOT Act Notice
59
14.24.
Waiver of Borrower’s Rights Under Farm Credit Act
59
14.25.
More Restrictive Covenants
59
14.26.
LLC Divisions
60
14.27.
No Advisory or Fiduciary Relationship
60
14.28.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
60
14.29.
Terms Generally
61
 
 
 
EXHIBITS
 
 
Exhibit 1B
Compliance Certificate
 
Exhibit 1C
List of Subsidiaries
 
Exhibit 2.3
Borrowing Notice
 
Exhibit 2.4
Note Form
 
Exhibit 2.9
Form of Adoption Agreement
 
Exhibit 3.1
Conversion or Continuation Notice
 
Exhibit 7.3
Litigation
 
Exhibit 7.8
Payment of Taxes
 
Exhibit 7.10
Employee Benefit Plans
 
Exhibit 7.11
Equity Investments
 
Exhibit 7.14
Environmental Compliance
 
Exhibit 7.23
Labor Matters and Agreements
 
Exhibit 10.8(f)
Existing Investments
 
Exhibit 13.27
Assignment and Assumption
 
Exhibit 13.28
Closing Date Voting Participants
 
Exhibit 13.29
Wire Instructions
 
Exhibit 13.31A
U.S. Tax Compliance Certificate (for Non-US Lenders that are Not Partnerships
for U.S. Federal Income Tax Purposes)
 
Exhibit 13.31B
U.S. Tax Compliance Certificate (for Non-US Participants that are Not
Partnerships for U.S. Federal Income Tax Purposes)
 
Exhibit 13.31C
U.S. Tax Compliance Certificate (for Non-US Participants that are Partnerships
for U.S. Federal Income Tax Purposes)
 
Exhibit 13.31D
U.S. Tax Compliance Certificate (for Non-US Lenders that are Partnerships for
U.S. Federal Income Tax Purposes)
 
Schedule 1
Syndication Parties and Individual Commitments and Outstanding Loans
 
Schedule 2
Applicable Margins
 
 
 
 
 
 
 







--------------------------------------------------------------------------------





2015 CREDIT AGREEMENT
(10-Year Term Loan)
THIS 2015 CREDIT AGREEMENT (10-Year Term Loan) (“Credit Agreement”) is entered
into as of the 4th day of September, 2015, by and between COBANK, ACB (“CoBank”)
for its own benefit as a Syndication Party, and as the Administrative Agent for
the benefit of the present and future Syndication Parties (in that capacity,
“Administrative Agent”), the Syndication Parties identified on Schedule 1
hereto, and CHS INC., a cooperative corporation formed under the laws of the
State of Minnesota, whose address is 5500 Cenex Drive, Inver Grove Heights,
Minnesota 55077 (“Borrower”).
In consideration of the mutual covenants and agreements herein, the parties
hereto agree as follows.
Article 1.

DEFINED TERMS
As used in this Credit Agreement, the following terms shall have the meanings
set forth below (and such meanings shall be equally applicable to both the
singular and plural form of the terms defined, as the context may require):
Additional Costs: shall have the meaning set forth in Section 14.12.
Additional Provision: shall have the meaning set forth in Section 14.25.
Adjusted Consolidated Funded Debt: means Consolidated Funded Debt, plus the net
present value of all rentals payable under Operating Leases of Borrower and its
Consolidated Subsidiaries as discounted by a rate of 8.0% per annum.
Administrative Agent: shall have the meaning set forth in the preamble.
Administrative Agent Office: means the address set forth at Subsection 14.4.2,
as it may change from time to time by notice to all parties to this Credit
Agreement.
Adoption Agreement: shall have the meaning set forth in Section 2.9.
Affected Loans: shall have the meaning set forth in Subsection 3.2.3.
Affiliate: with respect to any Person, means (a) a Subsidiary of such Person,
(b) any Person in which such Person, directly or indirectly, owns more than five
percent (5.0%) of the outstanding equity thereof, and (c) any Person which,
directly or indirectly, (i) owns more than five percent (5.0%) of the
outstanding equity of such Person, or (ii) has the power under ordinary
circumstances to control the management of such Person.
Amortization: means the total amortization of Borrower and its Consolidated
Subsidiaries as measured in accordance with GAAP.
Annual Operating Budget: means the annual operating budget for Borrower and its
Subsidiaries in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower.
Anti-Corruption Laws: means all laws, rules and regulations of any jurisdiction
applicable to Borrower or its Subsidiaries from time to time concerning or
relating to bribery, corruption or money laundering, including, without
limitation, the Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.
Anti-Terrorism Laws: shall have the meaning set forth in the definition of
Sanctions Laws and Regulations.
Applicable Lending Office: means, for each Syndication Party and for each Loan,
the lending office of such Syndication Party designated as such for such Loan on
its signature page hereof or in the applicable Assignment and Assumption or such
other office of such Syndication Party as such Syndication Party may from time
to time specify to the Administrative Agent and Borrower as the office by which
its Loans are to be made and maintained.
Applicable Margin: means the Applicable Margin determined for Base Rate Loans or
LIBO Rate Loans, as applicable, in each case as set forth in Schedule 2 hereto.
Applicable Percentage: means with respect to any Syndication Party and with
respect to the Revolving Facility or Term Facility, as applicable, the
percentage of the total Commitment represented by such Syndication Party’s
Individual Commitment. If the Individual Commitments shall have terminated or
expired, the Applicable Percentage shall be determined based upon the unfunded
Individual Commitments most recently in effect and the outstanding Loans, giving
effect to any assignments.


1

--------------------------------------------------------------------------------




Approved Fund: means any Fund that is administered or managed by (a) a
Syndication Party, (b) an Affiliate of a Syndication Party or (c) an entity or
an Affiliate of an entity that administers or manages a Syndication Party.
Assignment and Assumption: means an assignment and assumption entered into by a
Syndication Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 13.27.2), and accepted by the Administrative
Agent, in substantially the form of Exhibit 13.27 or any other form approved by
the Administrative Agent.
Authorized Officer: shall have the meaning set forth in Subsection 8.1.4.
Availability Period: means the period from the Closing Date until the earlier of
(a) the first anniversary of the Closing Date and (b) the date on which the Term
Commitments have been reduced to zero.
Bail-In Action: means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation: means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
Bank Debt: means all amounts owing hereunder, including fees, Borrower’s
obligations to purchase Bank Equity Interests, Funding Losses and all principal,
interest, expenses, charges and other amounts payable by Borrower pursuant to
the Loan Documents (including interest, expenses, charges and other amounts
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding).
Bank Equity Interests: shall have the meaning set forth in Article 5 hereof.
Banking Day: means any day (a) other than a Saturday or Sunday and other than a
day on which banks in New York, New York are authorized or required by law to
close, and (b) if such day relates to a borrowing of, a payment or prepayment of
principal of or interest on, a continuation of or conversion into, or a LIBO
Rate Period for, a LIBO Rate Loan, or a notice by Borrower with respect to any
such borrowing, payment, prepayment, continuation, conversion, or LIBO Rate
Period, on which dealings in U.S. Dollar deposits are carried out in the London
interbank market.
Base Rate: means a rate per annum determined by the Administrative Agent on the
first Banking Day of each week, which shall be (a) the greatest of (i) 100 basis
points greater than the one month LIBO Rate, (ii) the Prime Rate and (iii) the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1% plus (b) the
Applicable Margin for Base Rate Loans. At no time shall the rate in clause (a)
be deemed to be less than 100 basis points.
Base Rate Loans: shall have the meaning set forth in Subsection 3.1.1.
Beneficial Ownership Certification: means a certification regarding beneficial
ownership of legal entity customers required by the Beneficial Ownership
Regulation.
Beneficial Ownership Regulation: means 31 C.F.R. § 1010.230.
BHC Act Affiliate: of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
Borrower: shall have the meaning in the preamble.
Borrower Benefit Plan: means (a) any “employee benefit plan”, as such term is
defined in Section 3(3) of ERISA (including any “multiemployer plan” as defined
in Section 3(37) of ERISA); (b) any “multiple employer plan” within the meaning
of Section 413 of the Code; (c) any “multiple employer welfare arrangement”
within the meaning of Section 3(40) of ERISA; (d) a “voluntary employees’
beneficiary association” within the meaning of Section 501(a)(9) of the Code;
(e) a “welfare benefit fund” within the meaning of Section 419 of the Code; or
(f) any employee welfare benefit plan within the meaning of Section 3(1) of
ERISA for the benefit of retired or former employees, which is maintained by
Borrower or in which Borrower participates or to which Borrower is obligated to
contribute.
Borrower Pension Plan: means each Borrower Benefit Plan that is an “employee
pension benefit plan” as defined in Section 3(2) of ERISA that is intended to
satisfy the requirements of Section 401(a) of the Code.
Borrower’s Account: means Borrower’s account as set forth on Exhibit 13.29
hereto, or as otherwise specified to the Administrative Agent in writing.
Borrowing Notice: shall have the meaning set forth in Section 2.3.
Capital Leases: means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of any asset and the
incurrence of a liability in accordance with GAAP.


2

--------------------------------------------------------------------------------




Capitalized Lease Obligation: means with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease (net of interest expenses) which would, in accordance with GAAP,
appear as a liability on a balance sheet of such Person.
CFC: means a Person that is a controlled foreign corporation under Section 957
of the Code.
Change in Law: means the occurrence, after the date of this Credit Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
Change of Control: means any Person or Persons acting in concert, together with
the Affiliates thereof, directly or indirectly controlling or owning
(beneficially or otherwise) in the aggregate more than 50% of the aggregate
voting power of the issued and outstanding Voting Interests of Borrower.
CHS Capital: means CHS Capital, LLC (formerly known as Cofina Financial, LLC) or
any other Subsidiary of Borrower that makes seasonal and term loans to member
cooperatives, businesses and individual producers of agricultural products
included in Borrower’s cash flows from investing activities, and each of any
such entity’s Subsidiaries.
CHS Capital Debt: means, on any date of determination, Debt owing by CHS Capital
in connection with the sale or financing of CHS Capital Loan Assets, and in
respect of which neither Borrower nor any of its other Subsidiaries has any
obligation (including, without limitation, any indemnification obligation) or
liability.
CHS Capital Loan Assets: means loan assets owned and loan commitments made by
CHS Capital in the ordinary course of business, and the proceeds thereof and
receivables of Borrower and the proceeds thereof, in each case sold by Borrower
to the extent necessary to make up the shortfall on collections of the CHS
Capital Loan Assets pursuant to the terms of the relevant documentation for the
CHS Capital Debt.
Closing Date: means September 4, 2015, provided that on or before such date (a)
the Administrative Agent, the Syndication Parties party hereto on such date, and
Borrower have executed all Loan Documents to which they are parties; and (b) the
conditions set forth in Section 8.1 of this Credit Agreement have been met.
Code: means the Internal Revenue Code of 1986.
Committed Loans: means the principal amount of all Loans which any Syndication
Party is obligated to make as a result of such Syndication Party having received
a Funding Notice pursuant to Section 2.3 hereof, but which has not been funded.
Committed Revolving Loans: means the principal amount of all Revolving Loans
which any Syndication Party is obligated to make as a result of such Syndication
Party having received a Funding Notice pursuant to Section 2.3 hereof, but which
has not been funded.
Commitment: means the Term Commitment and/or the Revolving Commitment, as
applicable.
Commodity: means any commodity or inventory including, without limitation, grain
(including rough rice, wheat, corn, and soyabeans), grain by-products,
hydrocarbons, ethanol, soyameal, tree nuts, seeds, dried fruit, milled rice,
coffee and/or products related to each of the foregoing and any commodity or
inventory which replaces, substitutes for or is exchanged for any such commodity
or inventory under the applicable Permitted Inventory and Repo Finance
Transaction.
Communications: shall have the meaning set forth in Subsection 14.16.1.
Compliance Certificate: means a certificate of the chief financial officer of
Borrower acceptable to the Administrative Agent and in the form attached hereto
as Exhibit 1B.
Consolidated Cash Flow: means, for any period, the sum of (a) earnings before
income taxes of Borrower and its Consolidated Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP (excluding, in the
case of any non-Wholly Owned Consolidated Subsidiary, the portion of earnings
attributable to holders of equity interests of such Consolidated Subsidiary,
other than Borrower or a Consolidated Subsidiary), plus (b) amounts that have
been deducted in the determination of such earnings before income taxes for such
period for (i) Consolidated Interest Expense for such period, (ii) Depreciation
for such period, (iii) Amortization for such period,


3

--------------------------------------------------------------------------------




and (iv) extraordinary non-cash losses for such period, minus (c) the amounts
that have been included in the determination of such earnings before income
taxes for such period for (i) one-time gains, (ii) extraordinary income, (iii)
non-cash patronage income, and (iv) non-cash equity earnings in joint ventures.
Consolidated Current Ratio: means, as of any date of determination, the ratio of
(a) consolidated current assets of Borrower and its Consolidated Subsidiaries as
of such date to (b) consolidated current liabilities of Borrower and its
Consolidated Subsidiaries, including the outstanding amount of Loans, as
determined in accordance with GAAP.
Consolidated Funded Debt: means as of any date of determination, the total of
all Funded Debt of Borrower and its Consolidated Subsidiaries outstanding on
such date, after eliminating all offsetting debits and credits between Borrower
and its Consolidated Subsidiaries and all other items required to be eliminated
in the course of preparation of consolidated financial statements of Borrower
and its Consolidated Subsidiaries in accordance with GAAP; provided, that, if
the Consolidated Current Ratio as of any such date of determination is less than
1.00 to 1.00, any calculation of Consolidated Funded Debt shall include
(notwithstanding anything to the contrary in the definition of Funded Debt) the
lesser, as of such date of determination, of (a) all Debt which would, in
accordance with GAAP, be required to be classified as a short term liability on
the books of Borrower and its Consolidated Subsidiaries, including without
limitation borrowings under a revolving credit or similar agreement where such
borrowings are outstanding for less than one year (whether or not used for
working capital purposes) and (b) the amount (which, if a negative number, shall
be deemed zero) by which (i) consolidated current liabilities of Borrower and
its Consolidated Subsidiaries as of such date exceeds (ii) consolidated current
assets of Borrower and its Consolidated Subsidiaries as of such date.
Consolidated Interest Expense: means, for any period, all interest expense of
Borrower and its Consolidated Subsidiaries, as determined in accordance with
GAAP.
Consolidated Net Worth: means, for any period, the amount of equity accounts
plus (or minus in the case of a deficit) the amount of surplus and retained
earnings accounts of Borrower and its Consolidated Subsidiaries, excluding (i)
accumulated other comprehensive income (or loss) and (ii) non-controlling
interests, all as determined in accordance with GAAP.
Consolidated Subsidiary: means any Subsidiary whose accounts are consolidated
with those of Borrower in accordance with GAAP.
Conversion or Continuation Notice: shall have the meaning set forth in
Subsection 3.1.2.
Converted Existing Loans: shall have the meaning set forth in Section 2.1.3(a).
Covered Entity: means any of the following:
(a)     a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);


(b)     a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or


(c)     a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).


Debt: means as to any Person: (a) indebtedness or liabilities of such Person for
borrowed money, or for the deferred purchase price of property or services
(including trade obligations); (b) all Capitalized Lease Obligations of such
Person; (c) obligations of such Person arising under bankers’ or trade
acceptance facilities, or reimbursement obligations for drawings made under
letters of credit; (d) the CHS Capital Debt, (e) all Guarantees, endorsements
(other than for collection or deposit in the ordinary course of business), and
other contingent obligations of such Person (i) to purchase any of the items
included in this definition, (ii) to provide funds for payment, (iii) to supply
funds to invest in any other Person, (iv) otherwise to assure a creditor of
another Person against loss or (v) with respect to letters of credit (in each
case, without duplication); (f) all obligations secured by a lien on property
owned by such Person, whether or not the obligations have been assumed; and (g)
all obligations of such Person under any agreement providing for an interest
rate swap, cap, cap and floor, contingent participation or other hedging
mechanisms with respect to interest payable on any of the items described in
this definition; provided that (i) Debt of a Consolidated Subsidiary of Borrower
shall exclude such obligations and Guarantees, endorsements and other contingent
obligations and Guarantees of such Consolidated Subsidiary if owed or guaranteed
by such Consolidated Subsidiary to Borrower or a Wholly Owned Consolidated
Subsidiary of Borrower, (ii) Debt of Borrower shall exclude such obligations and
Guarantees, endorsements and other contingent obligations if owed or guaranteed
by Borrower to a Wholly


4

--------------------------------------------------------------------------------




Owned Consolidated Subsidiary of Borrower and (iii) Debt of Borrower shall
exclude any unfunded obligations which may exist now and in the future in
Borrower’s pension plans.
Debtor Relief Laws: means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
Defaulting Syndication Party: means, subject to Section 13.30, any Syndication
Party that (a) has failed to (i) fund all or any portion of its Loans within two
Banking Days of the date such Loans were required to be funded hereunder unless
such Syndication Party notifies the Administrative Agent and Borrower in writing
that such failure is the result of such Syndication Party’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent or any
other Syndication Party any other amount required to be paid by it hereunder
within two Banking Days of the date when due, (b) has notified Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Syndication Party’s
obligation to fund a Loan hereunder and states that such position is based on
such Syndication Party’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Banking Days after reasonable written
request by the Administrative Agent or Borrower, to confirm in writing to the
Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Syndication Party shall cease
to be a Defaulting Syndication Party pursuant to this clause (c) upon receipt of
such written confirmation by the Administrative Agent and Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other State or Federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Syndication Party
shall not be a Defaulting Syndication Party solely by virtue of the ownership or
acquisition of any equity interest in that Syndication Party or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Syndication Party with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Syndication Party (or such Governmental Authority) to reject, repudiate, disavow
or disaffirm any contracts or agreements made with such Syndication Party. Any
determination by the Administrative Agent that a Syndication Party is a
Defaulting Syndication Party under clauses (a) through (e) above shall be
conclusive and binding absent manifest error, and such Syndication Party shall
be deemed to be a Defaulting Syndication Party upon delivery of written notice
of such determination to Borrower, and each other Syndication Party.
Default Interest Rate: means a rate of interest equal to (i) in the case of the
principal amount of any Loan, 200 basis points in excess of the rate or rates of
interest otherwise being charged on such Loan and (ii) in the case of all other
obligations, 200 basis points in excess of the Base Rate which would otherwise
be applicable at the time.
Default Right: has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
Delinquency Interest: shall have the meaning set forth in Section 13.4.
Delinquent Amount: shall have the meaning set forth in Section 13.4.
Delinquent Syndication Party: shall have the meaning set forth in Section 13.4.
Depreciation: means the total depreciation of Borrower and its Consolidated
Subsidiaries as measured in accordance with GAAP.
Designated Persons: means a person or entity (a) listed in the annex to any
Executive Order, (b) named as a “Specifically Designed National and Blocked
Person” on the most current list published by OFAC at its official website or
any replacement website or other replacement official publication of such list
or (c) that is otherwise the subject of any Sanctions Laws and Regulations.
Dollars: means dollars in lawful currency of the United States.
EEA Financial Institution: means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an


5

--------------------------------------------------------------------------------




EEA Member Country which is a parent of an institution described in clause (a)
of this definition, or (c) any financial institution established in an EEA
Member Country which is a subsidiary of an institution described in clauses (a)
or (b) of this definition and is subject to consolidated supervision with its
parent.
EEA Member Country: means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
EEA Resolution Authority: means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Eligible Assignee: means any Person that meets the requirements to be an
assignee under Section 13.27.2(c), (e) and (f) (subject to such consents, if
any, as may be required under Section 13.27.2(c)).
Environmental Laws: means any federal, state, or local law, statute, ordinance,
rule, regulation, administration order, or permit now in effect or hereinafter
enacted, including any such law, statute, ordinance, rule, regulation, order or
permit enacted in any foreign country where Borrower or any of its Subsidiaries
has operations or owns property, pertaining to the public health, safety,
industrial hygiene, or the environmental conditions on, under or about any of
the real property interests of a Person, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Resource Conservation and Recovery Act of 1976, the Clean Air Act, the
Federal Water Pollution Control Act, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Toxic Substances Control Act and the
Occupational Safety and Health Act, as any of the same may be amended, modified
or supplemented from time to time.
Environmental Regulations: shall have the meaning set forth in the definition of
Hazardous Substances.
ERISA: shall have the meaning set forth in Section 7.10.
ERISA Affiliate: means any corporation or trade or business which is a member of
the same controlled group of corporations (within the meaning of Section 414(b)
of the Code) as Borrower or is under common control (within the meaning of
Section 414(c) of the Code) with Borrower, provided, however, that for purposes
of provisions herein concerning minimum funding obligations (imposed under
Section 412 of the Code or Section 302 of ERISA), the term “ERISA Affiliate”
shall also include any entity required to be aggregated with Borrower under
Section 414(m) or 414(o) of the Code.
EU Bail-In Legislation Schedule: means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
Event of Default: shall have the meaning set forth in Section 12.1.
Excluded Taxes: means any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Syndication Party, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Syndication Party,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Syndication Party with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Syndication
Party acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by Borrower under Section 13.32) or (ii) such Syndication
Party changes its lending office, except in each case to the extent that amounts
with respect to such Taxes were payable either to such Syndication Party’s
assignor immediately before such Syndication Party became a party hereto or to
such Syndication Party immediately before it changed its lending office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 13.31 and
(d) any withholding Taxes imposed under FATCA.
Executive Order: shall have the meaning set forth in the definition of Sanctions
Laws and Regulations.
Existing Loans: means Loans outstanding immediately prior to the effectiveness
of the First Amendment.
Existing Term Loan Credit Agreement: means that certain Credit Agreement (10
Year Term Loan) dated as of December 12, 2007 by and between Borrower and
CoBank, as administrative agent for all syndication parties thereunder, and as a
syndication party thereunder, and the other syndication parties set forth on the
signature pages thereto, as amended, supplemented or otherwise modified from
time to time.
Fair Market Value: shall have the meaning set forth in Section 10.3.


6

--------------------------------------------------------------------------------




Farm Credit System Institution: means any Farm Credit Bank, any Federal land
bank association, any production credit association, the banks for cooperatives,
and such other institutions as may be a part of the Farm Credit System and
chartered by and subject to regulation by the Farm Credit Administration.
FATCA: means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
Federal Funds Effective Rate: means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s Federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time), as
published on the next succeeding Banking Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Banking Day,
the average of the quotations for the day of such transactions received by
CoBank, from three federal funds brokers of recognized standing selected by it.
First Amendment: means that certain First Amendment to Credit Agreement dated as
of the First Amendment Effective Date, by and among Borrower, the Syndication
Parties party thereto and the Administrative Agent.
First Amendment Effective Date: means June 30, 2016.
Fiscal Quarter: means each three (3) month period beginning on the first day of
each of the following months: September, December, March and June.
Fiscal Year: means a year commencing on September 1 and ending on August 31.
Fund: means any Person (other than a natural Person (or holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person)) that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its activities.
Funded Debt: means with respect to any Person, all Debt which would, in
accordance with GAAP, be required to be classified as a long term liability on
the books of such Person, and shall include, without limitation (a) any Debt
which by its terms or by the terms of any instrument or agreement relating
thereto matures, or which is otherwise payable or unpaid, more than one year
from the date of creation thereof, (b) any Debt outstanding under a revolving
credit or similar agreement providing for borrowings (and renewals and
extensions thereof) which would, in accordance with GAAP, be required to be
classified as a long term liability of such Person, (c) any Capitalized Lease
Obligation of such Person and all obligations to reimburse any letter of credit
issuer or other credit provider (or related risk-participating lender) with
respect to all letters of credit which support long-term debt, with expiration
dates in excess of one-year from the date of issuance thereof, and (d) any
Guarantee of such Person with respect to Funded Debt of another Person.
For the avoidance of doubt, (w) any borrowings under a revolving credit or
similar agreement where such borrowings are not used for working capital
purposes would be classified as Funded Debt, (x) borrowings under a revolving
credit or similar agreement where such borrowings are outstanding for less than
one year and which are used for working capital purposes would not be classified
as Funded Debt, (y) borrowings used for working capital purposes outstanding for
one year or longer would be classified as Funded Debt and (z) current maturities
of long-term debt would be classified as Funded Debt.
Funding Date: means a day (which shall be a Banking Day) on which a Loan is
made.
Funding Losses: shall have the meaning set forth in Section 4.7.
Funding Loss Notice: shall have the meaning set forth in Section 4.7.
Funding Notice: shall have the meaning set forth in Section 2.3.
Funding Share: means the amount of any Loan which each Syndication Party is
required to fund, which shall be, subject to the limitations set forth in
Section 2.1.1(a) or 2.1.2(a), the amount of such Loan multiplied by such
Syndication Party’s Applicable Percentage as of the date of the Funding Notice
for, but without giving effect to, such Loan.
Funding Source: shall have the meaning set forth in Section 2.9.


7

--------------------------------------------------------------------------------




GAAP: means generally accepted accounting principles in the United States of
America, as in effect from time to time.
Good Faith Contest: means the contest of an item if (a) the item is diligently
contested in good faith by appropriate proceedings timely instituted, (b) either
the item is (i) bonded or (ii) adequate reserves are established with respect to
the contested item if and to the extent required in accordance with GAAP, (c)
during the period of such contest, the enforcement of any contested item is
effectively stayed, and (d) the failure to pay or comply with the contested item
could not reasonably be expected to result in a Material Adverse Effect.
Governmental Authority: means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
Guarantee: means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person: (a) to purchase
such Debt or obligation or any property constituting security therefor; (b) to
advance or supply funds (i) for the purchase or payment of such Debt or
obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation; (c) to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such Debt or obligation of
the ability of any other Person to make payment of the Debt or obligation; or
(d) otherwise to assure the owner of such Debt or obligation against loss in
respect thereof. In any computation of the Debt or other liabilities of the
obligor under any Guarantee, the Debt or other obligations that are the subject
of such Guarantee shall be assumed to be direct obligations of such obligor.
Hazardous Substances: means any dangerous, toxic or hazardous pollutants,
contaminants, chemicals, wastes, materials or substances, as defined in or
governed by the provisions of any Environmental Laws or any other federal, state
or local law, statute, code, ordinance, regulation, requirement or rule,
including any such law, statute, code, ordinance, rule, regulation enacted in
any foreign country where Borrower has operations or owns property, relating
thereto (“Environmental Regulations”), and also including urea formaldehyde,
polychlorinated biphenyls, asbestos, asbestos-containing materials, nuclear fuel
or waste, and petroleum products, or any other waste, material, substances,
pollutant or contaminant which would subject an owner of property to any
damages, penalties or liabilities under any applicable Environmental
Regulations.
Holdout Lender: shall have the meaning set forth in Section 13.32.
Incremental Commitment: shall have the meaning set forth in Section 2.9.1.
Incremental Effective Date: shall have the meaning set forth in Section 2.9.1.
Incremental Loan Amendment: shall have the meaning set forth in Section 2.9.5.
Incremental Loans: shall have the meaning set forth in Section 2.9.1.
Indemnified Agency Parties: shall have the meaning set forth in Section 13.19.
Indemnified Parties: shall have the meaning set forth in Section 11.1.
Indemnified Taxes: means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
Individual Commitment: means with respect to any Syndication Party the amount
shown as its Individual Commitment on Schedule 1 hereto with respect to the Term
Facility and/or the Revolving Facility, as applicable, subject to adjustment in
the event of the sale of all or a portion of a Syndication Interest in
accordance with Section 13.27 hereof, or a reduction in the Commitment in
accordance with Section 2.1.1(c), 2.1.4 or 2.8 hereof, or, if applicable to such
Syndication Party, an increase in its Individual Commitment in accordance with
Section 2.9 hereof.
Individual Lending Capacity: means with respect to any Syndication Party the
amount at any time of its Individual Commitment, less its Individual Outstanding
Obligations.
Individual Outstanding Obligations: means with respect to any Syndication Party
the total at any time, without duplication, of (a) the aggregate outstanding
principal amount of all Loans made by such Syndication Party and (b) all of such
Syndication Party’s Committed Loans.
Individual Outstanding Revolving Obligations: means with respect to any
Syndication Party the total at any time, without duplication, and subject to
Section 13.4, of (a) the aggregate outstanding principal amount of all Revolving
Loans made by such Syndication Party and (b) all of such Syndication Party’s
Committed Revolving Loans.


8

--------------------------------------------------------------------------------




Individual Revolving Lending Capacity: means with respect to any Syndication
Party the amount at any time of its Individual Commitment with respect to the
Revolving Facility, less its Individual Outstanding Revolving Obligations.
Initial Revolving Loans: shall have the meaning set forth in Section 2.1.3.
Intellectual Property: shall have the meaning set forth in Section 7.18.
Investment: means, with respect to any Person, (a) any loan or advance by such
Person to any other Person, (b) the purchase or other acquisition by such Person
of any capital stock, obligations or securities of, or any capital contribution
to, or investment in, or the acquisition by such Person of all or substantially
all of the assets of, or any interest in, any other Person, (c) any performance
or standby letter of credit where (i) that Person has the reimbursement
obligation to the issuer, and (ii) the proceeds of such letter of credit are to
be used for the benefit of any other Person, (d) the agreement by such Person to
make funds available for the benefit of another Person to either cover cost
overruns incurred in connection with the construction of a project or facility,
or to fund a debt service reserve account, (e) the agreement by such Person to
assume, guarantee, endorse or otherwise be or become directly or contingently
responsible or liable for the obligations or debts of any other Person (other
than by endorsement for collection in the ordinary course of business), (f) an
agreement to purchase any obligations, stocks, assets, goods or services but
excluding an agreement to purchase any assets, goods or services entered into in
the ordinary course of business, (g) an agreement to supply or advance any
assets, goods or services not in the ordinary course of business, or (h) an
agreement to maintain or cause such Person to maintain a minimum working capital
or net worth or otherwise to assure the creditors of any Person against loss.
LIBO Rate: means (a) with respect to each day during each LIBO Rate Period
applicable to a LIBO Rate Loan, (i) the per annum rate for the LIBO Rate Period
selected by Borrower equal to the rate determined by the Administrative Agent to
be the London interbank offered rate for deposits (for delivery on the first day
of such period) as reported by Bloomberg Information Services (or on any
successor or substitute service providing rate quotations comparable to those
currently provided by such service, as determined by the Administrative Agent
from time to time, for the purpose of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market), determined as of
approximately 11:00 A.M. (London time), two (2) Banking Days prior to the
commencement of such LIBO Rate Period, rounded up to the next 1/100th of 1% per
annum, plus (ii) the Applicable Margin for LIBO Rate Loans or (b) with respect
to the determination of the Base Rate, the per annum rate for a LIBO Rate Period
of one (1) month equal to the rate determined by the Administrative Agent to be
the London interbank offered rate for deposits (for delivery on the first day of
such period) as reported by Bloomberg Information Services (or on any successor
or substitute service providing rate quotations comparable to those currently
provided by such service, as determined by the Administrative Agent from time to
time, for the purpose of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market), determined as of approximately
11:00 A.M. (London time), two (2) Banking Days prior to the commencement of such
LIBO Rate Period, in each case, with the LIBO Rate (not including the Applicable
Margin for LIBO Rate Loans) divided by a percentage equal to 100% minus the
stated maximum rate of all reserve requirements (including, without limitation,
any marginal, emergency, supplemental, special or other reserves) applicable on
such date to any member bank of the Federal Reserve System in respect of
“Eurocurrency liabilities” as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, that in the event the
Administrative Agent is not able to determine the LIBO Rate using the
methodology as set forth in each of clause (a) and (b) above, subject to Section
3.2.4, the Administrative Agent shall notify Borrower and the Administrative
Agent and Borrower will agree upon a substitute basis for obtaining such
quotations. At no time shall the LIBO Rate as set forth in clauses (a)(i) and
(b) above be deemed to be below 0%. Notwithstanding the foregoing, unless
otherwise specified in any amendment to this Credit Agreement entered into in
accordance with Section 3.2.4 in the event that a LIBO Replacement Rate with
respect to the LIBO Rate is implemented, then all references herein to the LIBO
Rate shall be deemed references to such LIBO Replacement Rate (including the
corresponding rate that would apply to any determination of the Base Rate).
LIBO Rate Loan: shall have the meaning set forth in Subsection 3.1.2.
LIBO Rate Period: shall have the meaning set forth in Subsection 3.1.2.
LIBO Replacement Rate: has the meaning specified in Section 3.2.4.
Licensing Laws: shall have the meaning set forth in Section 7.4.
Lien: means with respect to any asset any mortgage, deed of trust, pledge,
security interest, hypothecation, assignment for security purposes, encumbrance,
lien (statutory or other), or other security agreement or charge, or encumbrance
of any kind or nature whatsoever (including, without limitation, any conditional
sale, Capital


9

--------------------------------------------------------------------------------




Lease or other title retention agreement related to such asset, and including,
in the case of capital stock, any stockholder agreements, voting trust
agreements and all similar arrangements).
Loan Documents: means this Credit Agreement and the Notes.
Loan Payment: shall have the meaning set forth in Section 13.1.
Loans: means, collectively, the term loans made pursuant to Section 2.1.1, the
revolving loans made pursuant to Section 2.1.2 and the Incremental Loans made
pursuant to Section 2.9, including all Base Rate Loans, all LIBO Rate Loans and
all Quoted Rate Loans.
Material Adverse Effect: means a material adverse effect on (a) the financial
condition, results of operation, business or property of Borrower, or of
Borrower and its Subsidiaries taken as a whole; or (b) the ability of Borrower
to perform its obligations under this Credit Agreement and the other Loan
Documents; or (c) the ability of the Administrative Agent or the Syndication
Parties to enforce their rights and remedies against Borrower under the Loan
Documents.
Material Agreements: means all agreements of Borrower or any of its
Subsidiaries, the termination or breach of which, based upon Borrower’s
knowledge as of the date of making any representation with respect thereto,
would have a Material Adverse Effect.
Material Debt Agreements: means as to Borrower and any of its Subsidiaries, (a)
its private placement debt offerings, the Revolving Loan Credit Agreement, the
Pre-Export Credit Agreement, including any agreement entered into in connection
therewith including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof in each case to the extent
such financings create or evidence indebtedness for borrowed money in a
principal amount outstanding or available for borrowing (whether or not
committed) equal to or greater than $100,000,000 (or the equivalent of such
amount in the relevant currency of payment) and (b) any other agreement or
series of agreements creating or evidencing Debt the termination or breach of
which could reasonably be expected to have a Material Adverse Effect (which, in
the case of agreements relating to Funded Debt means any indebtedness with a
principal amount outstanding or available for borrowing (whether or not
committed) equal to or exceeding $100,000,000 (or the equivalent of such amount
in the relevant currency of payment, determined, as of the date of the closing
of such facility based on the exchange rate of such other currency));
provided, however that to the extent all Debt incurred by a Subsidiary which is
a CFC under a related credit agreement does not constitute Funded Debt and is
used by such CFC solely to finance inventory and receivables (or both) relating
to agricultural commodities or crude products, then for so long as such
Subsidiary is a CFC, for the purposes of only Section 14.25(c), such credit
agreement shall not constitute a Material Debt Agreement.
Maturity Date: means September 4, 2025.
Multiemployer Plan: means a Plan meeting the definition of a “multiemployer
plan” in Section 3(37) of ERISA.
Non-Defaulting Syndication Party: means any Syndication Party that is not a
Defaulting Syndication Party.
Non-US Lender: means a Syndication Party that is not a U.S. Person.
Note or Notes: shall have the meaning set forth in Section 2.4.
OFAC: shall have the meaning set forth in the definition of Sanctions Laws and
Regulations.
Operating Lease: means any lease of property (whether real, personal or mixed)
by a Person under which such Person is lessee, other than a Capital Lease.
Other Connection Taxes: means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
Other Taxes: means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 13.32).
Participant: has the meaning specified in Section 13.27.
Participant Register: has the meaning specified in Section 13.27.


10

--------------------------------------------------------------------------------




Payment Account: shall have the meaning set forth in Section 13.11.
Payment Distribution: shall have the meaning set forth in Section 13.11.
PBGC: shall have the meaning set forth in Section 7.10.
Permitted Encumbrance: shall have the meaning set forth in Section 10.3.
Permitted Inventory and Repo Finance Transaction: means one or more purchase and
sale or financing transactions entered into from time to time in the ordinary
course of business where the Borrower or any of its Subsidiaries sells (or
procures the sale of) Commodities to a financier or other commercial
counterparty who agrees to sell (or procure the sale of) the same or equivalent
Commodities or grants the Borrower or such Subsidiary a right to repurchase the
same or equivalent Commodities; provided that (a) such transactions do not
provide, directly or indirectly, for recourse against the seller of such
Commodities (or against any of such seller’s Affiliates) by way of a guaranty or
any other support arrangement, other than such limited recourse as is reasonable
given market standards for transactions of a similar type, including without
limitation recourse in the form of a repurchase obligation in the case of a
breach of a representation and warranty with respect to the sale of one or more
particular Commodities; and (b) the aggregate attributed principal amount of
such transactions at any one time outstanding shall not exceed an amount equal
to the sum of (i) five percent (5%) of Consolidated Net Worth, determined as of
the last day of Borrower’s most recently ended fiscal year for which financial
statements have been provided pursuant to Section 9.2.1, and (ii) such
additional amount as can be incurred under Section 10.1 (assuming, for purposes
hereof, that such transactions constitute Priority Debt).
Person(s): means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, cooperative association, institution, government or
governmental agency (whether national, federal, state, provincial, country,
city, municipal or otherwise, including without limitation, any instrumentality,
division, agency, body or department thereof), or other entity.
Plan: means any plan, agreement, arrangement or commitment which is an employee
benefit plan, as defined in Section 3(3) of ERISA, maintained by Borrower or any
Subsidiary or any ERISA Affiliate or with respect to which Borrower or any
Subsidiary or any ERISA Affiliate at any relevant time has any liability or
obligation to contribute.
Platform: shall have the meaning set forth in Subsection 14.16.2.
Potential Default: means any event, other than an event described in Section
12.1(a) hereof, which with the giving of notice or lapse of time, or both, would
become an Event of Default.
Pre-Export Credit Agreement: means the Pre-Export Credit Agreement dated as of
September 24, 2013 (as amended, restated, supplemented or otherwise modified) by
and among CHS Agronegocio Industria e Comercio Ltda., as borrower, CHS Inc., as
guarantor, Credit Agricole Corporate and Investment Bank, as administrative
agent and the syndication parties party thereto from time to time.
Prime Rate: means a rate of interest per annum equal to the “prime lending rate”
as published from time to time in the “Money Rates” section of The Wall Street
Journal, or if more than one rate is published as the prime lending rate, then
the highest of such rates (each change in the Prime Rate to be effective as of
the date of publication in The Wall Street Journal of a “prime lending rate”
that is different from that published on the preceding Banking Day), or if The
Wall Street Journal shall cease publication or cease publishing the “prime
lending rate” on a regular basis, such other reasonably comparable index or
source to use as the basis for the Prime Rate as is acceptable to the
Administrative Agent in its reasonable discretion.
Priority Debt: means, at any time, without duplication, the sum of (a) all then
outstanding Debt of Borrower or any Consolidated Subsidiary secured by any Lien
on any property of Borrower or any Consolidated Subsidiary (other than Debt
secured only by Liens permitted under Section 10.3(a) through (k)), plus (b) all
Funded Debt of the Consolidated Subsidiaries of Borrower, plus (c) all Debt
(other than Funded Debt) of the Consolidated Subsidiaries of Borrower in the
aggregate in excess of an amount equal to eight percent (8%) of Consolidated Net
Worth in the aggregate, determined as of the last day of Borrower’s most
recently ended fiscal year for which financial statements have been provided
pursuant to Section 9.2.1; provided that (i) any CHS Capital Debt in an
aggregate amount not to exceed $1,000,000,000 secured only by any Lien on any
CHS Capital Loan Asset will not be deemed to constitute Priority Debt and (ii)
obligations under Permitted Inventory and Repo Finance Transactions in an
aggregate attributed principal amount up to five percent (5%) of Consolidated
Net Worth, determined as of the last day of Borrower’s most recently ended
fiscal year for which financial statements have been provided pursuant to
Section 9.2.1, at any one time outstanding secured only by the assets subject to
such Permitted Inventory and Repo Finance Transactions will not be deemed to
constitute Priority Debt.


11

--------------------------------------------------------------------------------




Prohibited Transaction: means any transaction prohibited under Section 406 of
ERISA or Section 4975 of the Code.
Recipient: means (a) the Administrative Agent or (b) any Syndication Party.
Register: has the meaning specified in Section 13.27.
QFC: has the meaning assigned to the term “qualified financial contract” in, and
shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
Quoted Rate: means a fixed rate of interest determined and quoted by the
Administrative Agent in its sole and absolute discretion from time to time at
the request of Borrower, which may not necessarily be the lowest rate at which
the Administrative Agent or any of the Syndication Parties loans funds at that
time.
Quoted Rate Loan: shall have the meaning set forth in Section 3.1.3.
Quoted Rate Period: shall have the meaning set forth in Section 3.1.3.
Related Parties: means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.
Replacement Lender: shall have the meaning set forth in Section 13.32.
Reportable Event: means any of the events set forth in Section 4043(b) of ERISA
or in the regulations thereunder.
Requested Loan: means the amount of the Loan requested by Borrower in any
Borrowing Notice.
Required Lenders: means Syndication Parties (including Voting Participants)
having more than 50% of the sum of (a) the aggregate unfunded Individual
Commitments plus (b) the aggregate outstanding principal amount of the Loans.
Pursuant to Section 13.28 hereof, Voting Participants shall, under the
circumstances set forth therein, be entitled to voting rights and to be included
in determining whether certain action is being taken by the Required Lenders.
The determination of Required Lenders shall be adjusted pursuant to Section
13.30 in the case of a Defaulting Syndication Party.
Required License: shall have the meaning set forth in Section 7.9.
Revolving Availability Period: means the period from the First Amendment
Effective Date until September 1, 2017.
Revolving Commitment: means $300,000,000, subject to reduction as provided in
Section 2.8 or 2.1.4 hereof. For the avoidance of doubt, the Revolving
Commitment shall be fully drawn and funded on the First Amendment Effective Date
pursuant to Section 2.1.3.
Revolving Facility: means the revolving loan facility made available to Borrower
under Section 2.1.2 of this Credit Agreement.
Revolving Facility Commitment Fee: shall have the meaning set forth in Section
3.6.
Revolving Facility Commitment Fee Amount: means the Revolving Facility
Commitment Fee Amount determined as set forth in Schedule 2 hereto and Section
3.6.
Revolving Loan: shall have the meaning set forth in Section 2.1.2.
Revolving Loan Credit Agreement: means the 2015 Amended and Restated Credit
Agreement (10-Year Revolving Loan) entered into on September 4, 2015 (as
amended, restated, supplemented or otherwise modified) by and among CoBank, as
joint lead arranger, administrative agent and bid agent, Wells Fargo Bank, N.A.,
as syndication agent, the other joint lead arrangers party thereto and CHS Inc.,
as borrower.
Sanctioned Country: shall have the meaning set forth in Section 7.24.
Sanctioned Person: shall have the meaning set forth in Section 7.24.
Sanctions Laws and Regulations: means (a) any laws relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including the USA PATRIOT Act, (b) any
economic or trade sanctions, or restrictive measures enacted, administered,
imposed or enforced by any executive order (an “Executive Order”) or by the U.S.
Department of the Treasury Office of Foreign Assets Control (“OFAC”) or the U.S.
Department of State and (c) any economic or trade sanctions or restrictive
measures enacted, administered, imposed or enforced by the United Nations
Security Council, European Union or the United Kingdom.
Second Amendment: means that certain Second Amendment to Credit Agreement dated
as of the Second Amendment Effective Date, by and among Borrower, the
Syndication Parties party thereto and the Administrative Agent.
Second Amendment Effective Date: means July 16, 2019.


12

--------------------------------------------------------------------------------




Significant Subsidiary: means any Subsidiary that would be a “significant
subsidiary” of Borrower within the meaning of Rule 1-02(w) of Regulation S-X
under the Securities Act of 1933, or any group of Subsidiaries that together
would constitute a Significant Subsidiary.
Subsidiary: means with respect to any Person: (a) any corporation in which such
Person, directly or indirectly, (i) owns more than fifty percent (50%) of the
outstanding stock thereof, or (ii) has the power under ordinary circumstances to
elect at least a majority of the directors thereof, or (b) any partnership,
association, joint venture, limited liability company, or other unincorporated
organization or entity, with respect to which such Person, (i) directly or
indirectly owns more than fifty percent (50%) of the equity interest thereof, or
(ii) directly or indirectly owns an equity interest in an amount sufficient to
control the management thereof. All of Borrower’s Subsidiaries owned as of the
Closing Date are set forth on Exhibit 1C hereto.
Successor Agent: means such Person as may be appointed as successor to the
rights and duties of the Administrative Agent as provided in Section 13.22 of
this Credit Agreement.
Syndication Interest: shall have the meaning set forth in Section 13.1.
Syndication Parties: means those entities listed on Schedule 1 hereto as having
an Individual Commitment and such Persons as shall from time to time execute (a)
an Assignment and Assumption Agreement signifying their election to purchase all
or a portion of the Syndication Interest of any Syndication Party, in accordance
with Section 13.27 hereof, and to become a Syndication Party hereunder; or (b)
an Adoption Agreement substantially in the form of Exhibit 2.9 hereto in
connection with any Incremental Commitment and/or Incremental Loans as provided
in Section 2.9 hereof.
Syndication Party Funding Date: shall have the meaning set forth in Section
13.2.
Taxes: means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Term Commitment: means, as of the Closing Date, $600,000,000, subject to (a)
reduction as provided in Section 2.1.1(c) or 2.8 hereof and (b) increase as
provided in Section 2.9 hereof (including all Incremental Commitments
thereunder). For the avoidance of doubt, as of the First Amendment Effective
Date, the Term Commitment has been fully funded and reduced to zero.
Term Facility: means the term loan facility made available to Borrower under
Section 2.1.1 or 2.9 of this Credit Agreement.
Term Facility Commitment Fee: shall have the meaning set forth in Subsection
3.5.
Term Facility Commitment Fee Amount: means the Term Facility Commitment Fee
Amount determined as set forth in Schedule 2 hereto and Section 3.5 hereof.
USA PATRIOT Act: means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.
United States and U.S.: mean the United States of America.
U.S. Person: means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
U.S. Tax Compliance Certificate: has the meaning specified in Section 13.31.
Voting Interest: shall mean membership or other ownership interests in Borrower
whose holders are entitled under ordinary circumstances to vote for the election
of the directors of Borrower or persons performing similar functions
(irrespective of whether at the time membership or other ownership interests of
any other class or classes shall have or might have voting power by reasoning of
the happening of any contingency).
Voting Participant: shall have the meaning set forth in Section 13.28.
Wholly Owned: means, at any time with respect to any Subsidiary, that one
hundred percent (100%) of all of the equity interests (except directors’
qualifying shares) and voting interests of such Subsidiary are owned by any one
or more of Borrower and Borrower’s other Wholly Owned Subsidiaries at such time.
Wire Instructions: shall have the meaning set forth in Section 13.29.
Withholding Agent: means Borrower and the Administrative Agent.
Write-Down and Conversion Powers: means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


13

--------------------------------------------------------------------------------




Article 2.

TERM and revolving facilities
2.1.    Facilities..
2.1.1.    Term Facility Loans.. On the terms and conditions set forth in this
Credit Agreement, and so long as no Event of Default or Potential Default has
occurred (or if a Potential Default or an Event of Default has occurred, it has
been waived in writing by the Administrative Agent pursuant to the provisions of
Section 13.10 hereof), each of the Syndication Parties severally agrees to
advance funds under the Term Facility upon receipt of a Funding Notice from time
to time, but in no event on more than ten (10) occasions, during the
Availability Period, subject to the following limits:
(a)Individual Syndication Party Commitment. No Syndication Party shall be
required or permitted to make a Loan which would exceed its Individual Lending
Capacity as in effect at the time of the Administrative Agent’s receipt of the
Borrowing Notice requesting such Loan.
(b)Individual Syndication Party Pro Rata Share. No Syndication Party shall be
required or permitted to fund a Loan in excess of an amount equal to its
Applicable Percentage multiplied by the amount of the requested Loan. Each
Syndication Party agrees to fund its Applicable Percentage of each Loan.
(c)No Amounts Reborrowed, etc. Upon a Syndication Party’s funding of all or any
portion of its Commitment, the Commitment of such Syndication Party shall
terminate by the amount so funded. Loans which are repaid or prepaid may not be
reborrowed. Any undrawn portion of the Commitments shall be reduced to zero at
the termination of the Availability Period.
2.1.2.    Revolving Facility Loans.. On the terms and conditions set forth in
this Credit Agreement, and so long as no Event of Default or Potential Default
has occurred (or if a Potential Default or an Event of Default has occurred, it
has been waived in writing by the Administrative Agent pursuant to the
provisions of Section 13.10 hereof), each of the Syndication Parties severally
agrees to advance funds under the Revolving Facility (each a “Revolving Loan”)
upon receipt of a Borrowing Notice from time to time during the Revolving
Availability Period, subject to the following limits:
a.Individual Syndication Party Revolving Commitment. No Syndication Party shall
be required or permitted to make a Revolving Loan which would exceed its
Individual Revolving Lending Capacity as in effect at the time of the
Administrative Agent’s receipt of the Borrowing Notice requesting such Revolving
Loan.
b.Individual Syndication Party Revolving Pro Rata Share. No Syndication Party
shall be required or permitted to fund a Revolving Loan in excess of an amount
equal to its Applicable Percentage multiplied by the amount of the requested
Revolving Loan. Each Syndication Party agrees to fund its Applicable Percentage
of each Revolving Loan.
2.1.3.    Converted Existing Loans.. On the First Amendment Effective Date:
a.a portion of the Existing Loans in the aggregate outstanding principal amount
of $300,000,000 (the “Converted Existing Loans”) shall be converted into a
separate tranche of Revolving Loans hereunder (the “Initial Revolving Loans”) to
be held by each Syndication Party pro rata based on such Syndication Party’s
Applicable Percentage on the First Amendment Effective Date;
b.the Initial Revolving Loans shall be deemed to continue as LIBO Rate Loans
with the same interest rate and LIBO Rate Period as the then current interest
rate and LIBO Rate Period with respect to the Converted Existing Loans;
c.the remaining Existing Loans (other than the Converted Existing Loans) shall
remain outstanding as term loans under this Credit Agreement held by each
Syndication Party pro rata based on such Syndication Party’s Applicable
Percentage on the First Amendment Effective Date;
d.the Administrative Agent shall, in consultation with Borrower, make such
reallocations, sales, assignments or other relevant actions in respect of each
Syndication Party’s credit and loan exposure under the Original Credit Agreement
as are necessary in the judgment of the Administrative Agent in order that each
such Syndication Party’s outstanding Loans hereunder reflect such Syndication
Party’s ratable share of the Loans on the First Amendment Effective Date; and
e.Borrower hereby agrees to compensate each Syndication Party for any and all
losses, costs and expenses incurred by such Syndication Party in connection with
the conversion of the Converted Existing Loans or the sale and assignment of any
LIBO Rate Loans and such reallocation described above, in each case on the terms
and in the manner set forth in Section 4.7.


14

--------------------------------------------------------------------------------




2.1.4.    Expiration of Revolving Commitments; Term-Out.. On the last day of the
Revolving Availability Period, (a) the Revolving Commitments will terminate, (b)
any Revolving Loans outstanding on such date shall be automatically consolidated
and converted into a separate tranche of term loan hereunder in like principal
amount to be held by each Syndication Party pro rata based on such Syndication
Party’s Applicable Percentage on such date and (c) the Borrower may not borrow
or reborrow any additional Revolving Loans on or after such date. The
Administrative Agent shall revise Schedule 1 to reflect such termination and
conversion.
2.2.    Commitment.. Borrower shall not be entitled to request a Loan in an
amount which, would exceed the then remaining unfunded Commitment.
2.3.    Borrowing Notice.. Borrower shall give the Administrative Agent prior
written notice by telecopier or other electronic transmission (effective upon
receipt) of each request for a Loan (a) in the case of a Base Rate Loan, on or
before 11:00 A.M. (Central time) on the requested Banking Day of making such
Base Rate Loan, and (b) in the case of a LIBO Rate Loan or a Quoted Rate Loan,
on or before 11:00 A.M. (Central time) at least three (3) Banking Days prior to
the date of making such LIBO Rate Loan. Each notice must be in substantially the
form of Exhibit 2.3 hereto (“Borrowing Notice”) and must specify (v) the amount
of such Loan (which must be a minimum of $50,000,000.00 and in incremental
multiples of $10,000,000.00), (w) the proposed date of making such Loan, (x)
whether Borrower requests that the Loan will bear interest at (i) the Base Rate,
(ii) the LIBO Rate or (iii) solely with respect to the Term Facility, the Quoted
Rate, (y) in the case of a LIBO Rate Loan, the initial LIBO Rate Period
applicable thereto and (z) in the case of a Quoted Rate Loan, Borrower shall
confirm that the Quoted Rate Period shall be from the Funding Date until the
Maturity Date. The Administrative Agent shall, on or before 12:00 noon (Central
time) of the same Banking Day, notify each Syndication Party (“Funding Notice”)
of its receipt of each such Borrowing Notice and the amount of such Syndication
Party’s Funding Share thereunder. Not later than 2:00 P.M. (Central time) on the
Funding Date, each Syndication Party will make available to the Administrative
Agent at the Administrative Agent’s Office, in immediately available funds, such
Syndication Party’s Funding Share of such Loan. After the Administrative Agent’s
receipt of such funds, but (if so received) not later than 3:00 P.M. (Central
time) on such Banking Day (or if not so received by such time, promptly
following receipt thereof), and upon fulfillment of the applicable conditions
set forth in Article 8 hereof, the Administrative Agent will make such Loan
available to Borrower, in immediately available funds, and will transmit such
funds by wire transfer to Borrower’s Account.
2.4.    Promise to Pay; Promissory Notes.. Borrower promises to pay to each
Syndication Party, at the office of the Administrative Agent specified pursuant
to Subsection 14.4.2, or such other place as the Administrative Agent shall
direct in writing, an amount equal to (a) the outstanding amount of Loans; plus
(b) any Bank Debt owing hereunder to such Syndication Party; plus (c) interest
as set forth herein, payable to such Syndication Party for the account of its
Applicable Lending Office. All such amounts are to be payable in the manner and
at the time set forth in this Credit Agreement. At the request of any
Syndication Party, made to the Administrative Agent which shall then provide
notice to Borrower, Borrower, in order to further evidence its obligations to
such Syndication Party as set forth above in this Section 2.4, agrees to execute
its promissory note in substantially the form of Exhibit 2.4 hereto duly
completed, in the stated maximum principal amount equal to such Syndication
Party’s Individual Commitment, dated the date of this Credit Agreement, payable
to such Syndication Party for the account of its Applicable Lending Office, and
maturing as to principal on the Maturity Date (including all amendments,
renewals, substitutions and extensions thereof, each a “Note” and collectively,
the “Notes”).
2.5.    Syndication Party Records.. Each Syndication Party shall record on its
books and records the amount of each Loan, the rate and interest period
applicable thereto, all payments of principal and interest, and the principal
balance from time to time outstanding. The Syndication Party’s record thereof
shall be prima facie evidence as to all such amounts and shall be binding on
Borrower absent manifest error. Notwithstanding the foregoing, Borrower will
never be required to pay as principal more than the principal amount of the
Loans funded by such Syndication Party.
2.6.    Use of Proceeds.. The proceeds of the Loans will be used by Borrower (a)
to fund working capital requirements and (b) for general corporate purposes,
including funding capital expenditures, and Borrower agrees not to request or
use such proceeds for any other purpose. Borrower will not, directly or
indirectly, use any part of such proceeds for the purpose of purchasing or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors or to extend credit to any Person for the purpose of purchasing or
carrying any such margin stock.
2.7.    Syndication Party Funding Failure.. The failure of any Syndication Party
to fund its Funding Share of any requested Loan to be made by it on the date
specified for such Loan shall not relieve any other Syndication Party of its
obligation (if any) to fund its Funding Share of any Loan on such date, but no
Syndication Party shall be responsible for the failure of any other Syndication
Party to make any Loan to be made by such other Syndication Party.


15

--------------------------------------------------------------------------------




2.8.    Termination of Unfunded Commitment; Prepayment..
2.8.1Borrower may, by written telecopier or electronic transmission notice to
the Administrative Agent on or before 10:00 A.M. (Central time) on any Banking
Day, irrevocably terminate the entire unfunded portion of the Commitment. In the
event the unfunded Commitment is terminated as provided in the preceding
sentence, then the unfunded Individual Commitment of each Syndication Party
shall also be terminated.
2.8.2If at any time the aggregate principal amount of all the Revolving Loans
outstanding exceeds the Revolving Commitment at such time, then Borrower shall
immediately pay to the Administrative Agent for the accounts of the applicable
Syndication Parties the amount of such excess.
2.9.    Increase in Commitments..
2.9.1.    Borrower Request.. Borrower may at any time after the end of the
Revolving Availability Period by written notice to the Administrative Agent
elect to request the establishment of one or more new Term Commitments (each, an
“Incremental Commitment” and the Loans thereunder, the “Incremental Loans”) in a
minimum amount of at least $25,000,000 and in integral multiples of $5,000,000
in excess thereof, and up to $250,000,000 in the aggregate. Each such notice
shall specify (a) the date (each, an “Incremental Effective Date”) on which
Borrower proposes that such Incremental Commitment shall be effective, which
shall be a date not less than ten (10) Banking Days after the date on which such
notice is delivered to the Administrative Agent and (b) the name of one or more
financial institutions or Farm Credit System Institutions (which in any case,
may be an existing Syndication Party hereunder, it being understood that any
such existing Syndication Party, if requested to participate, shall be entitled
to agree or decline to participate) that has committed to provide funding of the
Incremental Commitment pursuant to the terms of, and as a Syndication Party
under, this Credit Agreement (each a “Funding Source”) and (c) the amount of the
Incremental Commitment which each such Funding Source has committed to provide,
which must be a minimum of $10,000,000.00 and in increments of $1,000,000.
2.9.2.    Conditions.. Each Incremental Commitment shall become effective as of
such Incremental Effective Date; provided that:
a.each of the conditions set forth in Section 8.2 shall be satisfied;
b.each Funding Source has, unless it is at such time a Syndication Party
hereunder, executed an agreement in the form of Exhibit 2.9 hereto (“Adoption
Agreement”);
c.the Administrative Agent has approved each Funding Source as a Syndication
Party hereunder (unless such Funding Source is already a Syndication Party),
which approval shall not be unreasonably withheld; and
d.Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by the Administrative Agent or any Funding
Sources.
Upon the satisfaction of each of the foregoing conditions, (i) the Incremental
Commitment shall become effective, (ii) the Applicable Percentage of each of the
Syndication Parties, including the Funding Source(s) and, if such Funding Source
is an existing Syndication Party, the Individual Commitment of such existing
Syndication Party, shall be recalculated by the Administrative Agent to reflect
such Incremental Commitment which each such Funding Source has committed to
provide, and the amount of such Incremental Commitment and (iii) the
Administrative Agent shall revise Schedule 1 to reflect such Incremental
Commitment.
2.9.3.    Terms.. The terms and provisions of each Incremental Commitment shall
be as follows:
a.the Incremental Loans shall rank pari passu in right of payment with the Loans
outstanding immediately prior to the funding of such Incremental Loans;
b.the maturity date of the Incremental Loans shall not be earlier than the
Maturity Date ;
c.the weighted average life to maturity of all Incremental Loans shall be no
shorter than the remaining weighted average life to maturity of the Loans
outstanding immediately prior to the funding of such Incremental Loans;
d.except with respect to amortization (subject to clause (c) above), pricing and
final maturity as set forth in this Section 2.9.3 (and except for covenants or
other provisions applicable only to periods after the Maturity Date), any
Incremental Loan shall be on terms consistent with the Loans; and
e.the Applicable Margins shall be determined by Borrower and the applicable new
Syndication Parties; provided, that the initial yield (including interest rate
margins, any interest rate floors, upfront fees, original issue discount or
similar yield-related discounts (based on the lesser of a four-year average life
to maturity or the remaining life to maturity), deductions or payments, but
excluding any customary arrangement


16

--------------------------------------------------------------------------------




or similar fees in connection therewith that are not paid to all of the
Syndication Parties providing the Incremental Loans) of any Incremental Loans
shall be no greater than 0.50% per annum higher than the yield applicable to the
Loans outstanding immediately prior to the funding of such Incremental Loans
(including any previously funded Incremental Loans) (or, if such initial yield
on the Incremental Loans exceeds the yield on such Loans by more than 0.50%,
then the interest rate margin for such Loans shall automatically be increased to
equal such initial yield on the Incremental Loans, less 0.50%).
2.9.4.    Making of Incremental Loans.. On any Incremental Effective Date on
which Incremental Commitments become effective, subject to the satisfaction of
the foregoing terms and conditions, each Syndication Party of such Incremental
Commitment shall make an Incremental Loan to Borrower in an amount equal to its
Incremental Commitment.
2.9.5.    Amendments.. Incremental Loans may be made hereunder pursuant to an
amendment or an amendment and restatement (an “Incremental Loan Amendment”) of
this Credit Agreement and, as appropriate, the other Loan Documents, executed by
Borrower, each Syndication Party participating in such tranche and the
Administrative Agent. The Incremental Loan Amendment may, without the consent of
any other Syndication Parties, effect such amendments to this Credit Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the provisions of this
Section 2.9. From and after each Incremental Effective Date, the Incremental
Loans and Incremental Commitments established pursuant to this Section 2.9 shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Credit Agreement and the other Loan Documents.
Article 3.

INTEREST; FEES; AND MARGINS
3.1.    Interest.. Except as provided in Article 3 hereof, interest on all Loans
shall be calculated as follows:
3.1.1.    Base Rate Option.. Unless Borrower requests and receives a LIBO Rate
Loan pursuant to Subsection 3.1.2 hereof or a Quoted Rate Loan pursuant to
Subsection 3.2.3 hereof, the outstanding principal balance owing hereunder for
Loans shall bear interest at the Base Rate (each a “Base Rate Loan”).
3.1.2.    LIBO Rate Option.. From time to time, and so long as no Event of
Default has occurred and is continuing, at the request of Borrower included in a
Borrowing Notice, all or any part of the outstanding principal balance owing
hereunder for Loans may bear interest at the LIBO Rate (each a “LIBO Rate
Loan”); provided that Borrower may have no more than ten (10) LIBO Rate Loans
outstanding at any time. To effect this option, the Borrowing Notice must
specify (a) the principal amount that is to bear interest at the LIBO Rate,
which must be a minimum of $10,000,000.00 and in incremental multiples of
$1,000,000.00 and (b) the period selected by Borrower during which the LIBO Rate
is to be applied (“LIBO Rate Period”), which may be any period of one, two,
three, or six months, but must expire no later than the Maturity Date. In
addition, Borrower may convert any Base Rate Loan to a LIBO Rate Loan, or
continue a LIBO Rate Loan, by making a written request therefor, substantially
in the form of Exhibit 3.1 hereto (“Conversion or Continuation Notice”), to the
Administrative Agent by telecopier or electronic transmission at least three (3)
Banking Days prior to the first date of the LIBO Rate Period therefor,
specifying (y) the principal amount that is to bear interest at the LIBO Rate,
which must be a minimum of $10,000,000.00 and in incremental multiples of
$1,000,000.00 and (z) the LIBO Rate Period selected by Borrower during which the
LIBO Rate is to be applied. The Administrative Agent shall incur no liability in
acting upon a request which it believed in good faith had been made by a
properly authorized employee of Borrower. Following the expiration of the LIBO
Rate Period for any LIBO Rate Loan, interest shall automatically accrue at the
Base Rate unless Borrower requests and receives another LIBO Rate Loan as
provided in this Subsection 3.1.2.
3.1.3.    Quoted Rate Option.. At the request of Borrower in a Borrowing Notice,
the Loans under the Term Facility to be made under such Borrowing Notice shall
bear interest at the initial Quoted Rate (a “Quoted Rate Loan”). The Borrowing
notice must confirm that the entire principal amount of the Loan under the Term
Facility to be borrowed under such Borrowing Notice is to bear interest at the
Quoted Rate for a period beginning on the Funding Date of such Loan until the
Maturity Date (“Quoted Rate Period”).
3.2.    Additional Provisions for LIBO Rate Loans..
3.2.1.    Limitation on LIBO Rate Loans.. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the LIBO Rate for any
LIBO Rate Period:
(a)the Administrative Agent determines (which determination shall be conclusive)
that quotations of interest rates in accordance with the definition of LIBO Rate
are not being provided in the relevant amounts


17

--------------------------------------------------------------------------------




or for the relevant maturities for purposes of determining rates of interest for
LIBO Rate Loans as provided in this Credit Agreement; or
(b)any Syndication Party determines (which determination shall be conclusive)
that the relevant rates of interest referred to in the definition of LIBO Rate
upon the basis of which the rate of interest for LIBO Rate Loans for such LIBO
Rate Period is to be determined do not adequately cover the cost to the
Syndication Parties of making or maintaining such LIBO Rate Loans for such LIBO
Rate Period;
then Administrative Agent shall give Borrower prompt notice thereof, and so long
as such condition remains in effect, in the case of clause (a) above, the
Syndication Parties, and in the case of clause (b) above, the Syndication Party
that makes the determination, shall be under no obligation to make LIBO Rate
Loans, convert Base Rate Loans into LIBO Rate Loans, or continue LIBO Rate
Loans, and Borrower shall, on the last days of the then current applicable LIBO
Rate Periods for the outstanding LIBO Rate Loans, either prepay such LIBO Rate
Loans or such LIBO Rate Loans shall automatically be converted into a Base Rate
Loan in accordance with Section 3.1 hereof.
3.2.2.    LIBO Rate Loan Unlawful.. If any Change in Law shall make it unlawful
for any of the Syndication Parties to (a) advance its Funding Share of any LIBO
Rate Loan or (b) maintain its share of all or any portion of the LIBO Rate
Loans, each such Syndication Party shall promptly, by telephone (in which case
it must be promptly followed by a writing) or telecopier or electronic
transmission, notify the Administrative Agent thereof, and of the reasons
therefor and the Administrative Agent shall promptly notify Borrower thereof and
shall provide a copy of such written notice to Borrower. In the former event,
any obligation of any such Syndication Party to make available its Funding Share
of any future LIBO Rate Loan shall immediately be canceled (and, in lieu thereof
shall be made as a Base Rate Loan), and in the latter event, any such unlawful
LIBO Rate Loans or portions thereof then outstanding shall be converted, at the
option of such Syndication Party, to a Base Rate Loan; provided, however, that
if any such Change in Law shall permit the LIBO Rate to remain in effect until
the expiration of the LIBO Rate Period applicable to any such unlawful LIBO Rate
Loan, then such LIBO Rate Loan shall continue in effect until the expiration of
such LIBO Rate Period. Upon the occurrence of any of the foregoing events on
account of any Change in Law, Borrower shall pay to the Administrative Agent
immediately upon demand such amounts as may be necessary to compensate any such
Syndication Party for any fees, charges, or other costs (including Funding
Losses) incurred or payable by such Syndication Party as a result thereof and
which are attributable to any LIBO Rate Loan made available to Borrower
hereunder, and any reasonable allocation made by any such Syndication Party
among its operations shall be conclusive and binding upon Borrower absent
manifest error.
3.2.3.    Treatment of Affected Loans.. If the obligations of any Syndication
Party to make or continue LIBO Rate Loans, or to convert Base Rate Loans into
LIBO Rate Loans, are suspended pursuant to Subsection 3.2.1 or 3.2.2 hereof (all
LIBO Rate Loans so affected being herein called “Affected Loans”), such
Syndication Party’s Affected Loans shall, on the last day(s) of the then current
LIBO Rate Period(s) for the Affected Loans (or, in the case of a conversion
required by Subsection 3.2.1 or 3.2.2, on such earlier date as such Syndication
Party may specify to Borrower), be automatically converted into Base Rate Loans
for the account of such Syndication Party. To the extent that such Syndication
Party’s Affected Loans have been so converted, all payments and prepayments of
principal which would otherwise be applied to such Syndication Party’s Affected
Loans shall be applied instead to its Base Rate Loans. All Loans which would
otherwise be made or continued by such Syndication Party as LIBO Rate Loans
shall be made or continued instead as Base Rate Loans, and all Base Rate Loans
of such Syndication Party which would otherwise be converted into LIBO Rate
Loans shall remain as Base Rate Loans.
3.2.4LIBO Replacement Rate. Notwithstanding anything to the contrary in this
Credit Agreement or any other Loan Documents, if the Administrative Agent shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto absent manifest error), or Borrower or the Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to Borrower) that Borrower or the Required Lenders (as
applicable) have determined (which determination likewise shall be final and
conclusive and binding upon all parties hereto absent manifest error), that:
(i)    adequate and reasonable means do not exist for ascertaining the LIBO Rate
for any requested LIBO Rate Period, including because the LIBO Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary, or


18

--------------------------------------------------------------------------------




(ii)    the relevant administrator of the LIBO Rate or a Governmental Authority
having or purporting to have jurisdiction over the Administrative Agent has made
a public statement identifying a specific date after which the LIBO Rate shall
no longer be made available, or used for determining the interest rate of loans,
or
(iii)    syndicated credit facilities among national banks active in leading
such facilities currently being executed, or that include language similar to
that contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace the LIBO Rate,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and Borrower may amend this Credit Agreement to replace the
LIBO Rate with an alternate benchmark rate, giving due consideration to any
evolving or then existing convention for similar syndicated credit facilities
for such alternative benchmarks (any such proposed rate, a “LIBO Replacement
Rate”), and make such other related changes to this Credit Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and Borrower, to effect the provisions of this Section
3.2.4 and any such amendment shall become effective at 5:00 p.m., Denver,
Colorado time on the fifth Banking Day after the Administrative Agent shall have
posted such proposed amendment to all Syndication Parties and Borrower unless,
prior to such time, Syndication Parties comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment and specifying the specific provisions to which
they object. The LIBO Replacement Rate shall be applied in a manner consistent
with market practice; provided that, in each case, to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBO Replacement Rate shall be applied as otherwise reasonably determined by the
Administrative Agent (it being understood that any such modification to
application by the Administrative Agent made as so determined shall not require
the consent of, or consultation with, any of the Syndication Parties). At no
time shall the LIBO Replacement Rate be deemed to be below 0%.
3.3.    Default Interest Rate.. All past due payments on Loans or of any other
Bank Debt (whether as a result of nonpayment by Borrower when due, at maturity,
or upon acceleration) shall bear interest at the Default Interest Rate from and
after the due date for the payment, or on the date of maturity or acceleration,
as the case may be.
3.4.    Interest Calculation.. Interest on all Loans shall be calculated on the
actual number of days the principal owing thereunder is outstanding with the
daily rate calculated on the basis of a year consisting of 360 days. In
calculating interest, the Funding Date shall be included and the date each
payment is received shall be excluded.
3.5.    Term Facility Commitment Fees.. If any Term Commitments (other than
Incremental Commitments) remain outstanding on the date that is three months
after the Closing Date, subject to Section 13.30, Borrower shall pay or cause to
be paid a non-refundable fee (“Term Facility Commitment Fee”) calculated in
arrears and which shall accrue beginning on the first day of the fourth month
after the Closing Date and each month thereafter, until the earlier of (a) the
Term Commitments (other than any Incremental Commitments) have been terminated
and the Syndication Parties have no further obligation to make a Loan (other
than an Incremental Loan or a Revolving Loan) and (b) the termination of the
Availability Period. The Term Facility Commitment Fee for each such period shall
be equal to (a) the average daily Term Commitment in effect during such period,
(b) multiplied by the average daily Term Facility Commitment Fee Amount in
effect during such period, as converted to a daily rate using a year of 360
days, (c) with the product thereof being further multiplied by the number of
days in such period. The Term Facility Commitment Fee shall be payable to the
Administrative Agent in arrears on the Banking Day coinciding with, or
immediately preceding the fifth (5th) day after the close of each such month,
for distribution to each Syndication Party in the ratio that its Individual
Commitment with respect to the Term Facility bears to the Term Commitment as
calculated by the Administrative Agent on the last day of each such month.
3.6.    Revolving Facility Commitment Fees.. Subject to Section 13.30, Borrower
shall pay or cause to be paid a non-refundable fee (“Revolving Facility
Commitment Fee”) calculated in arrears and which shall accrue beginning on the
First Amendment Effective Date and each month thereafter, until the earlier of
(a) the Revolving Commitments have been terminated and the Syndication Parties
have no further obligation to make a Revolving Loan and (b) the termination of
the Revolving Availability Period. The Revolving Facility Commitment Fee for
each such period shall be equal to (a) the average daily Revolving Commitment in
effect during such period, (b) multiplied by the average daily Revolving
Facility Commitment Fee Amount in effect during such period, as converted to a
daily rate using a year of 360 days, (c) with the product thereof being further
multiplied by the number of days in such period. The


19

--------------------------------------------------------------------------------




Revolving Facility Commitment Fee shall be payable to the Administrative Agent
in arrears on the Banking Day coinciding with, or immediately preceding the
fifth (5th) day after the close of each such month, for distribution to each
Syndication Party in the ratio that its Individual Commitment with respect to
the Revolving Facility bears to the Revolving Commitment as calculated by the
Administrative Agent on the last day of each such month
Article 4.

PAYMENTS; FUNDING LOSSES
4.1.    Principal Payments.. Principal shall be payable in full on the Maturity
Date; provided that prepayments may be made only as provided in Section 4.5
hereof.
4.2.    Interest Payments.. Interest shall be payable as follows: (a) interest
on Base Rate Loans shall be payable monthly in arrears on the fifth day of the
next succeeding month, (b) interest on LIBO Rate Loans shall be payable on the
last day of the LIBO Rate Period therefor unless the LIBO Rate Period is longer
than three (3) months, in which case interest shall also be payable on each
three month anniversary of the first day of the applicable LIBO Rate Period, (c)
interest on Quoted Rate Loans shall be payable semiannually in arrears on
December 15 and June 15 of each year or the next succeeding Banking Day and (d)
any interest then accrued and unpaid shall be payable on the Maturity Date.
4.3.    Application of Principal Payments.. Subject to Section 12.4, principal
payments and prepayments shall be applied, if Borrower provides no specific
direction, to the principal amounts owing (i) under the Revolving Facility and
then (ii) under the Term Facility. Subject to the provisions of the foregoing
sentence, payments shall be applied first to Base Rate Loans, second to LIBO
Rate Loans and then to Quoted Rate Loans unless Borrower directs otherwise in
writing; provided, subject to Section 12.4, upon the occurrence and during the
continuance of an Event of Default or Potential Default, such payments shall be
applied, first to fees, second to interest, third to principal pro-rata to the
applicable Loans, and last to any other Bank Debt.
4.4.    Manner of Payment.. All payments, including prepayments, that Borrower
is required or permitted to make under the terms of this Credit Agreement and
the other Loan Documents shall be made to the Administrative Agent in
immediately available federal funds, to be received no later than 1:00 P.M.
(Central time) of the date on which such payment is due (or the following
Banking Day if such date is not a Banking Day) by wire transfer through Federal
Reserve Bank, Kansas City, as provided in the Wire Instructions (or to such
other account as the Administrative Agent may designate by notice). All
payments, including prepayments, to be made by Borrower hereunder and the other
Loan Documents shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff.
4.4.1Payments to Be Free and Clear. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.
4.4.2Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
4.4.3Indemnification by Borrower. The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Syndication Party (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Syndication Party, shall be conclusive absent manifest error.
4.4.4Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to Section 4.4.1 or Section
4.4.2, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment,


20

--------------------------------------------------------------------------------




a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
4.4.5Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to Section 4.4.1, Section 4.4.2, or
Section 4.4.3, it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this Section 4.4.5 (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 4.4.5, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
Section 4.4.5 the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
4.4.6Survival. Each party’s obligations under this Section 4.4 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Syndication Party, the termination of this
Credit Agreement and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
4.5.    Voluntary Prepayments.. Borrower shall have the right to prepay all or
any part of the outstanding principal balance under the Loans at any time in
integral multiples of $1,000,000.00 (or the entire outstanding balance, if less)
and subject to a $5,000,000.00 minimum prepayment on LIBO Rate Loans, Base Rate
Loans and Quoted Rate Loans (or the entire outstanding balance, if less), on any
Banking Day; provided that (a) in the event of prepayment of any LIBO Rate Loan
or Quoted Rate Loan, whether voluntary (including payments pursuant to Section
2.9 hereof) or on account of acceleration (i) Borrower must provide three (3)
Banking Days’ notice to the Administrative Agent prior to making such voluntary
prepayment, and (ii) Borrower must, at the time of making such prepayment, pay
all accrued but unpaid interest and all Funding Losses applicable to such
prepayment and (b) in the event of prepayment of any Base Rate Loan, whether
voluntary (including payments pursuant to Section 2.9 hereof) or on account of
acceleration (i) Borrower must provide one (1) Banking Day’s notice to the
Administrative Agent prior to making such voluntary prepayment, and (ii)
Borrower must, at the time of making such prepayment, pay all accrued but unpaid
interest applicable to such prepayment. During the Revolving Availability
Period, principal amounts of any Revolving Loan prepaid may be reborrowed under
the terms and conditions of this Credit Agreement.
4.6.    Distribution of Principal and Interest Payments.. The Administrative
Agent shall distribute payments of principal and interest on Loans among the
Syndication Parties in the ratio in which they funded the Loan to which such
payments are applied.
4.7.    Funding Losses.. Borrower will indemnify each Syndication Party against
any Funding Losses that such Syndication Party may sustain or incur as a
consequence of any event (other than a default by such Syndication Party in the
performance of its obligations hereunder) which results in (a) such Syndication
Party receiving any amount on account of the principal of any LIBO Rate Loan
prior to the last day of the LIBO Rate Period in effect therefor (in the case of
LIBO Rate Loans), (b) the conversion of a LIBO Rate Loan to a Base Rate Loan, or
any conversion of the LIBO Rate Period with respect to any LIBO Rate Loan, in
each case other than on the last day of the LIBO Rate Period in effect therefor,
(c) any LIBO Rate Loan to be made, converted or continued by such Syndication
Party not being made, converted or continued after notice thereof shall have
been given by Borrower or (d) any payment of any Quoted Rate Loans before the
expiration of the applicable Quoted Rate Period and including on account of
acceleration. “Funding Losses” shall be determined on an individual Syndication
Party basis as the amount which would result in such Syndication Party being
made whole (on a present value basis) for the actual or imputed funding losses
(including, without limitation, any loss, cost or expense incurred by reason of
obtaining, liquidating or employing deposits or other funds acquired by such
Syndication Party to fund or maintain a LIBO Rate Loan or Quoted Rate Loan)
incurred by such Syndication Party as a result of such payment (regardless of
whether the Syndication Party actually funded with such deposits). In the event
of any such payment, each Syndication Party which had funded the LIBO Rate Loan
or


21

--------------------------------------------------------------------------------




Quoted Rate Loan being paid shall, promptly after being notified of such
payment, send written notice (“Funding Loss Notice”) to the Administrative Agent
by telecopier or electronic transmission setting forth the amount of
attributable Funding Losses. The Administrative Agent shall notify Borrower
orally or in writing of the amount of such Funding Losses. A determination by a
Syndication Party as to the amounts payable pursuant to this Section 4.7 shall
be conclusive absent manifest error. The obligations of Borrower under this
Section 4.7 shall survive the termination of this Credit Agreement and other
covenants.
Article 5.

BANK EQUITY INTERESTS
Borrower agrees to purchase such equity interests in CoBank (“Bank Equity
Interests”) as CoBank may from time to time require in accordance with its
bylaws and capital plan. In connection with the foregoing, Borrower hereby
acknowledges receipt, prior to the execution of this Credit Agreement, of the
following with respect to CoBank: (a) the bylaws, (b) a written description of
the terms and conditions under which the Bank Equity Interests are issued and
(c) the most recent annual report, and if more recent than the latest annual
report, the latest quarterly report. Borrower agrees to be bound by the terms of
CoBank’s bylaws and capitalization plan, including without limitation,
provisions applicable to patronage distributions. CoBank shall have no
obligation to retire the Bank Equity Interests upon any Event of Default or
Potential Default or at any other time, either for application to the Bank Debt
or otherwise. Neither the Bank Equity Interests nor any accrued patronage shall
be taken into consideration for purposes of determining the Syndication Parties’
pro rata shares hereunder. Neither the Bank Equity Interests nor any accrued
patronage shall be offset against the Bank Debt owing to CoBank, except that in
the event of an Event of Default, CoBank may elect, solely at its discretion, to
apply the cash portion of any patronage distribution or retirement of equity to
amounts owed to CoBank under this Credit Agreement whether or not such amounts
are currently due and payable. Borrower acknowledges that any corresponding tax
liability associated with such application is the sole responsibility of
Borrower. CoBank reserves the right to sell participations under the provisions
of Section 13.27 on a non-patronage basis. In addition, Borrower agrees to
purchase such equity interests in any Farm Credit System Institution which is a
Syndication Party hereunder as such Farm Credit System Institution may from time
to time require in accordance with its bylaws and capital plan and as is
required by any written agreement Borrower may execute with any such Farm Credit
System Institution.
Article 6.

SECURITY
The obligations of Borrower under this Credit Agreement shall be unsecured,
except (a) the statutory lien in favor of CoBank (but not any other Syndication
Parties) in the Bank Equity Interests (and each party hereto acknowledges that
CoBank has a statutory first lien on all of the Bank Equity Interests pursuant
to 12 U.S.C. 2131, and that such statutory lien shall be for CoBank’s sole and
exclusive benefit and shall not be subject to this Credit Agreement or any other
Loan Document) and (b) the statutory lien, if any, in favor of any Farm Credit
System Institution (but not any other Syndication Parties), which may require
Borrower to purchase equity interests as provided in Article 5 hereof, in such
equity interests.
Article 7.

REPRESENTATIONS AND WARRANTIES
To induce the Syndication Parties to make the Loans, and recognizing that the
Syndication Parties and the Administrative Agent are relying thereon, Borrower
represents and warrants as follows:
7.1.    Organization, Good Standing, etc.. Borrower: (a) is duly organized,
validly existing, and in good standing under the laws of its state of
incorporation; (b) qualifies as a cooperative association under the laws of its
state of incorporation; (c) is duly qualified to do business and is in good
standing in each jurisdiction in which the transaction of its business makes
such qualification necessary, except to the extent that the failure to so
qualify has not resulted in, and could not reasonably be expected to cause, a
Material Adverse Effect; and (d) has all authority and all requisite corporate
and legal power to own and operate its assets and to carry on its business, and
to enter into and perform the Loan Documents to which it is a party. Each
Subsidiary: (a) is duly organized, validly existing, and in good standing under
the laws of its state of incorporation; (b) is duly qualified to do business and
is in good standing in each jurisdiction in which the transaction of its
business makes such qualification necessary, except to the extent that the
failure to so


22

--------------------------------------------------------------------------------




qualify has not resulted in, and could not reasonably be expected to cause, a
Material Adverse Effect; and (c) has all authority and all requisite corporate
and legal power to own and operate its assets and to carry on its business.
7.2.    Corporate Authority, Due Authorization; Consents.. Borrower has taken
all corporate action necessary to execute, deliver and perform its obligations
under the Loan Documents to which it is a party. All consents or approvals of
any Person which are necessary for, or are required as a condition of Borrower’s
execution, delivery and performance of and under the Loan Documents, have been
obtained.
7.3.    Litigation.. Except as described on Exhibit 7.3 hereto, there are no
pending legal or governmental actions, proceedings or investigations to which
Borrower or any Subsidiary is a party or to which any property of Borrower or
any Subsidiary is subject which (a) might reasonably be expected to result in
any Material Adverse Effect or (b) involve this Credit Agreement or any of the
other Loan Documents and, to Borrower’s knowledge, no such actions or
proceedings are threatened or contemplated by any federal, state, county, or
city (or similar unit) governmental agency or any other Person.
7.4.    No Violations.. The execution, delivery and performance of its
obligations under the Loan Documents will not: (a) violate any provision of
Borrower’s articles of incorporation or bylaws, or any law, rule, regulation
(including, without limitation, Regulations T, U, and X of the Board of
Governors of the Federal Reserve System), or any judgment, order or ruling of
any court or governmental agency; (b) violate, require consent under (except
such consent as has been obtained), conflict with, result in a breach of,
constitute a default under, or with the giving of notice or the expiration of
time or both, constitute a default under, any existing real estate mortgage,
indenture, lease, security agreement, contract, note, instrument or any other
agreements or documents binding on Borrower or affecting its property; or (c)
violate, conflict with, result in a breach of, constitute a default under, or
result in the loss of, or restriction of rights under, any Required License or
any order, law, rule, or regulation under or pursuant to which any Required
License was issued or is maintained (“Licensing Laws”).
7.5.    Binding Agreement.. Each of the Loan Documents to which Borrower is a
party is, or when executed and delivered, will be, the legal, valid and binding
obligation of Borrower, enforceable in accordance with its terms, subject only
to limitations on enforceability imposed by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and by general principles of equity.
7.6.    Compliance with Laws.. Borrower and each Subsidiary are in compliance
with all federal, state, and local laws, rules, regulations, ordinances, codes
and orders, including without limitation all Environmental Laws and all
Licensing Laws, with respect to which noncompliance could reasonably be expected
to result in a Material Adverse Effect.
7.7.    Principal Place of Business; Place of Organization.. Borrower’s place of
business, or chief executive office if it has more than one place of business,
and the place where the records required by Section 9.1 hereof are kept, is
located at the address specified pursuant to Section 14.4. Borrower is a
cooperative corporation formed under the laws of the State of Minnesota.
7.8.    Payment of Taxes.. Except as shown on Exhibit 7.8 hereto, Borrower and
each Subsidiary have filed all required federal, state and local tax returns and
have paid all taxes as shown on such returns as they have become due, and have
paid when due all other taxes, assessments or impositions levied or assessed
against Borrower or any Subsidiary, or their business or properties, except
where the failure to make such filing or payment could not reasonably be
expected to result in a Material Adverse Effect. Exhibit 7.8 specifically
indicates all such taxes, if any, which are subject to a Good Faith Contest.
7.9.    Licenses and Approvals.. Borrower and each Subsidiary have ownership of,
or license to use, or have been issued, all trademarks, patents, copyrights,
franchises, certificates, approvals, permits, authorities, agreements, and
licenses which are used or necessary to permit it to own its properties and to
conduct the business as presently being conducted as to which the termination or
revocation thereof could reasonably be expected to have a Material Adverse
Effect (“Required Licenses”). Each Required License is in full force and effect,
and there is no outstanding notice of cancellation or termination or, to
Borrower’s knowledge, any threatened cancellation or termination in connection
therewith, nor has an event occurred with respect to any Required License which,
with the giving of notice or passage of time or both, could result in the
revocation or termination thereof or otherwise in any impairment of Borrower’s
rights with respect thereto, which impairment could reasonably be expected to
have a Material Adverse Effect. No consent, permission, authorization, order, or
license of any Governmental Authority, is necessary in connection with the
execution, delivery, performance, or enforcement of and under the Loan Documents
to which Borrower is a party except such as have been obtained and are in full
force and effect.


23

--------------------------------------------------------------------------------




7.10.    Employee Benefit Plans.. Exhibit 7.10 sets forth as of the Closing Date
a true and complete list of each Borrower Benefit Plan that is maintained by
Borrower or any of its Subsidiaries or in which Borrower or any of its
Subsidiaries participates or to which Borrower or any of its Subsidiaries is
obligated to contribute, in each case as of the Closing Date. Borrower and its
Subsidiaries are in compliance in all material respects with the Employee
Retirement Income Security Act of 1974, as amended, and the regulations
thereunder (“ERISA”), to the extent applicable to them, and have not received
any notice to the contrary from the Pension Benefit Guaranty Corporation
(“PBGC”).
7.11.    Equity Investments.. Borrower does not now own any stock or other
voting or equity interest, directly or indirectly, in any Person valued at the
greater of book value or market value at $5,000,000 or more, other than: (a) the
Bank Equity Interests, and (b) as set forth on Exhibit 7.11.
7.12.    Title to Real and Personal Property.. Borrower and each Subsidiary have
good and marketable title to, or valid leasehold interests in, all of their
material properties and assets, real and personal, including the properties and
assets and leasehold interests reflected in the financial statements of Borrower
and its Subsidiaries referred to in Section 7.13 hereof, except (a) any
properties or assets disposed of in the ordinary course of business, and (b) for
defects in title and encumbrances which could not reasonably be expected to
result in a Material Adverse Effect; and none of the properties of Borrower or
any Consolidated Subsidiary are subject to any Lien, except as permitted by
Section 10.3 hereof. All such property is in good operating condition and
repair, reasonable wear and tear excepted, and suitable in all material respects
for the purposes for which it is being utilized except where their failure to be
in good operating condition could not reasonably be expected to result in a
Material Adverse Effect. All of the leases of Borrower and each Subsidiary which
constitute Material Agreements are in full force and effect and afford Borrower
or such Subsidiary peaceful and undisturbed possession of the subject matter
thereof.
7.13.    Financial Statements.. The (a) consolidated balance sheets of Borrower
and its Subsidiaries as of August 31, 2014 and (b) consolidated balance sheets
of Borrower and its Subsidiaries as of May 31, 2015, and in each case, and the
related consolidated statements of operations, cash flows and consolidated
statements of capital shares and equities for the Fiscal Year then ended, and
with respect to clause (a) above, the accompanying footnotes, together with the
unqualified opinion thereon, dated August 31, 2014 of PricewaterhouseCoopers
LLP, independent certified public accountants, copies of which have been
furnished to the Administrative Agent and the Syndication Parties, fairly
present in all material respects the consolidated financial condition of
Borrower and its Subsidiaries as at such dates and the results of the
consolidated operations of Borrower and its Subsidiaries for the periods covered
by such statements, all in accordance with GAAP consistently applied. Since
August 31, 2014, there has been no material adverse change in the financial
condition, results of operations, business or prospects of Borrower or any of
its Subsidiaries. As of the Closing Date, there are no liabilities of Borrower
or any of its Subsidiaries, fixed or contingent, which are material but are not
reflected in the financial statements of Borrower and its Subsidiaries referred
to above or referred to in the notes thereto, other than liabilities arising in
the ordinary course of business since August 31, 2014. No information, exhibit,
or report furnished by Borrower or any of its Subsidiaries to the Administrative
Agent or the Syndication Parties in connection with the negotiation of this
Credit Agreement contained any material misstatement of fact or omitted to state
a material fact or any fact necessary to make the statements contained therein
not materially misleading in light of the circumstances in which they were made
and taken together with the other information, exhibits and reports furnished to
the Administrative Agent and/or the Syndication Parties.
7.14.    Environmental Compliance.. Except as set forth on Exhibit 7.14 hereto,
Borrower and each Subsidiary have obtained all permits, licenses and other
authorizations which are required under all applicable Environmental Laws,
except to the extent failure to have any such permit, license or authorization
could not reasonably be expected to result in a Material Adverse Effect. Except
as set forth on Exhibit 7.14 hereto, Borrower and each Subsidiary are in
compliance with all Environmental Laws and the terms and conditions of the
required permits, licenses and authorizations, and are also in compliance with
all other limitations, restrictions, obligations, schedules and timetables
contained in those laws or contained in any plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, except to the extent, in each case, failure to comply has not
resulted in, and could not reasonably be expected to result in, a Material
Adverse Effect.
7.15.    Fiscal Year.. Each fiscal year of Borrower begins on September 1 of
each calendar year and ends on August 31 of the following calendar year.
7.16.    Material Agreements.. Neither Borrower nor, to Borrower’s knowledge,
any other party to any Material Agreement, is in default thereunder, and no
facts exist which with the giving of notice or the passage of time, or both,
would constitute such a default.


24

--------------------------------------------------------------------------------




7.17.    Regulations U and X.. No portion of any Loan will be used for the
purpose of purchasing, carrying, or making loans to finance the purchase of, any
“margin security” or “margin stock” as such terms are used in Regulations U or X
of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and
224.
7.18.    Trademarks, Tradenames, etc.. Borrower owns or licenses all patents,
trademarks, trade names, service marks and copyrights (collectively,
“Intellectual Property”) that it utilizes in its business as presently being
conducted and as anticipated to be conducted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
Intellectual Property is in full force and effect, and Borrower has taken or
caused to be taken all action, necessary to maintain the Intellectual Property
in full force and effect and has not taken or failed to take or cause to be
taken any action which, with the giving of notice, or the expiration of time, or
both, could result in any such Intellectual Property being revoked, invalidated,
modified, or limited.
7.19.    No Default on Outstanding Judgments or Orders.. Borrower and each
Subsidiary have satisfied all judgments and Borrower and each Subsidiary are not
in default with respect to any judgment, writ, injunction, decree, rule or
regulation of any court, arbitrator or federal, state, municipal or other
Governmental Authority, commission, board, bureau, agency or instrumentality,
domestic or foreign, except to the extent such failure to satisfy any or all
such judgments or to be in such a default has not resulted in, and could not
reasonably be expected to result in, a Material Adverse Effect.
7.20.    No Default in Other Agreements.. Neither Borrower nor any Subsidiary is
a party to any indenture, loan or credit agreement or any lease or other
agreement or instrument or subject to any certificate of incorporation or
corporate restriction which has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect. Neither Borrower nor any Subsidiary is in
default in any respect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement or
instrument where such failure to perform, observe or fulfill has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect.
7.21.    Acts of God.. Neither the business nor the properties of Borrower or
any Subsidiary are currently affected by any fire, explosion, accident, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) which has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect.
7.22.    Governmental Regulation.. Neither Borrower nor any Subsidiary is
subject to regulation under the Investment Company Act of 1940, the Interstate
Commerce Act, the Federal Power Act or any statute or regulation, in each case,
limiting its ability to incur indebtedness for money borrowed as contemplated
hereby.
7.23.    Labor Matters and Labor Agreements.. Except as set forth in Exhibit
7.23 hereto: (a) as of the Closing Date, there are no collective bargaining
agreements or other labor agreements covering any employees of Borrower or any
Subsidiary the termination, cessation, or breach of which could reasonably be
expected to result in a Material Adverse Effect, and a true and correct copy of
each such agreement will be furnished to the Administrative Agent upon its
written request from time to time, (b) there is no organizing activity involving
Borrower pending or, to Borrower’s knowledge, threatened by any labor union or
group of employees, (c) there are, to Borrower’s knowledge, no representation
proceedings pending or threatened with the National Labor Relations Board, and
no labor organization or group of employees of Borrower has made a pending
demand for recognition, (d) there are no complaints or charges against Borrower
pending or, to Borrower’s knowledge threatened to be filed with any federal,
state, local or foreign court, governmental agency or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment by Borrower of any individual, (e) there are no
strikes or other labor disputes against Borrower that are pending or, to
Borrower’s knowledge, threatened, and (f) hours worked by and payment made to
employees of Borrower or any Subsidiary have not been in violation of the Fair
Labor Standards Act (29 U.S.C. § 201 et seq.) or any other applicable law
dealing with such matters. The representations made in clauses (b) through (f)
of this Section 7.23 are made with respect to those occurrences described which
could, considered in the aggregate, reasonably be expected to have a Material
Adverse Effect.
7.24.    Sanctions Laws and Regulations.. None of Borrower, any of its
Subsidiaries or any of their respective directors, officers or employees or, to
the knowledge of Borrower, any Affiliates of Borrower or its Subsidiaries or any
broker or agent of Borrower or any of its Subsidiaries, (a) is a Designated
Person, (b) is an individual or entity, that is, or is owned or controlled by
persons that are: (i) the subject/target of any Sanctions Laws and Regulations
(a “Sanctioned Person”) or (ii) located, organized or resident in a country or
territory that is, or whose government is, the subject of Sanctions Laws and
Regulations broadly prohibiting dealings with such government, country, or
territory (a “Sanctioned Country”), (c) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Sanctioned Person, (d) deals in, or otherwise engages in any
transaction


25

--------------------------------------------------------------------------------




relating to, any property or interests in property blocked pursuant to an
Executive Order, (e) has engaged, engages in or conspires to engage in any
activity, conduct or transaction which would violate any applicable Sanctions
Laws and Regulations and the Borrower has instituted and maintains policies and
procedures designated to prevent violation of such Sanctions Laws and
Regulations or (f) has engaged, engages in or conspires to engage in any
activity, conduct or transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Laws. Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of Borrower, its directors and
agents, are in compliance with Sanctions Laws and Regulations. No borrowing
hereunder or use of proceeds will violate any Sanctions Laws and Regulations.
7.25.    Compliance with Anti-Corruption Laws.. (a) Each of Borrower and its
Subsidiaries and their respective directors, officers and employees is in
compliance with the Anti-Corruption Laws and (b) none of Borrower or its
Subsidiaries has made a payment, offering, or promise to pay, or authorized the
payment of, money or anything of value (i) in order to assist in obtaining or
retaining business for or with, or directing business to, any foreign official,
foreign political party, party official or candidate for foreign political
office, (ii) to a foreign official, foreign political party or party official or
any candidate for foreign political office, and (iii) with the intent to induce
the recipient to misuse his or her official position to direct business
wrongfully to Borrower or such Subsidiary or to any other Person, in violation
of any Anti-Corruption Laws, in each case, other than as disclosed in Borrower’s
Annual Report on Form 10-K for the fiscal year ended August 31, 2018, none of
which such matters could reasonably be expected to have a material impact on
Borrower.
7.26.    Disclosure.. The representations and warranties contained in this
Article 7 and in the other Loan Documents or in any financial statements
provided to the Administrative Agent do not contain any untrue statement of a
material fact or omit to state a material fact necessary to make such
representations or warranties not misleading; and all projections provided to
the Administrative Agent were prepared in good faith based on reasonable
assumptions. As of the Second Amendment Effective Date, the information included
in the Beneficial Ownership Certification is true and correct in all respects.
7.27    No EEA Financial Institution.. Borrower is not an EEA Financial
Institution.
7.28    No Covered Entity.. Borrower is not a Covered Entity.
Article 8.

CONDITIONS TO CLOSING AND FUNDING OF LOANS
8.1.    Conditions to Closing.. The obligation of the Syndication Parties to
make any Loans is subject to satisfaction, in the sole discretion of the
Administrative Agent and the Syndication Parties (except that satisfaction of
Subsection 8.1.7 shall be determined in the reasonable discretion of the
Administrative Agent and the Syndication Parties), of each of the following
conditions precedent:
8.1.1.    Loan Documents.. The Administrative Agent shall have received duly
executed copies of the Loan Documents.
8.1.2.    Approvals.. The Administrative Agent shall have received evidence
satisfactory to it of all consents and approvals of governmental authorities and
third parties which are with respect to Borrower, necessary for, or required as
a condition of the validity and enforceability of the Loan Documents to which it
is a party.
8.1.3.    Organizational Documents.. The Administrative Agent shall have
received: (a) a good standing certificate, dated no more than thirty (30) days
prior to the Closing Date, for Borrower for its state of incorporation; (b) a
copy of the articles of incorporation of Borrower (and any amendments thereto)
certified by the Secretary of State of its state of organization; and (c) a copy
of the bylaws of Borrower, certified as true and complete by the Secretary or
Assistant Secretary of Borrower.
8.1.4.    Evidence of Corporate Action.. The Administrative Agent shall have
received in form and substance satisfactory to the Administrative Agent: (a)
documents evidencing all corporate action taken by Borrower to authorize
(including the specific names and titles of the persons authorized to so act
(each an “Authorized Officer”)) the execution, delivery and performance of the
Loan Documents to which it is a party, certified to be true and correct by the
Secretary or Assistant Secretary of Borrower; and (b) a certificate of the
Secretary or Assistant Secretary of Borrower, dated the Closing Date, certifying
the names and true signatures of the Authorized Officers.
8.1.5.    Evidence of Insurance.. Borrower shall have provided the
Administrative Agent with insurance certificates and such other evidence, in
form and substance satisfactory to the Administrative Agent, of all insurance
required to be maintained by it under the Loan Documents.


26

--------------------------------------------------------------------------------




8.1.6.    Appointment of Agent for Service.. The Administrative Agent shall have
received evidence satisfactory to the Administrative Agent that Borrower has
appointed CT Corporation System to serve as its agent for service of process at
their New York, New York office (presently at 111 Eighth Avenue, New York, NY
10011), and that CT Corporation System has accepted such appointment by
Borrower.
8.1.7.    No Material Change.. (a) No material adverse change shall have
occurred since August 31, 2014 (i) in the business, assets, liabilities (actual
or contingent), operations, condition (financial or otherwise) or prospects of
Borrower and its Subsidiaries, taken as a whole, or (ii) in facts and
information regarding such entities as represented to the Administrative Agent
or any Syndication Party on or prior to the Closing Date; and (b) no change
shall have occurred in the condition or operations of Borrower since August 31,
2014 which could reasonably be expected to result in a Material Adverse Effect.
8.1.8.    Fees and Expenses.. Borrower shall have paid the Administrative Agent,
by wire transfer of immediately available federal funds all fees set forth in
Section 3.5 hereof and any other fees owing to the Administrative Agent or the
Syndication Parties which are due on the Closing Date, and all expenses owing
pursuant to Section 14.1 hereof.
8.1.9.    Bank Equity Interest Purchase Obligation.. Borrower shall have
purchased such Bank Equity Interests as CoBank may require pursuant to Article 5
hereof.
8.1.10.    Opinion of Counsel.. Borrower shall have provided a favorable opinion
of its counsel addressed to the Administrative Agent and each of the present and
future Syndication Parties, covering such matters as the Administrative Agent
may reasonably require.
8.1.11.    Further Assurances.. Borrower shall have provided and/or executed and
delivered to the Administrative Agent such further assignments, documents or
financing statements, in form and substance satisfactory to the Administrative
Agent, which Borrower is to execute and/or deliver pursuant to the terms of the
Loan Documents or as the Administrative Agent may reasonably request.
8.1.12.    Amendment to Existing Term Loan Credit Agreement.. Borrower shall
have entered into an amendment to the Existing Term Loan Credit Agreement which
shall be in form and substance satisfactory to the Administrative Agent.
8.1.13.    Revolving Loan Credit Agreement.. Borrower shall have entered into
the Revolving Loan Credit Agreement which shall be in form and substance
satisfactory to the Administrative Agent.
8.1.14.    Amendment to Existing Private Placement Debt Offerings.. Borrower
shall have entered into amendments with respect to its existing private
placement debt offerings which shall be in form and substance satisfactory to
the Administrative Agent.
8.1.15.    No Default.. As of the Closing Date, no Event of Default or Potential
Default shall have occurred and be continuing.
8.1.16.    Accuracy of Representations and Warranties.. The representations and
warranties of Borrower herein shall be true and correct in all material respects
on and as of the Closing Date.
8.1.17.    Documentation Required by Regulatory Authorities.. The Syndication
Parties shall have received, to the extent requested on or prior to five Banking
Days before the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.
8.2.    Conditions to Loans and Incremental Commitments.. The Syndication
Parties’ obligation to fund each Loan or to establish an Incremental Commitment
is subject to the satisfaction, in the sole discretion of the Administrative
Agent and the Syndication Parties, of each of the following conditions
precedent, as well as those set forth in Section 8.1 hereof (other than the
condition set forth in Section 8.1.7, in the case of fundings occurring after
the Closing Date), and each request by Borrower for a Loan or to establish an
Incremental Commitment shall constitute a representation by Borrower, upon which
the Administrative Agent may rely, that the conditions set forth in Subsections
8.2.1 and 8.2.2 hereof have been satisfied:
8.2.1.    Default.. As of the Funding Date or the date of establishment of an
Incremental Commitment no Event of Default or Potential Default shall have
occurred and be continuing, and the disbursing of the amount of the Loan
requested shall not result in an Event of Default or Potential Default.
8.2.2.    Representations and Warranties.. The representations and warranties of
Borrower herein (other than the representation and warranty set forth in the
second sentence of Section 7.13, in the case of fundings occurring after the
Closing Date) shall be true and correct in all material respects on and as of
the date on which the Loan is to be made as though made on such date. Borrower
shall have paid the Administrative Agent, by wire transfer of immediately


27

--------------------------------------------------------------------------------




available U.S. funds all fees set forth in Section 3.5 hereof which are then due
and payable, including all expenses owing pursuant to Section 14.1 hereof.
Article 9.

AFFIRMATIVE COVENANTS
From and after the date of this Credit Agreement and until the Bank Debt is
indefeasibly paid in full and the Syndication Parties have no obligation to make
any Loan, Borrower agrees that it will observe and comply with the following
covenants for the benefit of the Administrative Agent and the Syndication
Parties:
9.1.    Books and Records.. Borrower shall at all times keep, and cause each
Subsidiary to keep, proper books of record and account, in which correct and
complete entries shall be made of all its dealings, in accordance with GAAP.
9.2.    Reports and Notices.. Borrower shall provide to the Administrative Agent
the following reports, information and notices:
9.2.1.    Annual Financial Statements.. As soon as available, but in no event
later than one hundred and thirty (130) days after the end of any Fiscal Year of
Borrower occurring during the term hereof one copy of the audit report for such
year and accompanying consolidated financial statements (including all footnotes
thereto), including a consolidated balance sheet, a consolidated statement of
earnings, a consolidated statement of capital, and a consolidated statement of
cash flow for Borrower and its Subsidiaries, showing in comparative form the
figures for the previous Fiscal Year, all in reasonable detail, prepared in
conformance with GAAP consistently applied and certified without qualification
by PricewaterhouseCoopers, or other independent public accountants of nationally
recognized standing selected by Borrower and satisfactory to the Administrative
Agent. Delivery to the Administrative Agent within the time period specified
above of copies of Borrower’s Annual Report on Form 10-K as prepared and filed
in accordance with the requirements of the Securities and Exchange Commission
shall be deemed to satisfy the requirements of this Subsection 9.2.1 if
accompanied by the required unqualified accountant’s certification. Such annual
financial statements or Form 10-Ks required pursuant to this Subsection 9.2.1
shall be accompanied by a Compliance Certificate signed by Borrower’s Chief
Financial Officer or other officer of Borrower acceptable to the Administrative
Agent. Borrower shall be deemed to have complied with this Section 9.2 if such
financial statements are delivered to the Administrative Agent by electronic
transmission, or in the case of the Form 10-K, such Form 10-K is available on
the EDGAR system, and an electronic copy of the signed Compliance Certificate is
delivered to the Administrative Agent.
9.2.2.    Quarterly Financial Statements.. As soon as available but in no event
more than fifty-five (55) days after the end of each Fiscal Quarter (except the
last Fiscal Quarter of Borrower’s Fiscal Year) the following financial
statements or other information concerning the operations of Borrower and its
Subsidiaries for such Fiscal Quarter, the Fiscal Year to date, and for the
corresponding periods of the preceding Fiscal Year, all prepared in accordance
with GAAP consistently applied: (a) a consolidated balance sheet, (b) a
consolidated summary of earnings, (c) a consolidated statement of cash flows,
and (d) such other statements as the Administrative Agent may reasonably
request. Delivery to the Administrative Agent within the time period specified
above of copies of Borrower’s Quarterly Report on Form 10-Q as prepared and
filed in accordance with the requirements of the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Subsection 9.2.2
other than clause (d) hereof. Such quarterly financial statements or Form 10-Qs
required pursuant to this Subsection 9.2.2 shall be accompanied by a Compliance
Certificate signed by Borrower’s Chief Financial Officer or other officer of
Borrower acceptable to the Administrative Agent (subject to normal year end
adjustments). Borrower shall be deemed to have complied with this Section 9.2 if
such financial statements are delivered to the Administrative Agent by
electronic transmission, or in the case of the Form 10-Q, such Form 10-Q is
available on the EDGAR system, and an electronic copy of the signed Compliance
Certificate is delivered to the Administrative Agent.
9.2.3.    Notice of Default.. As soon as the existence of any Event of Default
or Potential Default becomes known to any officer of Borrower, prompt written
notice of such Event of Default or Potential Default, the nature and status
thereof, and the action being taken or proposed to be taken with respect
thereto.
9.2.4.    ERISA Reports.. As soon as possible and in any event within twenty
(20) days after Borrower knows or has reason to know that any Reportable Event
or Prohibited Transaction has occurred with respect to any Plan or that the PBGC
or Borrower or any Subsidiary has instituted or will institute proceedings under
Title IV of ERISA to terminate any Plan, or that Borrower, any Subsidiary or any
ERISA Affiliate has completely or partially withdrawn from a Multiemployer Plan,
or that a Plan which is a Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), is insolvent (within the meaning of Section
4245 of ERISA) or is terminating, a


28

--------------------------------------------------------------------------------




certificate of Borrower’s Chief Financial Officer setting forth details as to
such Reportable Event or Prohibited Transaction or Plan termination or
withdrawal or reorganization or insolvency and the action Borrower or such
Subsidiary proposes to take with respect thereto, provided, however, that
notwithstanding the foregoing, no reporting is required under this Subsection
9.2.4 unless the matter(s), individually or in the aggregate, result, or could
be reasonably expected to result, in aggregate obligations or liabilities of
Borrower and/or the Subsidiaries in excess of twenty-five million dollars
($25,000,000).
9.2.5.    Notice of Litigation.. Promptly after the commencement thereof, notice
of all actions, suits, arbitration and any other proceedings before any
Governmental Authority, affecting Borrower or any Subsidiary which, if
determined adversely to Borrower or any Subsidiary, could reasonably be expected
to require Borrower or any Subsidiary to have to pay or deliver assets having a
value of twenty-five million dollars ($25,000,000) or more (whether or not the
claim is covered by insurance) or could reasonably be expected to result in a
Material Adverse Effect.
9.2.6.    Notice of Material Adverse Effect.. Promptly after Borrower obtains
knowledge thereof, notice of any matter which, alone or when considered together
with other matters, has resulted or could reasonably be expected to result in a
Material Adverse Effect.
9.2.7.    Notice of Environmental Proceedings.. Without limiting the provisions
of Subsection 9.2.5 hereof, promptly after Borrower’s receipt thereof, notice of
the receipt of all pleadings, orders, complaints, indictments, or other
communication alleging a condition that may require Borrower or any Subsidiary
to undertake or to contribute to a cleanup or other response under Environmental
Regulations, or which seeks penalties, damages, injunctive relief, or criminal
sanctions related to alleged violations of such laws, or which claims personal
injury or property damage to any person as a result of environmental factors or
conditions or which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.
9.2.8.    Regulatory and Other Notices.. Promptly after Borrower’s receipt
thereof, copies of any notices or other communications received from any
Governmental Authority with respect to any matter or proceeding the effect of
which could reasonably be expected to have a Material Adverse Effect.
9.2.9.    Adverse Action Regarding Required Licenses.. As soon as Borrower
learns that any petition, action, investigation, notice of violation or apparent
liability, notice of forfeiture, order to show cause, complaint or proceeding is
pending, or, to the best of Borrower’s knowledge, threatened, to seek to revoke,
cancel, suspend, modify, or limit any of the Required Licenses, prompt written
notice thereof and Borrower shall contest any such action in a Good Faith
Contest.
9.2.10.    Budget.. Promptly upon becoming available and in any event within
thirty (30) days after the beginning of each Fiscal Year, a copy of the Annual
Operating Budget for the next succeeding Fiscal Year and for each Fiscal Year
through the Maturity Date approved by Borrower’s board of directors, together
with the assumptions and projections on which such budget is based and a copy of
forecasts of operations and capital expenditures (including investments) for
each Fiscal Year. In addition, if any material changes are made to such budget
or projections or forecasts during the year, then Borrower will furnish copies
to the Administrative Agent of any such changes promptly after such changes have
been approved.
9.2.11Beneficial Ownership. Concurrently with the delivery of each Compliance
Certificate pursuant to Section 9.2.1 or 9.2.2 above, or if separately
requested, promptly following receipt of a written request from the
Administrative Agent or any Syndication Party, written notice of any change in
the information provided in the Beneficial Ownership Certification that would
result in a change to the list of beneficial owners identified in parts (c) or
(d) of such certification.
9.2.11.    Additional Information.. With reasonable promptness, such other
information respecting the condition or operations, financial or otherwise, of
Borrower or any Subsidiary as the Administrative Agent or any Syndication Party
may from time to time reasonably request.
9.3.    Maintenance of Existence and Qualification.. Borrower shall, and shall
cause each Subsidiary to, maintain its corporate existence in good standing
under the laws of its state of organization; provided any Subsidiary of Borrower
shall be permitted to dissolve, merge, consolidate with any entity, convey,
transfer, or lease all or substantially all of its assets to the extent
otherwise permitted under this Credit Agreement, so long as such event could not
reasonably be expected to result in a Material Adverse Effect. Borrower shall,
and shall cause each Subsidiary to, qualify and remain qualified as a foreign
corporation in each jurisdiction in which such qualification is necessary in
view of its business, operations and properties except where the failure to so
qualify has not and could not reasonably be expected to result in a Material
Adverse Effect.


29

--------------------------------------------------------------------------------




9.4.    Compliance with Legal Requirements and Agreements.. Borrower shall, and
shall cause each Subsidiary to: (a) comply with all laws, rules, regulations and
orders applicable to Borrower (or such Subsidiary, as applicable) or its
business unless such failure to comply is the subject of a Good Faith Contest;
and (b) comply with all agreements, indentures, mortgages, and other instruments
to which it (or any Subsidiary, as applicable) is a party or by which it or any
of its (or any Subsidiary, or any of such Subsidiary’s, as applicable) property
is bound; provided, however, that the failure of Borrower to comply with this
sentence in any instance not directly involving the Administrative Agent or a
Syndication Party shall not constitute an Event of Default unless such failure
could reasonably be expected to have a Material Adverse Effect.
9.5.    Compliance with Environmental Laws.. Without limiting the provisions of
Section 9.4 of this Credit Agreement, Borrower shall, and shall cause Subsidiary
to, comply in all material respects with, and take all reasonable steps
necessary to cause all persons occupying or present on any properties owned or
leased by Borrower (or any Subsidiary, as applicable) to comply with, all
Environmental Regulations, the failure to comply with which would have a
Material Adverse Effect or unless such failure to comply is the subject of a
Good Faith Contest.
9.6.    Taxes.. Borrower shall pay or cause to be paid, and shall cause each
Subsidiary to pay, when due all taxes, assessments, and other governmental
charges upon it, its income, its sales, its properties (or upon such Subsidiary
and its income, sales, and properties, as applicable), and federal and state
taxes withheld from its (or such Subsidiary’s, as applicable) employees’
earnings, unless (a) the failure to pay such taxes, assessments, or other
governmental charges could not reasonably be expected to result in a Material
Adverse Effect, or (b) such taxes, assessments, or other governmental charges
are the subject of a Good Faith Contest and Borrower has established adequate
reserves therefor in accordance with GAAP.
9.7.    Insurance.. Borrower shall maintain, and cause each Subsidiary to
maintain, insurance with one or more financially sound and reputable insurance
carrier or carriers reasonably acceptable to the Administrative Agent, in such
amounts (including deductibles and self insurance retention levels) and covering
such risks (including fidelity coverage) as are usually carried by companies
engaged in the same or a similar business and similarly situated, provided,
however, that Borrower may, to the extent permitted by applicable law, provide
for appropriate self-insurance with respect to workers’ compensation. Borrower
shall provide the Administrative Agent with certificates of insurance (or other
evidence of insurance acceptable to the Administrative Agent) evidencing the
continuation or renewal of insurance coverage required by this Section 9.7,
within ten (10) days following the scheduled date of expiration thereof (before
giving effect to such continuation or renewal). At the request of the
Administrative Agent, copies of all policies (or such other proof of compliance
with this Section 9.7 as may be reasonably satisfactory) shall be delivered to
the Administrative Agent. Borrower agrees to pay all premiums on such insurance
as they become due (including grace periods), and will not permit any condition
to exist which would wholly or partially invalidate any insurance thereon.
9.8.    Maintenance of Properties.. Borrower shall maintain, keep and preserve,
and cause each Subsidiary to maintain, keep and preserve, all of its material
properties (tangible and intangible) necessary or used in the proper conduct of
its business in good working order and condition, ordinary wear and tear
excepted, and shall cause to be made all repairs, renewals, replacements,
betterments and improvements thereof, all as in the sole judgment of Borrower
may be reasonably necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.
9.9.    Payment of Liabilities.. Borrower shall pay, and shall cause its
Subsidiaries to pay, all liabilities (including, without limitation: (a) any
indebtedness for borrowed money or for the deferred purchase price of property
or services; (b) any obligations under leases which have or should have been
characterized as Capital Leases; and (c) any contingent liabilities, such as
guaranties, for the obligations of others relating to indebtedness for borrowed
money or for the deferred purchase price of property or services or relating to
obligations under leases which have or should have been characterized as Capital
Leases) as they become due beyond any period of grace under the instrument
creating such liabilities, unless (with the exception of the Bank Debt) (x) the
failure to pay such liabilities within such time period could not reasonably be
expected to result in a Material Adverse Effect or (y) they are contested in
good faith by appropriate actions or legal proceedings, Borrower establishes
adequate reserves therefor in accordance with GAAP, and such contesting will not
result in a Material Adverse Effect.
9.10.    Inspection.. Borrower shall permit, and cause its Subsidiaries to
permit, the Administrative Agent or any Syndication Party or their agents,
during normal business hours or at such other times as the parties may agree, to
inspect the assets and operations of Borrower and its Subsidiaries and to
examine, and make copies of or abstracts from, Borrower’s properties, books, and
records, and to discuss the affairs, finances, operations, and accounts of
Borrower and its Subsidiaries with their respective officers, directors,
employees, and independent certified public


30

--------------------------------------------------------------------------------




accountants (and by this provision Borrower authorizes said accountants to
discuss with the Administrative Agent or any Syndication Party or their agents
the finances and affairs of Borrower); provided, that, in the case of each
meeting with the independent accountants Borrower is given an opportunity to
have a representative present at such meeting.
9.11.    Required Licenses; Permits; Intellectual Property; etc.. Borrower shall
duly and lawfully obtain and maintain in full force and effect, and shall cause
its Subsidiaries to obtain and maintain in full force and effect, all Required
Licenses and Intellectual Property as appropriate for the business being
conducted and properties owned by Borrower or such Subsidiaries at any given
time.
9.12.    ERISA.. Borrower shall make or cause to be made, and cause each
Subsidiary to make or cause to be made, all payments or contributions to all
Borrower Pension Plans covered by Title IV of ERISA, which are necessary to
enable those Borrower Pension Plans to continuously meet all minimum funding
standards or requirements.
9.13.    Maintenance of Commodity Position.. Borrower shall protect its
commodity inventory holdings or commitments to buy or sell commodities against
adverse price movements, including the taking of equal and opposite positions in
the cash and futures markets, to minimize losses and protect margins in
commodity production, storage, processing and marketing as is recognized as
financially sound and reputable by prudent business persons in the commodity
business.
9.14.    Financial Covenants.. Borrower shall maintain the following financial
covenants:
9.14.1.    Minimum Consolidated Net Worth.. Borrower shall have as of the end of
each Fiscal Quarter, a Consolidated Net Worth equal to or greater than
$4,000,000,000.
9.14.2.    Consolidated Funded Debt to Consolidated Cash Flow.. Borrower shall
have as of the end of each Fiscal Quarter, a ratio of Consolidated Funded Debt
divided by Consolidated Cash Flow, as measured on the previous consecutive four
Fiscal Quarters, of no greater than 3.50 to 1.00.
9.14.3.    Adjusted Consolidated Funded Debt to Consolidated Net Worth..
Borrower shall not permit the ratio of Adjusted Consolidated Funded Debt to
Consolidated Net Worth to exceed .80 to 1.00, as measured at the end of each
Fiscal Quarter.
Article 10.

NEGATIVE COVENANTS
From and after the date of this Credit Agreement until the Bank Debt is
indefeasibly paid in full, the Syndication Parties have no obligation to make
any Loan, Borrower agrees that it will observe and comply with the following
covenants:
10.1.    Borrowing.. Borrower shall not (nor shall it permit any of its
Consolidated Subsidiaries to) create, incur, assume or permit to exist, directly
or indirectly, any Priority Debt if after giving effect thereto the aggregate
outstanding principal amount of all Priority Debt would exceed 20% of
Consolidated Net Worth.
10.2.    No Other Businesses.. Borrower shall not (nor shall it permit any of
its Consolidated Subsidiaries to) engage in any material respects in any
business activity or operations other than operations or activities (a) in the
agriculture industry, (b) in the food industry, (c) in the energy industry, (d)
in the financial services industry consisting of the financing of member
cooperatives, producers and other commercial businesses, insurance and bonding
services, and hedging brokerage, in each case conducted in the ordinary course
of business or (e) which are not substantially different from or are related to
its present business activities or operations.
10.3.    Liens.. Borrower shall not (nor shall it permit any of its Consolidated
Subsidiaries to) create, incur, assume or suffer to exist any Lien on any of its
real or personal properties (including, without limitation, leasehold interests,
leasehold improvements and any other interest in real property or fixtures), now
owned or hereafter acquired, except the following Liens (“Permitted
Encumbrances”):
(a)Liens for taxes or assessments or other charges or levies of any Governmental
Authority, that are not delinquent or if delinquent (i) are the subject of a
Good Faith Contest but in no event past the time when a penalty would be
incurred, and (ii) the aggregate amount of liabilities so secured (including
interest and penalties) does not exceed $25,000,000.00 at any one time
outstanding;
(b)Liens imposed by law, such as mechanic’s, worker’s, repairman’s, miner’s,
agister’s, attorney’s, materialmen’s, landlord’s, warehousemen’s and carrier’s
Liens and other similar Liens which are securing obligations incurred in the
ordinary course of business for sums not yet due and payable or if due and
payable which are the subject of a Good Faith Contest;
(c)Liens under workers’ compensation, unemployment insurance, social security or
similar legislation (other than ERISA), or to secure payments of premiums for
insurance purchased in the ordinary


31

--------------------------------------------------------------------------------




course of business, or to secure the performance of tenders, statutory
obligations, surety and appearance bonds and bids, bonds for release of an
attachment, stay of execution or injunction, leases, government contracts,
performance and return-of-money bonds and other similar obligations, all of
which are incurred in the ordinary course of business of Borrower or such
Consolidated Subsidiary, as applicable, and not in connection with the borrowing
of money;
(d)Any attachment or judgment Lien, the time for appeal or petition for
rehearing of which shall not have expired or in respect of which Borrower or
such Consolidated Subsidiary is protected in all material respects by insurance
or for the payment of which adequate reserves have been established, provided
that the execution or other enforcement of such Liens is effectively stayed and
the claims secured thereby are the subject of a Good Faith Contest, and
provided, further, that the aggregate amount of liabilities of Borrower and its
Consolidated Subsidiaries so secured (including interest and penalties) shall
not be in excess of $25,000,000.00 at any one time outstanding;
(e)Easements, rights-of-way, restrictions, encroachments, covenants, servitudes,
zoning and other similar encumbrances which, in the aggregate, do not materially
interfere with the occupation, use and enjoyment by Borrower or any Consolidated
Subsidiary of the property or assets encumbered thereby in the normal course of
its business or materially impair the value of the property subject thereto;
(f)Liens arising in the ordinary course of business and created in connection
with amounts on deposit in charge card and like accounts (such as Visa or
MasterCard);
(g)Any Lien created to secure all or any part of the purchase price or cost of
construction, or to secure Debt incurred or assumed to pay all or a part of the
purchase price or cost of construction, of any property (or any improvement
thereon) acquired or constructed by Borrower or a Consolidated Subsidiary after
the date of this Credit Agreement, provided that
(i)no such Lien shall extend to or cover any property other than the property
(or improvement thereon) being acquired or constructed or rights relating solely
to such item or items of property (or improvement thereon),
(ii)the principal amount of Debt secured by any such Lien shall at no time
exceed an amount equal to the lesser of (A) the cost to Borrower or such
Consolidated Subsidiary of the property (or improvement thereon) being acquired
or constructed or (B) the “Fair Market Value” (defined as the sale value of such
property that would be realized in an arm’s-length sale at such time between an
informed and willing buyer and an informed and willing seller (neither being
under a compulsion to buy or sell, respectively)) (as determined in good faith
by Borrower) of such property, determined at the time of such acquisition or at
the time of substantial completion of such construction, and
(iii)such Lien shall be created contemporaneously with, or within 180 days
after, the acquisition or completion of construction of such property (or
improvement thereon);
(h)Any Lien existing on property acquired by Borrower or any Consolidated
Subsidiary at the time such property is so acquired (whether or not the Debt
secured thereby is assumed by Borrower or such Consolidated Subsidiary) or any
Lien existing on property of a Person immediately prior to the time such Person
is merged into or consolidated with Borrower or any Consolidated Subsidiary,
provided that
(i)no such Lien shall have been created or assumed in contemplation of such
acquisition of property or such consolidation or merger,
(ii)such Lien shall extend only to the property acquired or the property of such
Person merged into or consolidated with Borrower or such Consolidated Subsidiary
which was subject to such Lien as of the time of such consolidation or merger,
and
(iii)the principal amount of the Debt secured by any such Lien shall at no time
exceed an amount equal to 100% of the Fair Market Value (as determined in good
faith by the board of directors of Borrower or such Consolidated Subsidiary) of
the property subject thereto at the time of the acquisition thereof or at the
time of such merger or consolidation;
(i)Liens of CoBank and other cooperatives, respectively, on Investments by
Borrower in the stock, participation certificates, or allocated reserves of
CoBank or other cooperatives, respectively, owned by Borrower;
(j)All precautionary filings of financing statements under the Uniform
Commercial Code which cover property that is made available to or used by
Borrower or any Consolidated Subsidiary pursuant to the terms of an Operating
Lease or Capital Lease;


32

--------------------------------------------------------------------------------




(k)Liens consisting of the cash collateralization of obligations in respect of
letters of credit under the Revolving Loan Credit Agreement;
(l)Liens created over assets which are the subject of Permitted Inventory and
Repo Finance Transactions; provided, that the aggregate attributed principal
amount of liabilities of Borrower and its Consolidated Subsidiaries so secured,
at any one time outstanding, shall not be in excess of five percent (5%) of
Consolidated Net Worth, determined as of the last day of Borrower’s most
recently ended fiscal year for which financial statements have been provided
pursuant to Section 9.2.1;
(m)Liens on CHS Capital Loan Assets to secure CHS Capital Debt; provided, that
the aggregate amount of liabilities of Borrower and its Consolidated
Subsidiaries so secured (including interest) shall not be in excess of
$1,000,000,000.00 at any one time outstanding; and
(n)other Liens not otherwise permitted under clauses (a) through (k) of this
Section 10.3 securing Debt, provided that the existence, creation, issuance,
incurrence or assumption of such Debt is permitted under Sections 10.1 and 9.14
hereof.
10.4.    Sale of Assets.. Borrower shall not (nor shall it permit any of its
Consolidated Subsidiaries to) sell, convey, assign, lease or otherwise transfer
or dispose of, voluntarily, by operation of law or otherwise, any material part
of its now owned or hereafter acquired assets during any twelve (12) month
period commencing September 1, 2018 and each September 1 thereafter, except: (a)
the sale of inventory, equipment and fixtures disposed of in the ordinary course
of business, (b) the sale or other disposition of assets no longer necessary or
useful for the conduct of its business, (c) leases or sales of assets of
Borrower or any Subsidiary of Borrower to any joint venture entity, of which
Borrower or any Subsidiary of Borrower holds an ownership interest and shares in
the earnings; provided, that the terms of any such lease or sale and the
division of the joint venture’s earnings, when viewed as a whole, can be
reasonably expected to generate the same or greater book earnings and cash flow
for Borrower or such Subsidiary of Borrower as would be generated absent such
lease or sale, (d) sales or other dispositions pursuant to a Permitted Inventory
and Repo Finance Transaction, and (e) the sale by CHS Capital of loans and
commitments originated by it in the ordinary course of business. For purposes of
this Section 10.4, “material part” shall mean ten percent (10%) or more of the
lesser of the book value or the market value of the assets of Borrower or such
Consolidated Subsidiary as shown on the balance sheets thereof as of the August
31 immediately preceding each such twelve (12) month measurement period.
10.5.    Liabilities of Others.. Borrower shall not (nor shall it permit any of
its Consolidated Subsidiaries to) assume, Guarantee, become liable as a surety,
endorse, contingently agree to purchase, or otherwise be or become liable,
directly or indirectly (including, but not limited to, by means of a maintenance
agreement, an asset or stock purchase agreement, or any other agreement designed
to ensure any creditor against loss), for or on account of the obligation of any
Person, except: (a) by the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of Borrower’s or any
Consolidated Subsidiary’s business; (b) guarantees of obligations pursuant to a
Permitted Inventory and Repo Finance Transaction; (c) guarantees made from time
to time, whether in existence on the Closing Date or made subsequent thereto,
among Borrower and its Consolidated Subsidiaries; provided, that guarantees of
obligations of CHS Capital by Borrower and its Consolidated Subsidiaries (other
than CHS Capital) shall not exceed in the aggregate (x) $1,000,000,000.00 minus
(y) the amount of loans or advances by Borrower and such Consolidated
Subsidiaries to CHS Capital under Section 10.6(c) and Investments by Borrower
and such Consolidated Subsidiaries in CHS Capital under Section 10.8(g); and (d)
guarantees made from time to time (including, for the avoidance of doubt,
guarantees of producer loans and guarantees of loans to member cooperatives),
whether in existence on the Closing Date or made subsequent thereto, by Borrower
and its Consolidated Subsidiaries in the ordinary course of their respective
businesses with respect to the liabilities and obligations of other Persons
(other than CHS Capital), provided, however, that the aggregate amount of all
indebtedness guaranteed under this clause (d) shall not exceed $1,000,000,000.00
in the aggregate.
10.6.    Loans.. Borrower shall not (nor shall it permit any of its Consolidated
Subsidiaries to) lend or advance money, credit, or property to any Person,
except for: (a) loans to Consolidated Subsidiaries (other than to CHS Capital,
except in the case of loans or advances made by CHS Capital); (b) money or
property extended pursuant to a Permitted Inventory and Repo Finance Transaction
or trade credit extended in the ordinary course of business and advances against
the purchase price for the purchase by Borrower of goods or services in the
ordinary course of business including extensions of credit in the form of
clearing accounts for settlement of grain purchases and related cash management
activities to cooperative association members; (c) loans to CHS Capital in an
aggregate outstanding principal amount not to exceed in the aggregate (x)
$1,000,000,000.00 minus (y) the amount of guarantees by Borrower and its
Consolidated Subsidiaries (other than CHS Capital) in favor of CHS Capital under
Section 10.5(b) and Investments


33

--------------------------------------------------------------------------------




by Borrower and such Consolidated Subsidiaries in CHS Capital under Section
10.8(g); (d) other loans (other than loans to CHS Capital), provided that at all
times the aggregate outstanding principal amount of all such other loans
retained by Borrower and any such Consolidated Subsidiary shall not exceed
$500,000,000; (e) loans by NCRA of its excess cash reserves to its member
owners; and (f) loans by CHS Capital in the ordinary course of business.
10.7.    Merger; Acquisitions; Business Form; etc.. Borrower shall not (nor
shall it permit any of its Consolidated Subsidiaries to) merge or consolidate
with any entity, or acquire all or substantially all of the assets of any person
or entity, or convey, transfer or lease all or substantially all of its assets
to any Person, in a single transaction or in a series of transactions, or form
or create any new Subsidiary (other than a Consolidated Subsidiary formed by
Borrower), acquire the controlling interest in any Person, change its business
form from a cooperative corporation, or commence operations under any other
name, organization, or entity, including any joint venture; provided, however,
a.The foregoing shall not prevent any consolidation, acquisition, or merger if
after giving effect thereto:
i.Borrower is the surviving entity; and
ii.no Event of Default or Potential Default shall have occurred and be
continuing.
b.The foregoing shall not prevent Borrower from forming or creating any new
Subsidiary provided:
i.the Investment in such Subsidiary does not violate any provision of Section
10.8 hereof; and
ii.such Subsidiary shall not acquire all or substantially all of the assets of
any Person except through an acquisition, consolidation, or merger satisfying
the requirements of clause (a) of this Section 10.7.
c.The foregoing shall not prevent Borrower from acquiring the controlling
interest of any entity described in Exhibit 10.8(f) hereto or pursuant to
Section 10.8(k).
d.CHS Capital shall be permitted to acquire the assets of, or a controlling
interest in, any Person in connection with a workout, exercise of remedies or
restructuring related to CHS Capital’s financing activities in the ordinary
course of business.
e.CHS Capital may transfer CHS Capital Loan Assets to a Wholly Owned Subsidiary
in the ordinary course of business.
No such conveyance, transfer or lease of substantially all of the assets of
Borrower shall have the effect of releasing Borrower or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.7 from its liability under this
Credit Agreement or the Notes.
10.8.    Investments.. Except for the purchase of Bank Equity Interests,
Borrower shall not (nor shall it permit any of its Consolidated Subsidiaries to)
own, purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, or otherwise make an
Investment in, any Person, except that Borrower and the Consolidated
Subsidiaries may own, purchase or acquire:
a.commercial paper maturing not in excess of one year from the date of
acquisition and rated P1 by Moody’s Investors Service, Inc. or A1 by Standard &
Poor’s Corporation on the date of acquisition;
b.certificates of deposit in North American commercial banks rated C or better
by Keefe, Bruyette & Woods, Inc. or 3 or better by Cates Consulting Analysts (or
any successors thereto), maturing not in excess of one year from the date of
acquisition;
c.obligations of the United States government or any agency thereof, the
obligations of which are guaranteed by the United States government, maturing,
in each case, not in excess of one year from the date of acquisition;
d.repurchase agreements of any bank or trust company incorporated under the laws
of the United States of America or any state thereof and fully secured by a
pledge of obligations issued or fully and unconditionally guaranteed by the
United States government;
e.Investments permitted under Sections 10.5, 10.6, and 10.7;
f.Investments in Persons identified, including the book value of each such
Investment, on Exhibit 10.8(f) hereto; provided that the amount of such
Investment shall not increase above the amount shown in Exhibit 10.8(f), except
for Investments made pursuant to clauses (h) and (k) of this Section 10.8;
g.Investments by Borrower or Consolidated Subsidiaries in Consolidated
Subsidiaries; provided that Investments in CHS Capital by Borrower and its
Consolidated Subsidiaries (other than CHS Capital) shall


34

--------------------------------------------------------------------------------




not exceed in the aggregate (x) $1,000,000,000.00 minus (y) the amount of
guarantees by Borrower and such Consolidated Subsidiaries in favor of CHS
Capital under Section 10.5(b) and loans or advances by Borrower and such
Consolidated Subsidiaries to CHS Capital under Section 10.6(c);
h.Investments in the form of non-cash patronage dividends or retained earnings
in any Person;
i.insurance and bonding services provided by CHS Insurance Services, LLC and its
Subsidiaries in the ordinary course of business;
j.Investments in CF Industries Nitrogen LLC in an amount not to exceed
$2,800,000,000; and
k.Investments in addition to those permitted by clauses (a) through (i) above in
other Persons (other than CHS Capital) in an aggregate amount outstanding at any
point in time not exceeding the greater of (a) $1,500,000,000.00 and (b) 10% of
the total assets of Borrower as set forth on Borrower’s balance sheet for the
most recent Fiscal Year, determined in accordance with GAAP (for the avoidance
of doubt, without regard to any limit on the amount of intangible assets
included in other provisions of this Credit Agreement).
10.9.    Transactions With Related Parties.. Borrower shall not, and will not
permit any Subsidiary to, enter into directly or indirectly any transaction or
material group of related transactions (including, without limitation, the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate, except in the ordinary course and pursuant to
the reasonable requirements of Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable than would be obtained by Borrower
or such Subsidiary in a comparable arm’s-length transaction with an unrelated
Person.
10.10.    Patronage Refunds, etc.. Borrower shall not, directly or indirectly,
in any Fiscal Year (a) declare or pay any cash patronage refunds to patrons or
members which in the aggregate exceed 20% of Borrower’s consolidated net
patronage income for the Fiscal Year of Borrower preceding the Fiscal Year in
which such patronage refunds are to be paid, (b) directly or indirectly redeem
or otherwise retire its equity, or (c) make any cash distributions of any kind
or character in respect of its equity, unless, in the case of the foregoing
clauses (a), (b), or (c), (i) at the time of taking such action no Event of
Default or Potential Default exists hereunder and ( )    after giving effect
thereto no Event of Default or Potential Default would exist hereunder.
10.11.    Change in Fiscal Year.. Borrower shall not change its Fiscal Year from
a year ending on August 31 unless required to do so by the Internal Revenue
Service, in which case Borrower agrees to such amendment of the terms Fiscal
Quarter and Fiscal Year, as used herein, as the Administrative Agent reasonably
deems necessary.
10.12.    ERISA.. Borrower shall not: (a) engage in or permit any transaction
which could result in a “prohibited transaction” (as such term is defined in
Section 406 of ERISA) or in the imposition of an excise tax pursuant to Section
4975 of the Code with respect to any Borrower Benefit Plan; (b) engage in or
permit any transaction or other event which could result in a “reportable event”
(as such term is defined in Section 4043 of ERISA) for any Borrower Pension
Plan; (c) fail to make full payment when due of all amounts which, under the
provisions of any Borrower Benefit Plan, Borrower is required to pay as
contributions thereto; (d) permit to exist any “accumulated funding deficiency”
(as such term is defined in Section 302 of ERISA) as of the end of any Fiscal
Year, in excess of five percent (5.0%) of net worth (determined in accordance
with GAAP) of Borrower and its Consolidated Subsidiaries, whether or not waived,
with respect to any Borrower Pension Plan; (e) fail to make any payments to any
Multiemployer Plan that Borrower may be required to make under any agreement
relating to such Multiemployer Plan or any law pertaining thereto; or (f)
terminate any Borrower Pension Plan in a manner which could result in the
imposition of a lien on any property of Borrower pursuant to Section 4068 of
ERISA. Borrower shall not terminate any Borrower Pension Plan so as to result in
any liability to the PBGC.
10.13.    Sanctions Laws and Regulations..
a.Borrower shall not request any Loans, and Borrower shall not, directly or
indirectly, use, and shall not make available any proceeds hereunder to any of
its Subsidiaries, join venture partner or any other Person and their respective
directors, officers and employees shall not, directly or indirectly, use the
proceeds of the Loans or any other application of the credit facilities under
this Credit Agreement (i) in furtherance of an offer, payment, promise to pay or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) to fund any activities
or business with any Person, or in any country or territory, that at the time of
such funding is a Sanctioned Person or Sanctioned Country; provided, that,
Borrower and its Subsidiaries may engage in business activities in such
countries or territories otherwise prohibited under this clause (ii) to the
extent expressly authorized by the governments of the United States, the United
Nations Security Council, the European Union and the United Kingdom, provided
such activities would not result in a violation of any Sanctions Laws and
Regulations by any party to this


35

--------------------------------------------------------------------------------




Credit Agreement, or (iii) in any other manner that would result in a violation
of any Sanctions Laws and Regulations by any party to this Credit Agreement.
b.Borrower shall not knowingly permit any of the funds or assets of Borrower
that are used to pay any amount due pursuant to this Credit Agreement to
constitute funds obtained from transactions with or relating to Designated
Persons or countries which are the subject of sanctions under any Sanctions Laws
and Regulations.
Article 11.

INDEMNIFICATION
11.1.    General.. Borrower agrees to indemnify and hold the Administrative
Agent, each Syndication Party and each of their Affiliates, together with each
of their respective directors, officers, employees, agents, professional
advisers and representatives (“Indemnified Parties”) harmless from and against
any and all claims, damages, losses, liabilities, costs or expenses whatsoever
which the Administrative Agent or any other Indemnified Party may incur (or
which may be claimed against any such Indemnified Party by any Person),
including attorneys’ fees incurred by any Indemnified Party, arising out of or
resulting from: (a) the execution or delivery of this Credit Agreement or any
other Loan Document or any agreement or instrument contemplated thereby; (b) the
use of the proceeds of the Loans; (c) the material inaccuracy of any
representation or warranty of or with respect to Borrower in this Credit
Agreement or the other Loan Documents; (d) the material failure of Borrower to
perform or comply with any covenant or obligation of Borrower under this Credit
Agreement or the other Loan Documents; (e) the exercise by the Administrative
Agent of any right or remedy set forth in this Credit Agreement or the other
Loan Documents; or (f) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not an Indemnified Party is a party
thereto (and regardless of whether such matter is initiated by a third party or
by Borrower or any of its Subsidiaries or Affiliates); provided that Borrower
shall have no obligation to indemnify any Indemnified Party against claims,
damages, losses, liabilities, costs or expenses to the extent that a court of
competent jurisdiction renders a final non-appealable determination that the
foregoing are solely the result of the willful misconduct or gross negligence of
such Indemnified Party. Borrower shall have the right to assume the defense of
any claim as would give rise to Borrower’s indemnification obligation under this
Section 11.1 with counsel of Borrower’s choosing so long as such defense is
being diligently and properly conducted and Borrower shall establish to the
Indemnified Party’s satisfaction that the amount of such claims are not, and
will not be, material in comparison to the liquid and unrestricted assets of
Borrower available to respond to any award which may be granted on account of
such claim. So long as the conditions of the preceding sentence are met,
Indemnified Party shall have no further right to reimbursement of attorneys’
fees incurred thereafter. To the fullest extent permitted by applicable law
Borrower shall not assert and hereby waives any claim against any Indemnified
Party on any theory of liability for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Credit Agreement, any other Loan
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Advance, or the use of the proceeds thereof.
No Indemnified Party shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Credit Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby. The obligation to indemnify set
forth in this Section 11.1 shall survive the termination of this Credit
Agreement and other covenants.
11.2.    Indemnification Relating to Hazardous Substances.. Borrower shall not
locate, produce, treat, transport, incorporate, discharge, emit, release,
deposit or dispose of any Hazardous Substance in, upon, under, over or from any
property owned or held by Borrower, except in accordance with all Environmental
Regulations; Borrower shall not permit any Hazardous Substance to be located,
produced, treated, transported, incorporated, discharged, emitted, released,
deposited, disposed of or to escape in, upon, under, over or from any property
owned or held by Borrower, except in accordance with Environmental Regulations;
and Borrower shall comply with all Environmental Regulations which are
applicable to such property. Borrower shall indemnify the Indemnified Parties
against, and shall reimburse the Indemnified Parties for, any and all claims,
demands, judgments, penalties, liabilities, costs, damages and expenses,
including court costs and attorneys’ fees incurred by the Indemnified Parties
(prior to trial, at trial and on appeal) in any action against or involving the
Indemnified Parties, resulting from any breach of the foregoing covenants in
this Section 11.2 or the covenants in Section 9.5 hereof, or from the discovery
of any Hazardous Substance in, upon, under or over, or emanating from, such
property, it being the intent of Borrower and the Indemnified Parties that the
Indemnified Parties shall have no liability or responsibility for damage or
injury to human health, the environmental or natural resources caused by, for
abatement and/or clean-up of, or otherwise with respect to, Hazardous Substances


36

--------------------------------------------------------------------------------




as the result of the Administrative Agent or any Syndication Party exercising
any of its rights or remedies with respect thereto, including but not limited to
becoming the owner thereof by foreclosure or conveyance in lieu of foreclosure
of a judgment lien; provided that such indemnification as it applies to the
exercise by the Administrative Agent or any Syndication Party of its rights or
remedies with respect to the Loan Documents shall not apply to claims arising
solely with respect to Hazardous Substances brought onto such property by the
Administrative Agent or such Syndication Party while engaged in activities other
than operations substantially the same as the operations previously conducted on
such property by Borrower. The foregoing covenants of this Section 11.2 shall be
deemed continuing covenants for the benefit of the Indemnified Parties, and any
successors and assigns of the Indemnified Parties, including but not limited to,
any transferee of the title of the Administrative Agent or any Syndication Party
or any subsequent owner of the property, and shall survive the satisfaction or
release of any lien, any foreclosure of any lien and/or any acquisition of title
to the property or any part thereof by the Administrative Agent or any
Syndication Party, or anyone claiming by, through or under the Administrative
Agent or any Syndication Party or Borrower by deed in lieu of foreclosure or
otherwise. Any amounts covered by the foregoing indemnification shall bear
interest from the date incurred at the Default Interest Rate, shall be payable
on demand. The indemnification and covenants of this Section 11.2 shall survive
the termination of this Credit Agreement and other covenants.
Article 12.

EVENTS OF DEFAULT; RIGHTS AND REMEDIES
12.1.    Events of Default.. The occurrence of any of the following events (each
an “Event of Default”) shall, at the option of the Administrative Agent or at
the direction of the Required Lenders, make the entire Bank Debt immediately due
and payable (provided, that in the case of an Event of Default under Subsection
12.1(e) with respect to Borrower all amounts owing hereunder and under the other
Loan Documents shall automatically and immediately become due and payable
without any action by or on behalf of the Administrative Agent), and the
Administrative Agent may exercise all rights and remedies for the collection of
any amounts outstanding hereunder and take whatever action it deems necessary to
secure itself, all without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or other notices or demands of any
kind or character:
(a)Failure of Borrower to pay (i) when due, whether by acceleration or
otherwise, any principal in accordance with this Credit Agreement or the other
Loan Documents, or (ii) within five (5) days of the date when due, whether by
acceleration or otherwise, any interest or amounts other than principal in
accordance with this Credit Agreement or the other Loan Documents.
(b)Any representation or warranty set forth in any Loan Document, any Borrowing
Notice, any financial statements or reports or projections or forecasts, or in
connection with any transaction contemplated by any such document, shall prove
in any material respect to have been false or misleading when made or furnished
by Borrower.
(c)Any default by Borrower in the performance or compliance with the covenants,
promises, conditions or provisions of Sections 9.2.1, 9.2.2, 9.2.3, 9.2.6,
9.2.10, 9.2.11, 9.3 (with respect to Borrower’s existence), 9.10, 9.14 or
Article 10 (excluding Section 10.12) of this Credit Agreement.
(d)The failure of Borrower to pay when due, or failure to perform or observe any
other obligation or condition with respect to any of the following obligations
to any Person, beyond any period of grace under the instrument creating such
obligation: (i) any indebtedness for borrowed money or for the deferred purchase
price of property or services, (ii) any obligations under leases which have or
should have been characterized as Capital Leases, or (iii) any contingent
liabilities, such as guaranties, for the obligations of others relating to
indebtedness for borrowed money or for the deferred purchase price of property
or services or relating to obligations under leases which have or should have
been characterized as Capital Leases; provided that no such failure will be
deemed to be an Event of Default hereunder unless and until the aggregate amount
owing under obligations with respect to which such failures have occurred and
are continuing is at least $100,000,000.00.
(e)Borrower or any Significant Subsidiary applies for or consents to the
appointment of a trustee or receiver for any part of its properties; any
bankruptcy, reorganization, debt arrangement, dissolution or liquidation
proceeding is commenced or consented to by Borrower or any Significant
Subsidiary; or any application for appointment of a receiver or a trustee, or
any proceeding for bankruptcy, reorganization, debt management or liquidation is
filed for or commenced against Borrower or any Significant Subsidiary, and is
not withdrawn or dismissed within sixty (60) days thereafter.


37

--------------------------------------------------------------------------------




(f)Failure of Borrower to comply with any other provision of this Credit
Agreement or the other Loan Documents not constituting an Event of Default under
any of the preceding subclauses of this Section 12.1, and such failure continues
for thirty (30) days after Borrower learns of such failure to comply, whether by
Borrower’s own discovery or through notice from the Administrative Agent.
(g)The entry of one or more judgments in an aggregate amount in excess of
$25,000,000.00 against Borrower not stayed, discharged or paid within thirty
(30) days after entry.
(h)The occurrence of an “Event of Default” under any Material Debt Agreement.
(i)The occurrence of a Change of Control.
12.2.    No Loan.. The Syndication Parties shall have no obligation to make any
Loan if a Potential Default or an Event of Default shall occur and be
continuing.
12.3.    Rights and Remedies.. In addition to the remedies set forth in Section
12.1 and 12.2 hereof, upon the occurrence of an Event of Default, the
Administrative Agent shall be entitled to exercise, subject to the provisions of
Section 13.8 hereof, all the rights and remedies provided in the Loan Documents
and by any applicable law. Each and every right or remedy granted to the
Administrative Agent pursuant to this Credit Agreement and the other Loan
Documents, or allowed the Administrative Agent by law or equity, shall be
cumulative. Failure or delay on the part of the Administrative Agent to exercise
any such right or remedy shall not operate as a waiver thereof. Any single or
partial exercise by the Administrative Agent of any such right or remedy shall
not preclude any future exercise thereof or the exercise of any other right or
remedy.
12.4.    Allocation of Proceeds.. If an Event of Default has occurred and is
continuing and the maturity of all or any portion of the Bank Debt has been
accelerated pursuant to this, all payments received by the Administrative Agent
hereunder, in respect of any principal of or interest on the Bank Debt or any
other amounts payable by Borrower hereunder shall be applied by the
Administrative Agent in the following order, in each case whether or not allowed
or allowable in any applicable bankruptcy, insolvency, receivership or other
similar proceeding:
i.amounts due to the Administrative Agent hereunder in its capacity as such;
ii.amounts due to the Syndication Parties pursuant to Sections 3.5 and 14.1, on
a pro rata basis;
iii.payments of accrued interest in respect of Loans, to be applied in
accordance with Section 4.6;
iv.payments of outstanding principal amounts in respect of Loans, to be applied
in accordance with Section 4.6;
v.all other Bank Debt, on a pro rata basis;
vi.all other obligations of Borrower and its Subsidiaries owing to any
Syndication Party, to the extent evidenced in writing to Borrower and the
Administrative Agent, on a pro rata basis; and
vii.any surplus remaining after application as provided for herein, to Borrower
or otherwise as may be required by applicable law.
Article 13.

AGENCY AGREEMENT
13.1.    Funding of Syndication Interest.. Each Syndication Party, severally but
not jointly, hereby irrevocably agrees to fund its Funding Share of the Loans
(“Loan Payment”) as determined pursuant to the terms and conditions contained
herein and in particular, Article 2 hereof. Each Syndication Party’s Individual
Commitment and its interest in each Loan hereunder (collectively, its
“Syndication Interest”) shall be without recourse to the Administrative Agent or
any other Syndication Party and shall not be construed as a loan from any
Syndication Party to the Administrative Agent or any other Syndication Party.
13.2.    Syndication Parties’ Obligations to Remit Funds.. Each Syndication
Party agrees to remit its Funding Share of each Loan to the Administrative Agent
as, and within the time deadlines (“Syndication Party Funding Date”), required
in this Credit Agreement. Unless the Administrative Agent shall have received
notice from a Syndication Party (i) in the case of LIBO Rate Loans, prior to the
date on which such Syndication Party is to provide funds to the Administrative
Agent for a Loan to be made by such Syndication Party, (ii) in the case of Base
Rate Loans, prior to the time and date on which such Syndication Party is to
provide funds to the Administrative Agent for a Loan to be made by such
Syndication Party or (iii) in the case of Quoted Rate Loans, prior to the date
on which such Syndication Party is to provide funds to the Administrative Agent
for a Loan to be made by such Syndication Party, that such Syndication Party
will not make available to the Administrative Agent such funds, the
Administrative Agent may assume that such Syndication Party has made such funds
available to the Administrative Agent on the date of such


38

--------------------------------------------------------------------------------




Loan in accordance with the terms of this Credit Agreement and the
Administrative Agent in its sole discretion may, but shall not be obligated to,
in reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If and to the extent such Syndication Party shall not have
made such funds available to the Administrative Agent by the applicable
Syndication Party Funding Date and such Syndication Party has not given the
Administrative Agent the notice referenced in the immediately preceding
sentence, such Syndication Party agrees to repay the Administrative Agent
forthwith on demand such corresponding amount (if any) made available by the
Administrative Agent together with interest thereon, for each day from the date
such amount is made available to Borrower until the Banking Day such amount is
repaid to the Administrative Agent (assuming payment is received by the
Administrative Agent at or prior to 2:00 P.M. (Central time), and until the next
Banking Day if payment is not received until after 2:00 P.M. (Central time)), at
the customary rate set by the Administrative Agent for the correction of errors
among banks for three (3) Banking Days and thereafter at the Base Rate. If such
Syndication Party shall repay to the Administrative Agent such corresponding
amount (if any) made available by the Administrative Agent, such amount so
repaid shall constitute such Syndication Party’s Loan for purposes of this
Credit Agreement. If such Syndication Party does not pay such corresponding
amount (if any) made available by the Administrative Agent forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify Borrower, and Borrower shall immediately pay such corresponding amount to
the Administrative Agent with the interest thereon, for each day from the date
such amount is made available to Borrower until the date such amount is repaid
to the Administrative Agent, at the rate of interest applicable to such Loan at
the time.
13.3.    [Reserved]..
13.4.    Syndication Party’s Failure to Remit Funds.. If a Syndication Party
(“Delinquent Syndication Party”) fails to remit its Funding Share of a Revolving
Loan in full by the date and time required (the unpaid amount of any such
payment being hereinafter referred to as the “Delinquent Amount”), in addition
to any other remedies available hereunder, any other Syndication Party or
Syndication Parties may, but shall not be obligated to, advance the Delinquent
Amount (the Syndication Party or Syndication Parties which advance such
Delinquent Amount are referred to as the “Contributing Syndication Parties”), in
which case (w) the Delinquent Amount which any Contributing Syndication Party
advances shall be treated as a loan to the Delinquent Syndication Party and
shall not be counted in determining the Individual Outstanding Revolving
Obligations of any Contributing Syndication Party, and (x) the Delinquent
Syndication Party shall be obligated to pay to the Administrative Agent, for the
account of the Contributing Syndication Parties, interest on the Delinquent
Amount at a rate of interest equal to the rate of interest which Borrower is
obligated to pay on the Delinquent Amount plus 200 basis points (“Delinquency
Interest”) until the Delinquent Syndication Party remits the full Delinquent
Amount and remits all Delinquency Interest to the Administrative Agent, which
will distribute such payments to the Contributing Syndication Parties (pro rata
based on the amount of the Delinquent Amount which each of them (if more than
one) advanced) on the same Banking Day as such payments are received by the
Administrative Agent if received no later than 2:00 P.M. (Central time) or the
next Banking Day if received by the Administrative Agent thereafter. In
addition, the Contributing Syndication Parties shall be entitled to share, on
the same pro rata basis, and the Administrative Agent shall pay over to them to
the extent received, for application against Delinquency Interest and the
Delinquent Amount, the Delinquent Syndication Party’s Payment Distribution and
any fee distributions or distributions made under Section 13.11 hereof until the
Delinquent Amount and all Delinquency Interest have been paid in full. For
voting purposes the Administrative Agent shall readjust the Individual
Commitments of such Delinquent Syndication Party and the Contributing
Syndication Parties from time to time first to reflect the advance of the
Delinquent Amount by the Contributing Syndication Parties, and then to reflect
the full or partial reimbursement to the Contributing Syndication Parties of
such Delinquent Amount. As between the Delinquent Syndication Party and the
Contributing Syndication Parties, the Delinquent Syndication Party’s interest in
its Loans shall be deemed to have been partially assigned to the Contributing
Syndication Parties in the amount of the Delinquent Amount and Delinquency
Interest owing to the Contributing Syndication Parties from time to time. For
the purposes of calculating interest owed by a Delinquent Syndication Party,
payments received on other than a Banking Day shall be deemed to have been
received on the next Banking Day, and payments received after 2:00 P.M. (Central
time) shall be deemed to have been received on the next Banking Day.
13.5.    Agency Appointment.. Each of the Syndication Parties hereby designates
and appoints the Administrative Agent to act as agent to service and collect the
Loans and its respective Loans and Notes, if any, and to take such action on
behalf of such Syndication Party with respect to the Loans and such Loans and
Notes, if any, and to execute such powers and to perform such duties, as
specifically delegated or required herein, as well as to exercise such powers
and to perform such duties as are reasonably incidental thereto, and to receive
and benefit from such fees and


39

--------------------------------------------------------------------------------




indemnifications as are provided for or set forth herein, until such time as a
successor is appointed and qualified to act as the Administrative Agent. The
institution serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Syndication Party as any other
Syndication Party and may exercise the same as though it were not the
Administrative Agent, and such Syndication Party and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.
13.6.    Power and Authority of the Administrative Agent.. Without limiting the
generality of the power and authority vested in the Administrative Agent
pursuant to Section 13.5 hereof, the power and authority vested in the
Administrative Agent includes, but is not limited to, the following:
13.6.1.    Advice.. To solicit the advice and assistance of each of the
Syndication Parties and Voting Participants concerning the administration of the
Loans and the exercise by the Administrative Agent of its various rights,
remedies, powers, and discretions with respect thereto. As to any matters not
expressly provided for by this Credit Agreement or any other Loan Document, the
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with instructions signed by all
of the Syndication Parties or the Required Lenders, as the case may be (and
including in each such case, Voting Participants), and any action taken or
failure to act pursuant thereto shall be binding on all of the Syndication
Parties, Voting Participants, and the Administrative Agent. In the absence of a
request by the Required Lenders, the Administrative Agent shall have authority,
in its sole discretion, to take or not to take any action, unless the Loan
Documents specifically require the consent of the Required Lenders, of all of
the Syndication Parties or of other specified Persons.
13.6.2.    Documents.. To execute, seal, acknowledge, and deliver as the
Administrative Agent, all such instruments as may be appropriate in connection
with the administration of the Loans and the exercise by the Administrative
Agent of its various rights with respect thereto.
13.6.3.    Proceedings.. To initiate, prosecute, defend, and to participate in,
actions and proceedings in its name as the Administrative Agent for the ratable
benefit of the Syndication Parties.
13.6.4.    Retain Professionals.. To retain attorneys, accountants, and other
professionals to provide advice and professional services to the Administrative
Agent, with their fees and expenses reimbursable to the Administrative Agent by
Syndication Parties pursuant to Section 13.18 hereof.
13.6.5.    Incidental Powers.. To exercise powers reasonably incident to the
Administrative Agent’s discharge of its duties enumerated in Section 13.7
hereof.
13.7.    Duties of the Administrative Agent.. The duties of the Administrative
Agent hereunder shall consist of the following:
13.7.1.    Possession of Documents.. To safekeep one original of each of the
Loan Documents other than the Notes (which will be in the possession of the
Syndication Party named as payee therein).
13.7.2.    Distribute Payments.. To receive and distribute to the Syndication
Parties payments made by Borrower pursuant to the Loan Documents, as provided in
Article 4 hereof. Unless the Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to any Syndication
Party hereunder that Borrower will not make such payment in full, the
Administrative Agent may assume that Borrower has made such payment in full to
the Administrative Agent on such date and the Administrative Agent in its sole
discretion may, but shall not be obligated to, in reliance upon such assumption,
cause to be distributed to each Syndication Party on such due date an amount
equal to the amount then due such Syndication Party. If and to the extent
Borrower shall not have so made such payment in full to the Administrative
Agent, each Syndication Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Syndication Party together with
interest thereon, for each day from the date such amount is distributed to such
Syndication Party until the date such Syndication Party repays such amount to
the Administrative Agent at the customary rate set by the Administrative Agent
for the correction of errors among banks for three (3) Banking Days and
thereafter at the Base Rate.
13.7.3.    Loan Administration.. Subject to the provisions of Section 13.10
hereof, to, on behalf of and for the ratable benefit of all Syndication Parties,
exercise all rights, powers, privileges, and discretion to which the
Administrative Agent is entitled and elects in its sole discretion to administer
the Loans, including, without limitation: (a) monitor all borrowing activity,
Individual Commitment and Loan balances, and maturity dates of all LIBO Rate
Loans and Quoted Rate Loans; (b) monitor and report Credit Agreement and
covenant compliance, and coordinate required credit actions by the Syndication
Parties (including Voting Participants where applicable); (c) manage the process
for future waivers and amendments if modifications to this Credit Agreement are
required; and (d) administer,


40

--------------------------------------------------------------------------------




record, and process all assignments to be made for the current and future
Syndication Parties (including the preparation of a revised Schedule 1 to
replace the previous Schedule 1).
13.7.4.    Determination of Individual Lending Capacity and Applicable
Percentage.. The Administrative Agent shall calculate the respective Individual
Lending Capacity, Individual Revolving Lending Capacity and Applicable
Percentage of each Syndication Party from time to time as it deems necessary or
appropriate in its sole discretion, and such determinations shall be binding on
the parties hereto absent manifest error.
13.7.5.    Forwarding of Information.. The Administrative Agent shall, within a
reasonable time after receipt thereof, forward to the Syndication Parties and
Voting Participants notices and reports provided to the Administrative Agent by
Borrower pursuant to Section 9.2 hereof.
13.8.    Action Upon Default.. Each Syndication Party agrees that upon its
learning of any facts which would constitute a Potential Default or Event of
Default, it shall promptly notify the Administrative Agent by a writing
designated as a notice of default specifying in detail the nature of such facts
and default, and the Administrative Agent shall promptly send a copy of such
notice to all other Syndication Parties. The Administrative Agent shall be
entitled to assume that no Event of Default or Potential Default has occurred or
is continuing unless it has received written notice from Borrower of such fact,
or has received written notice of default from a Syndication Party. In the event
the Administrative Agent has received written notice of the occurrence of a
Potential Default or Event of Default as provided in the preceding sentences,
the Administrative Agent may, but is not required to exercise or refrain from
exercising any rights which may be available under the Loan Documents or at law
on account of such occurrence and shall be entitled to use its discretion with
respect to exercising or refraining from exercising any such rights, unless and
until the Administrative Agent has received specific written instruction from
the Required Lenders to refrain from exercising such rights or to take specific
designated action, in which case it shall follow such instruction; provided that
the Administrative Agent shall not be required to take any action which will
subject it to personal liability, or which is or may be contrary to any
provision of the Loan Documents or applicable law. The Administrative Agent
shall not be subject to any liability by reason of its acting or refraining from
acting pursuant to any such instruction.
13.8.1.    Indemnification as Condition to Action.. Except for action expressly
required of the Administrative Agent hereunder, the Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder unless
it shall have received further assurances (which may include cash collateral) of
the indemnification obligations of the Syndication Parties under Section 13.19
hereof in respect of any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.
13.9.    [Reserved]..
13.10.    Consent Required for Certain Actions.. Notwithstanding the fact that
this Credit Agreement may otherwise provide that the Administrative Agent may
act at its discretion, the Administrative Agent may not take any of the
following actions (nor may the Syndication Parties take the action described in
Subsection 13.10.1(a)) with respect to, or under, the Loan Documents without the
prior written consent, given after notification by the Administrative Agent of
its intention to take any such action (or notification by such Syndication
Parties as are proposing the action described in Subsection 13.10.1(a) of their
intention to do so), of:
13.10.1.    Unanimous..
(a)Each of the Syndication Parties and the Voting Participants before amending
the definition of Required Lenders as set forth herein or amending Subsections
13.10.1, 13.10.2, 13.10.3 or 13.10.4;
(b)Each of the Syndication Parties, the Participants and the Voting Participants
before:
(i)Agreeing to an extension of the Maturity Date or the Availability Period, or,
except as provided in Section 2.9, an increase in the Commitment or any
Syndication Party’s share thereof; or
(ii)Agreeing to a reduction in the amount, or to a delay in the due date, of any
payment by Borrower of interest (including reduction of the interest rate),
principal, or fees with respect to the Term Facility; provided, however, this
restriction shall not apply to a delay in payment granted by the Administrative
Agent in the ordinary course of administration of the Loans and the exercise of
reasonable judgment, so long as such payment delay does not exceed five (5)
days;
(iii)Amending Section 14.6 hereof to permit Borrower to assign or transfer its
rights or obligations hereunder without the prior written consent of all of the
Syndication Parties and the Participants; or
(iv)Amending Section 4.6, 12.4 or 13.13 hereof or Section 2.1 or 2.8 hereof to
the extent relating to pro rata sharing.


41

--------------------------------------------------------------------------------




13.10.2.    Required Lenders.. The Required Lenders before:
a.Consenting to any action, amendment, or granting any waiver not covered in
Subsections 13.10.1 or 13.10.3; or
b.Agreeing to amend Article 13 of this Credit Agreement (other than Subsections
13.10.1, 13.10.2, 13.10.3, or 13.10.4).
13.10.3.    Action Without Vote.. Notwithstanding any other provisions of this
Section 13.10, the Administrative Agent may take the following actions without
obtaining the consent of the Syndication Parties or the Voting Participants:
a.Determining after the Closing Date (i) whether the conditions to a Loan have
been met, and (ii) the amount of such Loan; and
b.Making modifications pursuant to Section 14.25 or the Incremental Loan
Amendments as set forth in Section 2.9.5.
13.10.4.    Voting Participants.. Under the circumstances set forth in Section
13.28 hereof, each Voting Participant shall be accorded voting rights as though
such Person was a Syndication Party, and in such case the voting rights of the
Syndication Party from which such Voting Participant acquired its participation
interest shall be reduced accordingly.
If no written consent or denial is received from a Syndication Party or a Voting
Participant within five (5) Banking Days after written notice of any proposed
action as described in this Section 13.10 is delivered to such Syndication Party
or Voting Participant by the Administrative Agent, such Syndication Party or
Voting Participant shall be conclusively deemed to have consented thereto for
the purposes of this Section 13.10; provided, that, this paragraph shall not
apply with respect to Section 13.10.1.
13.11.    Distribution of Principal and Interest.. The Administrative Agent may,
in its sole discretion, receive and accept all or any payments (including
prepayments) of principal and interest made by Borrower on the Loans in an
account segregated from the Administrative Agent’s other funds and accounts
(“Payment Account”). After the receipt by the Administrative Agent of any
payment representing interest or principal on the Loans, the Administrative
Agent shall remit to each Syndication Party its share of such payment as
provided in Article 4 hereof (“Payment Distribution”), no later than 3:00 P.M.
(Central time) on the same Banking Day as such payment is received by the
Administrative Agent if received no later than 1:00 P.M. (Central time) or the
next Banking Day if received by the Administrative Agent thereafter. Any
Syndication Party’s rights to its Payment Distribution shall be subject to the
rights of any Contributing Syndication Parties to such amounts as set forth in
Section 13.4 hereof.
13.12.    Distribution of Certain Amounts.. The Administrative Agent shall (a)
receive for the benefit of all present and future Syndication Parties, in the
Payment Account (if applicable) and (b) remit to the applicable Syndication
Parties, as indicated, the amounts described below:
13.12.1.    Funding Losses.. To each Syndication Party its share of the amount
of any Funding Losses paid by Borrower to the Administrative Agent in accordance
with the Funding Loss Notice such Syndication Party provided to the
Administrative Agent, no later than 3:00 P.M. (Central time) on the same Banking
Day that payment of such Funding Losses is received by the Administrative Agent,
if received no later than 1:00 P.M. (Central time), or the next Banking Day if
received by the Administrative Agent thereafter.
13.12.2.    Fees.. To each Syndication Party its share of any Term Facility
Commitment Fees and any Revolving Facility Commitment Fees paid by Borrower to
the Administrative Agent, no later than 3:00 P.M. (Central time) on the same
Banking Day that payment of such fees is received by the Administrative Agent,
if received no later than 1:00 P.M. (Central time), or the next Banking Day if
received by the Administrative Agent thereafter.
13.13.    Sharing; Collateral Application.. The Syndication Parties shall have
no interest in any other loans made to Borrower by any other Syndication Party
other than the Loans, or in any property taken as security for any other loan or
loans made to Borrower by any other Syndication Party, or in any property now or
hereinafter in the possession or control of any other Syndication Party, which
may be or become security for the Loans solely by reason of the provisions of a
security instrument that would cause such security instrument and the property
covered thereby to secure generally all indebtedness owing by Borrower to such
other Syndication Party. Notwithstanding the foregoing, to the extent such other
Syndication Party applies such funds or the proceeds of such property to
reduction of one or more of the Loans, such other Syndication Party shall share
such funds or proceeds with all Syndication Parties according to their
respective unfunded Individual Commitments and outstanding Loans. In the event
that any Syndication Party shall obtain payment, whether partial or full, from
any source in respect of one or more of the Loans other than as provided in this
Credit


42

--------------------------------------------------------------------------------




Agreement, including without limitation payment by reason of the exercise of a
right of offset, banker’s lien, general lien, or counterclaim, such Syndication
Party shall promptly make such adjustments (which may include payment in cash or
the purchase of further Syndication Interests or participations in the Loans) to
the end that such excess payment shall be shared with all other Syndication
Parties in accordance with their respective unfunded Individual Commitments and
outstanding Loans. Notwithstanding any of the foregoing provisions of this
Section 13.13 or Article 6 hereof, no Syndication Party (other than CoBank or a
Farm Credit System Institution, as applicable) shall have any right to, or to
the proceeds of, or any right to the application to any amount owing to such
Syndication Party hereunder of any the proceeds of, (a) any Bank Equity
Interests issued to Borrower by CoBank or on account of any statutory lien held
by CoBank on such Bank Equity Interests, or (b) any Bank Equity Interests issued
to Borrower by any Farm Credit System Institution which is a Syndication Party
hereunder or on account of any statutory lien held by such Farm Credit System
Institution on such Bank Equity Interests.
13.14.    Amounts Required to be Returned.. If the Administrative Agent, in its
sole discretion, elects to make any payment to a Syndication Party in
anticipation of the receipt of final funds from Borrower, and such funds are not
received from Borrower, or if excess funds are paid by the Administrative Agent
to any Syndication Party as the result of a miscalculation by the Administrative
Agent, then such Syndication Party shall, on demand of the Administrative Agent,
forthwith return to the Administrative Agent any such amounts, plus interest
thereon (from the day such amounts were transferred by the Administrative Agent
to the Syndication Party to, but not including, the day such amounts are
returned by Syndication Party) at a rate per annum equal to the customary rate
set by the Administrative Agent for the correction of errors among banks for
three (3) Banking Days and thereafter at the Base Rate. If the Administrative
Agent is required at any time to return to Borrower or a trustee, receiver,
liquidator, custodian, or similar official any portion of the payments made by
Borrower to the Administrative Agent, whether pursuant to any bankruptcy or
insolvency law or otherwise, then each Syndication Party shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent any such
payments transferred to such Syndication Party by the Administrative Agent but
without interest or penalty (unless the Administrative Agent is required to pay
interest or penalty on such amounts to the person recovering such payments).
13.15.    Information to Syndication Parties; Confidentiality.. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, nor shall it be liable for the failure to disclose,
any information relating to Borrower or any of the Consolidated Subsidiaries
that is communicated to or obtained by the Administrative Agent. The Syndication
Parties acknowledge and agree that all information and reports received pursuant
to this Credit Agreement will be received in confidence in connection with their
Syndication Interest, and that such information and reports constitute
confidential information and shall not, without the prior written consent of the
Administrative Agent or Borrower (which consent will not be unreasonably
withheld, provided that Borrower shall have no consent rights upon the
occurrence and during the continuance of an Event of Default), be used by the
Syndication Party except in connection with the Loans and their respective
Syndication Interests.
13.16.    Reliance; No Other Duties.. The Administrative Agent shall not be
liable to Syndication Parties or any other Person for any error in judgment or
for any action taken or not taken by the Administrative Agent or its agents,
directors, officers, employees or representatives (including without limitation
any duties of the Administrative Agent under Section 13.7), except to the extent
that a court of competent jurisdiction renders a final non-appealable judgment
that any of the foregoing resulted from the gross negligence or willful
misconduct of the Administrative Agent. Without limiting the foregoing, the
Administrative Agent may rely on the advice of counsel, accountants or experts
and on any written document or oral statement it believes to be genuine and
correct and to have been signed or sent by the proper Person or Persons. The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made by any other
Person in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance by any other Person of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 8 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
13.17.    No Trust or Fiduciary Relationship.. Neither the execution of this
Credit Agreement, nor the sharing in the Loans, nor the holding of the Loan
Documents in its name by the Administrative Agent, nor the management and
administration of the Loans and Loan Documents by the Administrative Agent (
holding certain payments and proceeds in the Payment Account for the benefit of
the Syndication Parties), nor any other right, duty or obligation of the


43

--------------------------------------------------------------------------------




Administrative Agent under or pursuant to this Credit Agreement is intended to
be or create, and none of the foregoing shall be construed to be or create, any
express, implied or constructive trust or fiduciary relationship between the
Administrative Agent and any Syndication Party. Each Syndication Party hereby
agrees and stipulates that the Administrative Agent is not acting as trustee or
fiduciary for such Syndication Party with respect to the Loans, this Credit
Agreement, or any aspect of either, or in any other respect.
13.18.    Sharing of Costs and Expenses.. To the extent not paid by Borrower,
each Syndication Party will promptly upon demand reimburse the Administrative
Agent for its proportionate share (based on the ratio of (a) its unfunded
Individual Commitment plus its outstanding Loans to (b) the unfunded Commitments
plus the aggregate outstanding principal amount of the Loans), for all
reasonable costs, disbursements, and expenses incurred by the Administrative
Agent on or after the date of this Credit Agreement for legal, accounting,
consulting, and other services rendered to the Administrative Agent in its role
as the Administrative Agent in the administration of the Loans, interpreting the
Loan Documents, and protecting, enforcing, or otherwise exercising any rights,
both before and after default by Borrower under the Loan Documents, and
including, without limitation, all costs and expenses incurred in connection
with any bankruptcy proceedings and the exercise of any remedies.
13.19.    Syndication Parties’ Indemnification of the Administrative Agent. .
Each of the Syndication Parties agrees to indemnify the Administrative Agent,
including any Successor Agent, and their respective directors, officers,
employees, agents, professional advisers and representatives (“Indemnified
Agency Parties”) (to the extent not reimbursed by Borrower, and without in any
way limiting the obligation of Borrower to do so), ratably (based on the ratio
of (a) its unfunded Individual Commitment plus its outstanding Loans to (b) the
unfunded Commitments plus the aggregate outstanding principal amount of the
Loans), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Loans and/or the expiration or termination of
this Credit Agreement) be imposed on, incurred by or asserted against the
Administrative Agent (or any of the Indemnified Agency Parties while acting for
the Administrative Agent or for any Successor Agent) in any way relating to or
arising out of this Credit Agreement or the Loan Documents, or the performance
of the duties of the Administrative Agent hereunder or thereunder or any action
taken or omitted while acting in the capacity of the Administrative Agent under
or in connection with any of the foregoing; provided that the Syndication
Parties shall not be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of an Indemnified Agency Party to the extent that a
court of competent jurisdiction renders a final non-appealable judgment that the
foregoing are the result of the willful misconduct or gross negligence of such
Indemnified Agency Party. In furtherance but not in limitation of the foregoing,
to the extent not indemnified by Borrower, each Syndication Party shall
indemnify the Administrative Agent for the full amount of any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings or similar charges
imposed by any governmental authority that are attributable to such Syndication
Party and that are payable or paid by the Administrative Agent, together with
all interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith. The
agreements and obligations in this Section 13.19 shall survive the payment of
the Loans and the expiration or termination of this Credit Agreement.
13.20.    Books and Records.. The Administrative Agent shall maintain such books
of account and records relating to the Loans as it reasonably deems appropriate
in its sole discretion, and which shall accurately reflect the Syndication
Interest of each Syndication Party and shall be conclusive and binding on
Borrower and the Syndication Parties absent manifest error. The Syndication
Parties, or their agents, may inspect such books of account and records at all
reasonable times during the Administrative Agent’s regular business hours.
13.21.    Administrative Agent Fee.. The Administrative Agent and any Successor
Agent shall be entitled to such fees as agreed upon between Borrower and the
Administrative Agent for acting as the Administrative Agent.
13.22.    The Administrative Agent’s Resignation or Removal.. Subject to the
appointment and acceptance of a Successor Agent (as defined below), the
Administrative Agent may resign at any time by notifying each of the Syndication
Parties and Borrower. After the receipt of such notice, the Required Lenders
shall appoint a successor (“Successor Agent”). If (a) no Successor Agent shall
have been so appointed which is either (i) a Syndication Party, or (ii) if not a
Syndication Party, which is a Person approved by Borrower, such approval not to
be unreasonably withheld (provided that Borrower shall have no approval rights
upon the occurrence and during the continuance of an Event of Default), or (b)
such Successor Agent has not accepted such appointment, in either case within
thirty (30) days after the retiring Administrative Agent’s giving of such notice
of resignation, then the retiring Administrative Agent may, after consulting
with, but without obtaining the approval of, Borrower, appoint a Successor Agent
which


44

--------------------------------------------------------------------------------




shall be a bank or a trust company organized under the laws of the United States
of America or any state thereof and having a combined capital, surplus and
undivided profit of at least $250,000,000. If no Successor Agent has been
appointed pursuant to the immediately preceding sentence by the forty-fifth
(45th) day after the giving of such notice of resignation, the Administrative
Agent’s resignation shall become effective and the Required Lenders shall
thereafter perform all the duties of the Administrative Agent hereunder and/or
under any other Loan Document until such time, if any, as the Required Lenders
appoint a Successor Agent. If, and for so long as, the Person acting as the
Administrative Agent is a Defaulting Syndication Party, such Person may be
removed as the Administrative Agent upon the written demand of the Required
Lenders, which demand shall also appoint a Successor Agent. Upon the appointment
of a Successor Agent hereunder, (a) the term “Administrative Agent” shall for
all purposes of this Credit Agreement thereafter mean such Successor Agent, and
(b) the Successor Agent shall notify Borrower of its identity and of the
information called for in Subsection 14.4.2 hereof. The fees payable by Borrower
to a Successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such Successor Agent. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
or the removal hereunder of any Administrative Agent, the provisions of this
Credit Agreement shall continue to inure to the benefit of such Administrative
Agent as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Credit Agreement.
13.23.    [Reserved]..
13.24.    Representations and Warranties of CoBank.. Except as expressly set
forth in Section 13.23 hereof, CoBank, in its role as a Syndication Party and as
the Administrative Agent, makes no express or implied representation or warranty
and assumes no responsibilities with respect to the due authorization,
execution, or delivery of the Loan Documents; the accuracy of any information,
statements, or certificates provided by Borrower; the legality, validity, or
enforceability of the Loan Documents; the filing or recording of any document;
the collectibility of the Loans; the performance by Borrower of any of its
obligations under the Loan Documents; or the financial condition or solvency of
Borrower or any other party obligated with respect to the Loans or the Loan
Documents.
13.25.    Syndication Parties’ Independent Credit Analysis.. Each Syndication
Party acknowledges receipt of true and correct copies of all Loan Documents
(other than any Note payable to another Syndication Party) from the
Administrative Agent. Each Syndication Party agrees and represents that it has
relied upon its independent review (a) of the Loan Documents, and (b) any
information independently acquired by such Syndication Party from Borrower or
otherwise in making its decision to acquire an interest in the Loans
independently and without reliance on the Administrative Agent. Each Syndication
Party represents and warrants that it has obtained such information as it deems
necessary (including any information such Syndication Party independently
obtained from Borrower or others) prior to making its decision to acquire an
interest in the Loans. Each Syndication Party further agrees and represents that
it has made its own independent analysis and appraisal of and investigation into
each Borrower’s authority, business, operations, financial and other condition,
creditworthiness, and ability to perform its obligations under the Loan
Documents and has relied on such review in making its decision to acquire an
interest in the Loans. Each Syndication Party agrees that it will continue to
rely solely upon its independent review of the facts and circumstances related
to Borrower, and without reliance upon the Administrative Agent, in making
future decisions with respect to all matters under or in connection with the
Loan Documents and the Loans. The Administrative Agent assumes no responsibility
for the financial condition of Borrower or for the performance of Borrower’s
obligations under the Loan Documents. Except as otherwise expressly provided
herein, none of the Administrative Agent or any Syndication Party shall have any
duty or responsibility to furnish to any other Syndication Parties any credit or
other information concerning Borrower which may come into its possession.
13.26.    No Joint Venture or Partnership.. Neither the execution of this Credit
Agreement, the sharing in the Loans, nor any agreement to share in payments or
losses arising as a result of this transaction is intended to be or to create,
and the foregoing shall not be construed to be, any partnership, joint venture
or other joint enterprise between the Administrative Agent and any Syndication
Party, nor between or among any of the Syndication Parties.
13.27.    Restrictions on Transfer; Participations..
13.27.1Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Syndication
Party, and no Syndication Party may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 13.27.2, (ii) by way of participation in accordance with
the provisions of Section 13.27.4, or (iii) by way of pledge or


45

--------------------------------------------------------------------------------




assignment of a security interest subject to the restrictions of Section 13.27.5
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 13.27.4 and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Syndication
Parties) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.
13.27.2Assignment by Syndication Parties. Any Syndication Party may at any time
assign to one or more assignees all or a portion of its rights and obligations
under this Credit Agreement (including all or a portion of its Individual
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
a.Minimum Amounts.
i.in the case of an assignment of the entire remaining amount of the assigning
Syndication Party’s Individual Commitment and/or the Loans at the time owing to
it or contemporaneous assignments to related Approved Funds (determined after
giving effect to such assignments) that equal at least the amount specified in
Section 13.27.2(a)(ii) in the aggregate or in the case of an assignment to a
Syndication Party, an Affiliate of a Syndication Party or an Approved Fund, no
minimum amount need be assigned; and
ii.in any case not described in Section 13.27.2(a)(i) above, the aggregate
amount of the Individual Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Individual Commitment is not then
in effect, the principal outstanding balance of the Loans of the assigning
Syndication Party subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $10,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, Borrower otherwise consents (each such consent not
to be unreasonably withheld or delayed).
b.Proportionate Amounts. Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Syndication Party’s rights and
obligations under this Credit Agreement with respect to the Loan or the
Individual Commitment assigned, except that this clause (b) shall not prohibit
any Syndication Party from assigning all or a portion of its rights and
obligations among separate facilities on a non-pro rata basis.
c.Required Consents. No consent shall be required for any assignment except to
the extent required by Section 13.27.2(a)(ii) and, in addition:
i.the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Syndication Party, an Affiliate of a Syndication Party or an Approved Fund;
provided that Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Banking Days after having received notice thereof; and
ii.the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Syndication Party, an Affiliate of such Syndication Party or an Approved Fund
with respect to such Syndication Party.
d.Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Syndication Party, shall deliver to the Administrative Agent an administrative
questionnaire in form and substance satisfactory to the Administrative Agent.
e.No Assignment to Certain Persons. No such assignment shall be made to (A)
Borrower or any of Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Syndication Party or any of its Subsidiaries, or any Person who, upon
becoming a Syndication Party hereunder, would constitute a Defaulting
Syndication Party or a Subsidiary thereof.


46

--------------------------------------------------------------------------------




f.No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
g.Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Syndication Party hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Syndication Party, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Syndication Party to
the Administrative Agent and each other Syndication Party hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Syndication Party hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting
Syndication Party for all purposes of this Credit Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.27.3, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Credit Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Syndication Party under
this Credit Agreement, and the assigning Syndication Party thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Credit Agreement (and, in the case of
an Assignment and Assumption covering all of the assigning Syndication Party’s
rights and obligations under this Credit Agreement, such Syndication Party shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Sections 4.7 and 14.1 and Article 11 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Syndication Party will constitute a waiver or release of any
claim of any party hereunder arising from that Syndication Party’s having been a
Defaulting Syndication Party. Any assignment or transfer by a Syndication Party
of rights or obligations under this Credit Agreement that does not comply with
this paragraph shall be treated for purposes of this Credit Agreement as a sale
by such Syndication Party of a participation in such rights and obligations in
accordance with Section 13.27.4.
13.27.3Register. The Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at the address listed in Section 14.4.2 a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Syndication Parties, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Syndication Party pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and Borrower, the Administrative Agent and the Syndication Parties shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Syndication Party hereunder for all purposes of this Credit
Agreement. The Register shall be available for inspection by Borrower and any
Syndication Party, at any reasonable time and from time to time upon reasonable
prior notice.
13.27.4Participations. Any Syndication Party may at any time, without the
consent of, or notice to, Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person, a Defaulting Syndication Party or any of its Subsidiaries
or Borrower or any of Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Syndication Party’s rights and/or
obligations under this Credit Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that, except as provided in
Section 13.28, (i) such Syndication Party’s obligations under this Credit
Agreement shall remain unchanged, (ii) such Syndication Party shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and (iii) Borrower, the Administrative Agent and Syndication
Parties shall continue to deal solely and directly with such Syndication Party
in connection with such Syndication Party’s rights and obligations under this
Credit Agreement.


47

--------------------------------------------------------------------------------




For the avoidance of doubt, each Syndication Party shall be responsible for the
indemnity under Section 13.19 with respect to any payments made by such
Syndication Party to its Participant(s).
Any agreement or instrument pursuant to which a Syndication Party sells such a
participation shall provide that such Syndication Party shall retain the sole
right to enforce this Credit Agreement and to approve any amendment,
modification or waiver of any provision of this Credit Agreement; provided that
such agreement or instrument may provide that such Syndication Party will not,
without the consent of the Participant, agree to any amendment, modification or
waiver described in Section 13.10.1(b) that affects such Participant. Borrower
agrees that each Participant shall be entitled to the benefits of Sections 4.7,
13.31, 14.12 and 14.13 (subject to the requirements and limitations therein,
including the requirements under Section 13.31(g) (it being understood that the
documentation required under Section 13.31(g) shall be delivered to the
participating Syndication Party)) to the same extent as if it were a Syndication
Party and had acquired its interest by assignment pursuant to Section 13.27.2;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 13.32 as if it were an assignee under Section 13.27.2; and (B) shall
not be entitled to receive any greater payment under Sections 13.31 or 14.12,
with respect to any participation, than its participating Syndication Party
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Syndication Party that
sells a participation agrees, at Borrower’s request and expense, to use
reasonable efforts to cooperate with Borrower to effectuate the provisions of
Section 13.32 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 13.36 as
though it were a Syndication Party; provided that such Participant agrees to be
subject to Section 13.13 as though it were a Syndication Party. Each Syndication
Party that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Syndication Party shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Syndication Party shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Credit Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. CoBank reserves the right to sell participations on a non-patronage
basis; provided that CoBank shall use commercially reasonable efforts to sell
participations on a patronage basis.
13.27.5Certain Pledges. Any Syndication Party may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement to secure obligations of such Syndication Party, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Syndication Party from any of its
obligations hereunder or substitute any such pledgee or assignee for such
Syndication Party as a party hereto.
13.28.    Certain Participants’ Voting Rights.. Any Farm Credit System
Institution which (a) is listed on Exhibit 13.28 or (b)(i) has acquired and, at
any time of determination maintains, a participation interest in the minimum
aggregate amount of $5,000,000.00 in a particular Syndication Party’s Individual
Commitment and/or Individual Outstanding Obligations and (ii) has been
designated in writing by such Syndication Party to the Administrative Agent as
having such entitlement (such designation to include for such participant, its
name, contact information, and dollar participation amount) (each a “Voting
Participant”), shall be entitled to vote (and such Syndication Party’s voting
rights shall be correspondingly reduced), on a dollar-for-dollar basis, as if
such Voting Participant were a Syndication Party, on any matter requiring or
allowing a Syndication Party, to provide or withhold its consent, or to
otherwise vote on any proposed action. The voting rights of any Syndication
Party so designating a Voting Participant shall be reduced by an equivalent
dollar amount.
13.29.    Method of Making Payments.. Payment and transfer of all amounts owing
or to be paid or remitted hereunder, including, without limitation, payment of
the Loan Payment by Syndication Parties, and distribution of principal or
interest payments or fees or other amounts by the Administrative Agent, shall be
by wire transfer in accordance with the instructions contained on Exhibit 13.29
hereto (“Wire Instructions”).


48

--------------------------------------------------------------------------------




13.30.    Defaulting Syndication Parties..
13.30.1.    Syndication Party Default.. Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Syndication Party becomes a
Defaulting Syndication Party, then, until such time as such Syndication Party is
no longer a Defaulting Syndication Party, to the extent permitted by applicable
law:
a.Waivers and Amendments. The Individual Commitment of such Defaulting
Syndication Party (and any Voting Participant entitled to vote on behalf of such
Defaulting Syndication Party) shall not be included in determining whether the
Required Lenders have taken or may take any action under this Credit Agreement
or the Loan Documents (including any consent to any action, amendment or waiver
pursuant to Subsection 13.10.2).
b.Defaulting Syndication Party Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Syndication Party (whether voluntary, at maturity, pursuant to
Article 12 or otherwise) or received by the Administrative Agent from a
Defaulting Syndication Party pursuant to Section 13.36 shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Syndication Party
to the Administrative Agent hereunder; second, as Borrower may request (so long
as no Potential Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Syndication Party has failed to fund its
portion thereof as required by this Credit Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Syndication Party’s potential future funding obligations
with respect to Loans under this Credit Agreement; fourth, so long as no
Potential Default or Event of Default exists, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Syndication Party as a
result of such Defaulting Syndication Party’s breach of its obligations under
this Credit Agreement; and fifth, to such Defaulting Syndication Party or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Syndication Party has not fully funded its appropriate
share, and (y) such Loans were made at a time when the conditions set forth in
Section 8.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Syndication Parties on a pro rata basis
prior to being applied to the payment of any Loans of such Defaulting
Syndication Party until such time as all Loans (as in effect at the time of the
funding of such Loans) are held by the Syndication Parties pro rata in
accordance with their respective Applicable Percentage. Any payments,
prepayments or other amounts paid or payable to a Defaulting Syndication Party
that are applied (or held) to pay amounts owed by a Defaulting Syndication Party
or to post cash collateral pursuant to this Subsection 13.30.1(b) shall be
deemed paid to and redirected by such Defaulting Syndication Party, and each
Syndication Party irrevocably consents hereto.
c.Certain Fees. No Defaulting Syndication Party shall be entitled to receive any
Term Facility Commitment Fee or any Revolving Facility Commitment Fee     for
any period during which that Syndication Party is a Defaulting Syndication Party
(and Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Syndication Party).
13.30.2.    Defaulting Syndication Party Cure.. If Borrower and the
Administrative Agent agree in writing that a Syndication Party is no longer a
Defaulting Syndication Party, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Syndication Party will, to the extent
applicable, fund that portion of outstanding Loans that the Defaulting
Syndication Party failed to fund or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Syndication Parties in accordance with the Commitments (as in
effect immediately prior to the funding of the applicable Loans) under the
applicable facility (without giving effect to Subsection 13.30.1(d)), whereupon
such Syndication Party will cease to be a Defaulting Syndication Party; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of Borrower while that Syndication Party was a
Defaulting Syndication Party; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Syndication Party to Syndication Party will constitute a waiver or
release of any claim of any party hereunder arising from that Syndication
Party’s having been a Defaulting Syndication Party.
13.31.    Status of Syndication Parties..


49

--------------------------------------------------------------------------------




a.Any Syndication Party that is entitled to an exemption from or reduction in
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and the Administrative Agent, at the time or times
reasonably requested by Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Syndication Party, if
reasonably requested by Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by
Borrower or the Administrative Agent as will enable Borrower or the
Administrative Agent to determine whether or not such Syndication Party is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 13.31(b)(i), (b)(ii) and (b)(iv) below) shall
not be required if in the Syndication Party’s reasonable judgment such
completion, execution or submission would subject such Syndication Party to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Syndication Party.
b.Without limiting the generality of the foregoing, in the event that Borrower
is a U.S. Borrower,
i.any Syndication Party that is a U.S. Person shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Syndication Party
becomes a Syndication Party under this Credit Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Syndication Party is exempt
from U.S. federal backup withholding tax;
ii.any Non-US Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Non-US Lender becomes a Syndication Party under this Credit Agreement (and from
time to time thereafter upon the reasonable request of Borrower or the
Administrative Agent), whichever of the following is applicable: (A) in the case
of a Non-US Lender claiming the benefits of an income tax treaty to which the
United States is a party (x) with respect to payments of interest under any Loan
Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (B) executed copies of IRS Form W-8ECI; (C) in the case of a
Non-US Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit 13.31A to the effect that such Non-US Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E; or (D) to the extent a Non-US Lender is not the beneficial
owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8-BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 13.31B or Exhibit 13.31C, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Non-US Lender is a partnership and one or more direct or indirect
partners of such Non-US Lender are claiming the portfolio interest exemption,
such Non-US Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 13.31D on behalf of each such direct and indirect
partner;
iii.any Non-US Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Non-US Lender becomes a Syndication Party under this Credit Agreement (and from
time to time thereafter upon the reasonable request of Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and


50

--------------------------------------------------------------------------------




iv.if a payment made to a Syndication Party under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Syndication
Party were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Syndication Party shall deliver to Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or the Administrative Agent as may be necessary for
Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Syndication Party has complied with such
Syndication Party’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (iv), “FATCA”
shall include any amendments made to FATCA after the date of this Credit
Agreement.
Each Syndication Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower and the
Administrative Agent in writing of its legal inability to do so.
13.32.    Replacement of Holdout Lender or Defaulting Syndication Party.. (a) If
any action to be taken by the Syndication Parties or the Administrative Agent
hereunder requires the unanimous consent, authorization, or agreement of all
Syndication Parties and Voting Participants, and the consent, authorization or
agreement of the Required Lenders has been obtained but a Syndication Party or
Voting Participant (“Holdout Lender”) fails to give its consent, authorization,
or agreement, or if any Syndication Party shall become a Defaulting Syndication
Party, then the Administrative Agent, upon at least five (5) Banking Days prior
notice to the Holdout Lender or upon one (1) Banking Day’s prior notice to the
Defaulting Syndication Party, may permanently replace the Holdout Lender or
Defaulting Syndication Party with one or more substitute Syndication Parties
(each, a “Replacement Lender”), and the Holdout Lender or Defaulting Syndication
Party shall have no right to refuse to be replaced hereunder. Such notice to
replace the Holdout Lender or Defaulting Syndication Party shall specify an
effective date for such replacement, which date shall not be later than fifteen
(15) Banking Days after the date such notice is given. Prior to the effective
date of such replacement, the Holdout Lender or Defaulting Syndication Party and
each Replacement Lender shall execute and deliver an Assignment and Assumption,
subject only to the Holdout Lender or Defaulting Syndication Party being repaid
its full share of the outstanding Bank Debt without any premium, discount, or
penalty of any kind whatsoever. If the Holdout Lender or Defaulting Syndication
Party shall refuse or fail to execute and deliver any such Assignment and
Assumption prior to the effective date of such replacement, the Holdout Lender
or Defaulting Syndication Party shall be deemed to have executed and delivered
such Assignment and Assumption. The replacement of any Holdout Lender or, to the
extent possible, any Defaulting Syndication Party, shall be made in accordance
with the terms of Section 13.27 hereof. Until such time as the Replacement
Lenders shall have acquired all of the Syndication Interest of the Holdout
Lender or Defaulting Syndication Party hereunder and under the other Loan
Documents, the Holdout Lender or Defaulting Syndication Party shall remain
obligated to provide the Holdout Lender’s or Defaulting Syndication Party’s
Funding Share of Loans. In the event that the Holdout Lender or Defaulting
Syndication Party is a Voting Participant, the Syndication Party through which
such Voting Participant acquired its interest shall have the first option to
repurchase such participation interest and be the Replacement Lender; provided
if the Syndication Party through which such Voting Participant acquired its
interest does not, within five (5) Banking Days (or one (1) Banking Day, as
applicable) after the Administrative Agent has given notice to the Holdout
Lender (or Defaulting Syndication Party) as provided above, elect to become the
Replacement Lender, then such Syndication Party shall cancel or re-acquire such
Voting Participant’s interest and shall sell to the Replacement Lender(s) an
interest in its Individual Commitment and Loans equivalent to the Voting
Participant interest.
a.Borrower may terminate the unused amount of the Commitment of any Syndication
Party that is a Defaulting Syndication Party upon not less than one (1) Banking
Day’s prior notice to the Administrative Agent (which shall promptly notify the
Syndication Parties thereof), and in such event the provisions of Subsection
13.30.1(b) will apply to all amounts thereafter paid by Borrower for the account
of such Defaulting Syndication Party under this Credit Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
(i) no Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim Borrower,
the Administrative Agent or any Syndication Party may have against such
Defaulting Syndication Party.


51

--------------------------------------------------------------------------------




13.33.    Amendments Concerning Agency Function.. The Administrative Agent shall
not be bound by any waiver, amendment, supplement or modification of this Credit
Agreement or any other Loan Document which affects its rights, duties or
obligations hereunder or thereunder unless it shall have given its prior written
consent thereto.
13.34.    Agent Duties and Liabilities.. Neither the Lead Arranger nor the
Bookrunner shall, in their capacity as such, have any powers, duties,
responsibilities or liabilities with respect to this Credit Agreement or the
transactions contemplated herein. Without limiting the foregoing, neither the
Lead Arranger nor the Bookrunner shall be subject to any fiduciary or other
implied duties, or have any liability to any Person for acting as such. Nothing
in this Section 13.34 shall be construed to relieve the Lead Arranger or the
Bookrunner of their duties, responsibilities and liabilities arising out of
their capacity as Syndication Parties.
13.35.    The Administrative Agent May File Proofs of Claim.. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:
a.to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Bank Debt that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Syndication Parties and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Syndication Parties and the Administrative Agent and their
respective agents and counsel and all other amounts due the Syndication Parties
and the Administrative Agent under Article 13 and Section 14.1) allowed in such
judicial proceeding; and
b.to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Syndication Party to make such payments to the Administrative Agent and, in
the event that the Administrative Agent shall consent to the making of such
payments directly to the Syndication Parties, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Article 13 and Section 14.1.
13.36.    Setoff.. If an Event of Default shall have occurred and be continuing,
each Syndication Party, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such
Syndication Party or any such Affiliate, to or for the credit or the account of
Borrower against any and all of the obligations of Borrower now or hereafter
existing under this Credit Agreement or any other Loan Document to such
Syndication Party or its respective Affiliates, irrespective of whether or not
such Syndication Party or Affiliate shall have made any demand under this Credit
Agreement or any other Loan Document and although such obligations of Borrower
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Syndication Party different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Syndication Party shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 13.30
and, pending such payment, shall be segregated by such Defaulting Syndication
Party from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Syndication Party, and (y) the Defaulting
Syndication Party shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Bank Debt owing to such Defaulting
Syndication Party as to which it exercised such right of setoff. The rights of
each Syndication Party and their respective Affiliates under this Section 13.36
are in addition to other rights and remedies (including other rights of setoff)
that such Syndication Party or its respective Affiliates may have. Each
Syndication Party agrees to notify Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
13.37.    Further Assurances.. The Administrative Agent and each Syndication
Party agree to take whatever steps and execute such documents as may be
reasonable and necessary to implement this Article 13 and to carry out fully the
intent thereof.


52

--------------------------------------------------------------------------------




Article 14.

MISCELLANEOUS
14.1.    Costs and Expenses.. To the extent permitted by law, Borrower agrees to
pay to the Administrative Agent and the Syndication Parties, on demand, all
out-of-pocket costs and expenses (a) incurred by the Administrative Agent
(including, without limitation, the reasonable fees and expenses of counsel
retained by the Administrative Agent, and including fees and expenses incurred
for consulting, appraisal, engineering, inspection, and environmental assessment
services) in connection with the preparation, negotiation, and execution of the
Loan Documents and the transactions contemplated thereby, and processing the
Borrowing Notices; and (b) incurred by the Administrative Agent or any
Syndication Party (including, without limitation, the reasonable fees and
expenses of counsel retained by the Administrative Agent and the Syndication
Parties) in connection with the enforcement or protection of the Syndication
Parties’ rights under the Loan Documents upon the occurrence of an Event of
Default or upon the commencement of an action by Borrower against the
Administrative Agent or any Syndication Party, including without limitation
collection of the Loan (regardless of whether such enforcement or collection is
by court action or otherwise). Borrower shall not be obligated to pay the costs
or expenses of any Person whose only interest in the Loan is as a holder of a
participation interest.
14.2.    Service of Process and Consent to Jurisdiction.. Borrower and each
Syndication Party hereby agrees that any litigation with respect to this Credit
Agreement or to enforce any judgment obtained against such Person for breach of
this Credit Agreement or under the Notes or other Loan Documents may be brought
in any New York State court or (if applicable subject matter jurisdictional
requirements are present) Federal court of the United States of America, in each
case sitting in New York County, New York, and any appellate court from any
thereof, as the Administrative Agent may elect; and, by execution and delivery
of this Credit Agreement, Borrower and each Syndication Party irrevocably
submits to such jurisdiction. With respect to litigation concerning this Credit
Agreement or under the Notes or other Loan Documents, Borrower and each
Syndication Party hereby appoints, until six (6) months after the expiration of
the Maturity Date (as it may be extended at anytime), Corporation Service
Company, or such other Person as it may designate to the Administrative Agent,
in each case with offices in New York, New York and otherwise reasonably
acceptable to the Administrative Agent to serve as the agent of Borrower or such
Syndication Party to receive for and on its behalf at such agent’s New York, New
York office, service of process, which service may be made by mailing a copy of
any summons or other legal process to such Person in care of such agent.
Borrower and each Syndication Party agrees that it shall maintain a duly
appointed agent in New York, New York for service of summons and other legal
process as long as it remains obligated under this Credit Agreement and shall
keep the Administrative Agent advised in writing of the identity and location of
such agent. The receipt by such agent and/or by Borrower or such Syndication
Party, as applicable, of such summons or other legal process in any such
litigation shall be deemed personal service and acceptance by Borrower or such
Syndication Party, as applicable, for all purposes of such litigation. Borrower
and each Syndication Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Credit Agreement or the other Loan Documents
in any New York State or Federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
14.3.    Jury Waiver.. IT IS MUTUALLY AGREED BY AND BETWEEN THE ADMINISTRATIVE
AGENT, EACH SYNDICATION PARTY, AND BORROWER THAT THEY EACH WAIVE TRIAL BY JURY
IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST ANY
OTHER PARTY ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THIS CREDIT AGREEMENT, THE NOTES, OR THE OTHER LOAN DOCUMENTS.
14.4.    Notices.. All notices, requests and demands required or permitted under
the terms of this Credit Agreement shall be in writing and (a) shall be
addressed as set forth below or at such other address as either party shall
designate in writing, (b) shall be deemed to have been given or made: (i) if
delivered personally, immediately upon delivery, (ii) if by telecopier
transmission, immediately upon sending and upon confirmation of receipt, (iii)
if by electronic transmission, unless the Administrative Agent otherwise
prescribes, and as further set forth in Section 14.16, immediately upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return electronic
transmission (other than an automatically generated reply), or other written
acknowledgement), provided that if such notice or other communication is not
sent during normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of the next Banking Day for the
recipient, (iv) if by nationally recognized overnight courier service with
instructions to deliver


53

--------------------------------------------------------------------------------




the next Banking Day, one (1) Banking Day after sending, and (v) if by United
States Mail, certified mail, return receipt requested, five (5) days after
mailing.
14.4.1.    Borrower


CHS Inc.
5500 Cenex Drive
Inver Grove Heights, Minnesota 55077
FAX: (651) 355-4554
Attention: Executive Vice President and Chief Financial Officer
e-mail address: Timothy.Skidmore@chsinc.com
with a copy to:
CHS Inc.
5500 Cenex Drive
Inver Grove Heights, Minnesota 55077
FAX: (651) 355-4554
Attention: Executive Vice President and General Counsel
e-mail address: james.zappa@chsinc.com
14.4.2.    Administrative Agent


CoBank, ACB
6340 South Fiddlers Green Circle
Greenwood Village, Colorado 80111
FAX: (303) 224-6101
Attention: Credit Information Services
e-mail address: CIServices@cobank.com
14.4.3.    Syndication Parties


On file with the Administrative Agent.
14.5.    Liability of Administrative Agent.. The Administrative Agent shall not
have any liabilities or responsibilities to Borrower or any Subsidiary on
account of the failure of any Syndication Party to perform its obligations
hereunder or to any Syndication Party on account of the failure of Borrower or
any Subsidiary to perform their respective obligations hereunder or under any
other Loan Document.
14.6.    Successors and Assigns.. This Credit Agreement shall be binding upon
and inure to the benefit of Borrower, the Administrative Agent and the
Syndication Parties, and their respective successors and assigns, except that
Borrower may not assign or transfer its rights or obligations hereunder without
the prior written consent of all of the Syndication Parties and the Voting
Participants.
14.7.    Severability.. In the event any one or more of the provisions contained
in this Credit Agreement or in any other Loan Document should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
14.8.    Entire Agreement.. This Credit Agreement (together with all exhibits
hereto, which are incorporated herein by this reference) and the other Loan
Documents represent the entire understanding of the Administrative Agent, each
Syndication Party, and Borrower with respect to the subject matter hereof and
shall replace and supersede any previous agreements of the parties with respect
to the subject matter hereof.


54

--------------------------------------------------------------------------------




14.9.    Applicable Law.. TO THE EXTENT NOT GOVERNED BY FEDERAL LAW, THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN
OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
14.10.    Captions.. The captions or headings in this Credit Agreement and any
table of contents hereof are for convenience only and in no way define, limit or
describe the scope or intent of any provision of this Credit Agreement.
14.11.    Complete Agreement; Amendments.. THIS CREDIT AGREEMENT AND THE NOTES
ARE INTENDED BY THE PARTIES HERETO TO BE A COMPLETE AND FINAL EXPRESSION OF
THEIR AGREEMENT AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR OR
CONTEMPORANEOUS ORAL AGREEMENT. THE ADMINISTRATIVE AGENT, EACH SYNDICATION
PARTY, AND BORROWER ACKNOWLEDGE AND AGREE THAT NO UNWRITTEN ORAL AGREEMENT
EXISTS BETWEEN THEM WITH RESPECT TO THE SUBJECT MATTER OF THIS CREDIT AGREEMENT.
This Credit Agreement may not be modified or amended unless such modification or
amendment is in writing and is signed by Borrower, the Administrative Agent, and
the requisite Syndication Parties necessary to approve such modification or
amendment pursuant to Section 13.10 hereof (and each such modification or
amendment shall thereupon be binding on Borrower, the Administrative Agent, all
Syndication Parties and all other parties to this Credit Agreement). Borrower
agrees that it shall reimburse the Administrative Agent for all fees and
expenses incurred by the Administrative Agent in retaining outside legal counsel
in connection with any amendment or modification to this Credit Agreement
requested by Borrower.
14.12.    Additional Costs of Maintaining Loan.. Borrower shall pay to the
Administrative Agent from time to time such amounts as the Administrative Agent
may determine to be necessary to compensate any Syndication Party for any
increase in costs to such Syndication Party which the Administrative Agent
determines, based on information presented to it by such Syndication Party, are
attributable to such Syndication Party’s making or maintaining a Loan hereunder
or its obligation to make such Loan, or any reduction in any amount receivable
by such Syndication Party under this Credit Agreement in respect to such Loan or
such obligation (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), resulting from any Change in Law which:
(a) subjects any Recipient to any Taxes (other than Indemnified Taxes and
Excluded Taxes) on its loans, loan principal, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or
(b) imposes or modifies any reserve, special deposit, or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, such Syndication Party; or (c) imposes any other condition
affecting this Credit Agreement or the Notes or amounts payable to such
Syndication Party (or any of such extensions of credit or liabilities). The
Administrative Agent will notify Borrower of any event occurring after the date
of this Credit Agreement which will entitle such Syndication Party to
compensation pursuant to this Section 14.12 as promptly as practicable after it
obtains knowledge thereof and determines to request such compensation. The
Administrative Agent shall include with such notice, a certificate from such
Syndication Party setting forth in reasonable detail the calculation of the
amount of such compensation. Determinations by the Administrative Agent for
purposes of this Section 14.12 of the effect of any Change in Law on the costs
of such Syndication Party of making or maintaining a Loan or on amounts
receivable by such Syndication Party in respect of Loans, and of the additional
amounts required to compensate such Syndication Party in respect of any
Additional Costs, shall be conclusive absent manifest error, provided that such
determinations are made on a reasonable basis. The obligations of Borrower under
this Section 14.12 shall survive the termination of this Credit Agreement and
other covenants.
14.13.    Capital Requirements.. In the event that any Change in Law has the
effect of requiring an increase in the amount of capital or liquidity required
or expected to be maintained by such Syndication Party or any corporation
controlling such Syndication Party, and such Syndication Party certifies that
such increase is based in any part upon such Syndication Party’s obligations
hereunder with respect to the Term Facility, and other similar obligations,
Borrower shall pay to such Syndication Party such additional amount as shall be
certified by such Syndication Party to the Administrative Agent and to Borrower
to be the net present value (discounted at the rate described in clause (a) of
the definition of “Base Rate”) of (a) the amount by which such increase in
capital or liquidity reduces the rate of return on capital or liquidity which
such Syndication Party could have achieved over the period remaining until the
Maturity Date, but for such introduction or change, (b) multiplied by the
percentage equal to (i) such Syndication Party’s unfunded Individual Commitment
plus its outstanding Loans, divided by (ii) the unfunded Commitments plus the
aggregate outstanding principal amount of the Loans. The Administrative Agent
will notify Borrower of any event occurring after the date of this Credit
Agreement that will entitle any such Syndication Party to compensation pursuant
to this


55

--------------------------------------------------------------------------------




Section 14.13 as promptly as practicable after it obtains knowledge thereof and
of such Syndication Party’s determination to request such compensation. The
Administrative Agent shall include with such notice, a certificate from such
Syndication Party setting forth in reasonable detail the calculation of the
amount of such compensation. Determinations by any Syndication Party for
purposes of this Section 14.13 of the effect of any increase in the amount of
capital or liquidity required to be maintained by any such Syndication Party and
of the amount of compensation owed to any such Syndication Party under this
Section 14.13 shall be conclusive absent manifest error, provided that such
determinations are made on a reasonable basis. The obligations of Borrower under
this Section 14.13 shall survive the termination of this Credit Agreement and
other covenants.
14.14.    Replacement Notes.. Upon receipt by Borrower of evidence satisfactory
to it of: (a) the loss, theft, destruction or mutilation of any Note, and (in
case of loss, theft or destruction) of the agreement of the Syndication Party to
which the Note was payable to indemnify Borrower, and upon surrender and
cancellation of such Note, if mutilated; or (b) the assignment by any
Syndication Party of its interest hereunder and the Notes, if any, relating
thereto, or any portion thereof, pursuant to this Credit Agreement, then
Borrower will pay any unpaid principal and interest (and Funding Losses, if
applicable) then or previously due and payable on such Notes and, if the
Syndication Party requests a Note as provided in Section 2.4 hereof, will (upon
delivery of such Notes for cancellation, unless covered by subclause (a) of this
Section 14.14) deliver in lieu of each such Note a new Note or, in the case of
an assignment of a portion of any such Syndication Party’s Syndication Interest,
new Notes, for any remaining balance. Each new or replacement Note shall be
dated as of the Closing Date.
14.15.    Patronage Payments.. Borrower acknowledges and agrees that: (a) only
that portion of the Loans represented by CoBank’s Individual Outstanding
Obligations which is retained by CoBank for its own account at any time is
entitled to patronage distributions in accordance with CoBank’s bylaws and its
practices and procedures related to patronage distribution; (b) any patronage,
or similar, payments to which Borrower is entitled on account of its ownership
of Bank Equity Interests or otherwise will not be based on any portion of
CoBank’s interest in the Loans in which CoBank has at any time granted a
participation interest or other assignment of rights or obligations under the
Loan Documents; and (c) that portion of the Loans represented by the Individual
Outstanding Obligations which is retained by any other Farm Credit System
Institution (other than CoBank) for its own account at any time is entitled to
patronage distributions in accordance with such Farm Credit System Institution’s
bylaws and its practices and procedures related to patronage distribution only
if Borrower has a written agreement to that effect from such Farm Credit System
Institution.
14.16.    Direct Website Communications; Electronic Transmission
Communications..
14.16.1.    Delivery..
(a)Borrower hereby agrees that it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Credit Agreement and any other Loan
Document, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but, subject to the provisions of Subsection 14.16.3 hereof,
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, borrowing (including any election of an interest rate
or interest period relating thereto), (ii) relates to the payment of any
principal or other amount due under this Credit Agreement prior to the scheduled
date therefor, (iii) provides notice of any Potential Default or Event of
Default under this Credit Agreement, or (iv) is required to be delivered to
satisfy any condition precedent to the effectiveness of this Credit Agreement
and/or any borrowing (all such non-excluded communications collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium and in a format acceptable to the Administrative Agent as follows (A) all
financial statements to CIServices@cobank.com and (B) all other Communications
to MB_CapitalMarkets@cobank.com. In addition, Borrower agrees to continue to
provide the Communications to the Administrative Agent in the manner specified
in this Credit Agreement but only to the extent requested by the Administrative
Agent. Receipt of the Communications by the Administrative Agent at the
appropriate e-mail address as set forth above shall constitute effective
delivery of the Communications to the Administrative Agent for purposes of this
Credit Agreement and any other Loan Documents. Nothing in this Section 14.16
shall prejudice the right of the Administrative Agent or any Syndication Party
to give any notice or other communication pursuant to this Credit Agreement or
any other Loan Document in any other manner specified in this Credit Agreement
or any other Loan Document.
(b)Each Syndication Party agrees that receipt of e-mail notification that such
Communications have been posted pursuant to Subsection 14.16.2 below at the
e-mail address(es) set forth beneath such


56

--------------------------------------------------------------------------------




Syndication Party’s name on its signature page hereto or pursuant to the notice
provisions of any Assignment and Assumption shall constitute effective delivery
of the Communications to such Syndication Party for purposes of this Credit
Agreement and any other Loan Document. Each Syndication Party further agrees to
notify the Administrative Agent in writing (including by electronic
communication) promptly of any change in its e-mail address or any extended
disruption in its internet delivery services.
14.16.2.    Posting.. Borrower further agrees that the Administrative Agent may
make the Communications available to the Syndication Parties by posting the
Communications on “Synd-Trak” (“Platform”). The Platform is secured with a dual
firewall and a User ID/Password Authorization System and through a single user
per deal authorization method whereby each user may access the Platform only on
a deal-by-deal basis. Borrower acknowledges that the distribution of
Communications through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution.
14.16.3.    Additional Communications.. The Administrative Agent reserves the
right and Borrower and each Syndication Party consents and agrees thereto, to,
upon written notice to Borrower and all Syndication Parties, implement and
require use of a secure system whereby any notices or other communications
required or permitted by this Credit Agreement, but which are not specifically
covered by Subsection 14.16.1 hereof, and including, without limitation,
Borrowing Notices, Funding Notices, and any communication described in clauses
(i) through (iv) of Subsection 14.16.1(a) hereof, shall be sent and received via
electronic transmission to the e-mail addresses described in Subsection
14.16.1(b) hereof.
14.16.4.    Disclaimer.. The Communications transmitted pursuant to this Section
14.16 and the Platform are provided “as is” and “as available.” CoBank does not
warrant the accuracy, adequacy or completeness of the Communications or the
Platform and CoBank expressly disclaims liability for errors or omissions in the
Communications or the Platform. No warranty of any kind, express, implied or
statutory, including without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by CoBank in connection with
the Communications or the Platform. In no event shall CoBank or any of its
Related Parties have any liability to Borrower, any Syndication Party or any
other Person or entity for damages of any kind, including, without limitation,
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of Borrower’s or
the Administrative Agent’s transmission of communications or notices through the
Platform.
14.16.5.    Termination.. The provisions of this Section 14.16 shall
automatically terminate on the date that CoBank ceases to be the Administrative
Agent under this Credit Agreement.
14.17.    Accounting Terms.. All accounting terms used herein which are not
expressly defined in this Credit Agreement have the meanings respectively given
to them in accordance with GAAP. Except as otherwise specifically provided
herein, (a) all computations made pursuant to this Credit Agreement shall be
made in accordance with GAAP (except as provided otherwise in the definition of
Capital Leases), and (b) all financial statements shall be prepared in
accordance with GAAP. For purposes of determining compliance with the financial
covenants contained in this Credit Agreement, (x) any election by Borrower to
measure an item of Debt using fair value (as permitted by FASB ASC 825-10-25 -
Fair Value Option (formerly known as FASB 159) or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made and (y) whether a lease constitutes a Capital Lease,
and whether obligations arising under such lease are required to be capitalized
on the balance sheet of the lessee thereunder and/or recognized as interest
expense in such lessee’s financial statements, shall be determined in all
material respects in accordance with GAAP as in effect on August 31, 2018
notwithstanding any modification or interpretive change occurring thereafter.
Notwithstanding the foregoing, if Borrower notifies the Administrative Agent
that, in Borrower’s reasonable opinion, or if the Administrative Agent notifies
Borrower that, in the Administrative Agent’s reasonable opinion (or at the
reasonable request of the Required Lenders), as a result of a change in GAAP
after the date hereof, any covenant contained in Sections 9.14, 10.1, 10.3 and
10.4, 10.6 or 10.8, or any of the defined terms used therein no longer apply as
intended such that such covenants are materially more or less restrictive to
Borrower than as at the date of this Credit Agreement, Borrower shall negotiate
in good faith with the Administrative Agent and the Syndication Parties to make
any necessary adjustments to such covenant or defined term to provide the
Syndication Parties with substantially the same protection as such covenant
provided prior to the relevant change in GAAP. Until Borrower and the
Administrative Agent (with the approval of the Required Lenders) so agree to
reset, amend or establish alternative covenants or defined terms, (a) the
covenants contained in Sections 9.14, 10.1, 10.3 and 10.4, 10.6 or 10.8,
together with the relevant defined terms, shall continue to apply and compliance
therewith


57

--------------------------------------------------------------------------------




shall be determined on the basis of GAAP in effect at the date of this Credit
Agreement and (b) each set of financial statements delivered to the
Administrative Agent pursuant to Section 9.2 after such time shall include
detailed reconciliations reasonably satisfactory to the Required Lenders and the
Administrative Agent as to the effect of such change in GAAP.
14.18    Acknowledgement Regarding Any Supported QFCs.. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any
agreement or instrument that is a QFC (such support, “QFC Credit Support” and
each such QFC a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Syndication Party shall in no event affect the
rights of any Covered Party with respect to a Supported QFC or any QFC Credit
Support.
14.19.    Mutual Release.. Upon full indefeasible payment and satisfaction of
the Bank Debt and the other obligations contained in this Credit Agreement, the
parties, including Borrower, the Administrative Agent, and each Syndication
Party shall, except as provided in Article 11 hereof, thereupon automatically
each be fully, finally, and forever released and discharged from any further
claim, liability, or obligation in connection with the Bank Debt.
14.20.    Liberal Construction.. This Credit Agreement constitutes a fully
negotiated agreement between commercially sophisticated parties, each assisted
by legal counsel, and shall not be construed and interpreted for or against any
party hereto.
14.21.    Counterparts.. This Credit Agreement may be executed by the parties
hereto in separate counterparts, each of which, when so executed and delivered,
shall be an original, but all such counterparts shall together constitute one
and the same instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all of the parties
hereto. Copies of documents or signature pages bearing original signatures, and
executed documents or signature pages delivered by a party by telecopier, or
electronic transmission of an Adobe® file format document (also known as a PDF
file) shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable. Any party
delivering an executed counterpart of this Credit Agreement by telecopier, or
electronic transmission (in “.pdf” or similar format) also shall deliver an
original executed counterpart of this Credit Agreement, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Credit Agreement.
14.22.    Confidentiality.. Each Syndication Party shall maintain the
confidential nature of, and shall not use or disclose, any of Borrower’s
financial information, confidential information or trade secrets without first
obtaining Borrower’s written consent. Nothing in this Section 14.22 shall
require any Syndication Party to obtain such consent after there is an Event of
Default. The obligations of the Syndication Parties shall in no event apply to:
(a) providing information about Borrower to any financial institution
contemplated or described in Sections 13.7, 13.15, and 13.27 hereof or to such
Syndication Party’s parent holding company or any of such Syndication Party’s
Affiliates or directors, officers, employees, agents and advisors, or to any
actual or prospective counterparty to any securitization, swap, credit insurance


58

--------------------------------------------------------------------------------




or derivative transaction relating to Borrower with respect to any Loan; (b) any
situation in which any Syndication Party is required by law or required or
requested by any Governmental Authority or any self-regulatory organization
asserting jurisdiction over such Syndication Party or its Affiliates to disclose
information; (c) providing information to counsel to any Syndication Party in
connection with the transactions contemplated by the Loan Documents; (d)
providing information to independent auditors retained by such Syndication
Party; (e) any information that is in or becomes part of the public domain
otherwise than through a wrongful act of such Syndication Party or any of its
employees or agents thereof; (f) any information that is in the possession of
any Syndication Party prior to receipt thereof from Borrower or any other Person
known to such Syndication Party to be acting on behalf of Borrower; (g) any
information that is independently developed by any Syndication Party; and (h)
any information that is disclosed to any Syndication Party by a third party that
has no obligation of confidentiality with respect to the information disclosed.
A Syndication Party’s confidentiality requirements continue after it is no
longer a Syndication Party under this Credit Agreement. Notwithstanding any
provision to the contrary in this Credit Agreement, the Administrative Agent and
each Syndication Party (and each employee, representative, or other agent
thereof) may disclose to any and all Persons, without limitations of any kind,
the tax treatment and tax structure of the transaction described in this Credit
Agreement and all materials of any kind (including opinions or other tax
analyses), if any, that are provided to the Administrative Agent or such
Syndication Party relating to such tax treatment and tax structure. Nothing in
the preceding sentence shall be taken as an indication that such transaction
would, but for such sentence, be deemed to be a “reportable transaction” as
defined in Treasury Regulation Section 1.6011-4. Borrower consents to the
publication by the Administrative Agent or any Syndication Party of customary
advertising material relating to the transactions contemplated hereby using the
name, product photographs, logo or trademark of Borrower. In addition, the
Administrative Agent and the Syndication Parties may disclose the existence of
this Credit Agreement and information about this Credit Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the agents and the Syndication Parties in connection with the
administration of this Credit Agreement and the other Loan Documents.
14.23.    USA PATRIOT Act Notice.. Each Syndication Party that is subject to the
USA PATRIOT Act and the Administrative Agent (for itself and not on behalf of
any Syndication Party) hereby notifies Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Syndication Party
or the Administrative Agent, as applicable, to identify Borrower in accordance
with the USA PATRIOT Act.
14.24.    Waiver of Borrower’s Rights Under Farm Credit Act.. Borrower, having
been represented by legal counsel in connection with this Credit Agreement and,
in particular, in connection with the waiver contained in this Section 14.24,
does hereby voluntarily and knowingly waive, relinquish, and agree not to assert
at any time, any and all rights that Borrower may have or be afforded under the
sections of the Agricultural Credit Act of 1987 designated as 12 U.S.C. Sections
2199 through 2202e and the implementing Farm Credit Administration regulations
as set forth in 12 C.F.R Sections 617.7000 through 617.7630, including those
provisions which afford Borrower certain rights, and/or impose on any lender to
Borrower certain duties, with respect to the collection of any amounts owing
hereunder or the foreclosure of any liens securing any such amounts, or which
require the Administrative Agent or any present or future Syndication Party to
disclose to Borrower the nature of any such rights or duties. This waiver is
given by Borrower pursuant to the provisions of 12 C.F.R. Section 617.7010(c) to
induce the Syndication Parties to fund and extend to Borrower the credit
facilities described herein and to induce those Syndication Parties which are
Farm Credit System Institutions to agree to provide such credit facilities
commensurate with their Individual Commitments as they may exist from time to
time.
14.25.    More Restrictive Covenants..
a.If at any time, Borrower or any of its Subsidiaries enters into any Material
Debt Agreement (including for the avoidance of doubt the Pre-Export Credit
Agreement on or prior to December 31, 2015 (or such later date as determined in
the sole discretion of the Administrative Agent)) pursuant to which Borrower or
such Subsidiary is required to comply with any covenant or provision that is
more restrictive in any respect than the covenants and provisions contemplated
in this Credit Agreement (such covenant or provision, an “Additional
Provision”), Borrower shall promptly give notice (except with respect to the
Pre-Export Credit Agreement unless it is amended, restated, supplemented or
otherwise modified after the date hereof) to the Administrative Agent and shall,
at the request of the Administrative Agent, whether acting on behalf of the
Syndication Parties or on the instructions of the Required Lenders, execute and
deliver such amendments and/


59

--------------------------------------------------------------------------------




or supplements to this Credit Agreement to evidence the agreement of Borrower
and its Subsidiaries and the Administrative Agent and the Syndication Parties to
comply with such more restrictive covenant or provision;
b.so long as no Potential Default or Event of Default has occurred and is
continuing on the date on which any Additional Provision is amended or modified
in the relevant Material Debt Agreement such that such Additional Provision is
less restrictive on Borrower in a manner consistent with this Credit Agreement,
any Additional Provision is removed from such Material Debt Agreement or such
Material Debt Agreement shall be terminated, any Additional Provision
incorporated into this Credit Agreement pursuant to this Section 14.25: (x)
shall be deemed amended, modified or removed as a result of any amendment,
modification or removal of such Additional Provision under such Material Debt
Agreement and (y) shall be deemed deleted from this Credit Agreement at such
time as such Material Debt Agreement shall be terminated and no amounts shall be
outstanding thereunder; provided, that, (i) other than as provided in this
Section 14.25, this Credit Agreement shall not be amended to delete any
covenant, undertaking, event of default, restriction or other provision included
in this Credit Agreement (other than by operation of Section 14.25(a)) or to
make any such provision less restrictive on Borrower and its Consolidated
Subsidiaries; and (ii) if any lender, noteholder or agent under any Material
Debt Agreement is paid any remuneration as consideration for any amendment,
modification or removal of such Additional Provision under such Material Debt
Agreement, then such remuneration shall be concurrently paid, on the same
equivalent terms, ratably to each Syndication Party hereunder; and
c.Borrower will not at any time permit any Subsidiary to guaranty, become a
co-borrower or otherwise become obligated in respect of any Debt owing under any
Material Debt Agreement unless contemporaneously such Subsidiary guaranties, or
becomes similarly obligated in respect of Bank Debt, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent.
14.26.    LLC Divisions.. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s law): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Voting
Interests at such time.
14.27.    No Advisory or Fiduciary Relationship.. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower acknowledges and agrees that (a)(i) the arranging and other services
regarding this Credit Agreement provided by the Administrative Agent and
Syndication Parties are arm’s-length commercial transactions between Borrower
and its respective Affiliates, on the one hand, and the Administrative Agent and
the Syndication Parties, on the other hand, (ii) Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) Borrower is capable of evaluating, and understands and
accepts, the term, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents, (b)(i) the Administrative Agent and each
Syndication Party is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for Borrower or any of its
Affiliates, or any other Person and (ii) neither the Administrative Agent or any
Syndication Party has any obligation to Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent and each Syndication Party and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of Borrower and its respective Affiliates, and neither
Administrative Agent nor any Syndication has any obligation to disclose any of
such interests to Borrower or any of its Affiliates.
14.28.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions..
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
a.the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
b.the effects of any Bail-in Action on any such liability, including, if
applicable:


60

--------------------------------------------------------------------------------




i.a reduction in full or in part or cancellation of any such liability;
ii.a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
iii.the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.
14.29.    Terms Generally.. Defined terms shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation” unless already followed by such
phrase. The word “will” shall be construed to have the same meaning and effect
as the word “shall”; and the words “asset” and “property” shall be construed as
having the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Credit Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, (a) any reference in
this Credit Agreement to any Loan Document shall mean such document as amended,
restated, supplemented or otherwise modified from time to time, in each case, in
accordance with the express terms of this Credit Agreement, and (b) all terms of
an accounting or financial nature shall be construed in accordance with GAAP, as
in effect from time to time.




61